 IntheMatterofOLININDUSTRIES,INC.,WINCHESTERREPEATING ARMSCOMPANY DIVISIONand1AARVINC.GOLDCase No. 1-"107,-Decided September t9, 1949DECISIONANDORDEROn November 24, 1948, Trial Examiner Charles E. Persons issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filed ex-ceptions to the Intermediate Report, and a supporting brief. TheRespondent also requested oral argument.This request is hereby de-nied because the record, exceptions and brief, in our opinion, ade-quately present the issues and the positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.2The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the exceptions, modifications, and addi-tions noted below : si Pursuant to the provisions of Section3 (b) of the Act, asamended,the National LaborRelations Board has delegated its powers in connection with this proceedingto a three-member panel[MembersHouston, Reynolds,and Murdock].2The Respondent contends that it was prejudiced by the Trial Examiner's refusal toadmit evidence purporting to show(1) that theUnion,which is not in compliance withthe filing requirements of Section 9 (f), (g), and(h) of the amended Act,requested Goldto file the instant charges and turned over to him its files and exhibits including the namesand addresses of all the complainants and (2)that Gold was not authorized by the com-plainants to execute a charge on their behalf.The charges on which the instant case isbased were filed by Gold as an attorney at law.It is immaterialthat hemight be actingon behalf of the Union and that the Union might derive an incidental benefit from afinding that unfair labor practices were committed in the case.N. L. R. B. v. Indiana hMichigan Electric Co., et at.,318 U. S. 9, 17-18;Matter of Augusta Chemical Company,83 N. L. R.B. 53.Furthermore, no authority to file a charge is necessary.Matter ofDuro Test Corporation,81 N. L. R. B. 976 and cases cited.Accordingly, we find that theRespondent was not prejudiced by the Trial Examiner's rulings and we shall therefore adoptthem.8For the reasons stated inMatter of Cathey Lumber Company,86 N. L.R. B. 157,we affirm the Trial Examiner's ruling permitting the General Counsel to amend the com-86 N. L.R. B., No.36.203 204DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.At the hearing, the Respondent moved to dismiss the complainton the ground it was not validly issued under Section 10 (b) of theamended Act 4 The Trial Examiner denied the motion and the Re-spondent has excepted to the ruling. In support of its position, theRespondent argues that copies of the charges on which the complaintis based were not served upon the Respondent within 6 months afterAugust 22, 1947, the effective date of the Act.The original chargewas filed on July 30, 1947; an amended charge, on August 4, 1947; asecond amended charge, on August 6, 1947; and a third amendedcharge, on August 15, 1947. It appears that the Respondent wasserved with a copy of each of the charges before August 22, 1947, andthat a copy of the third amended charge upon which the complaint isbased was served upon Respondent on August 18, 1947.The Boardhas previously held that the limiting language of Section 10 (b) shouldnot be accorded retrocative effect and that a complaint may properlyissue in any case in which the charges were filed and served either beforeor within 6 months after August 22, 1947.8Here, the charges werefiled and served before August 22, 1947, and consequently, the prohibi-tion of Section 10 (b) is inapplicable.We therefore reject the Re-spondent's contention and affirm the ruling of the Trial Examiner.2.The Respondent excepts to the Trial Examiner's ruling deny-ing its motion that lie disqualify himself and withdraw from theproceedings.The motion filed a few days after the hearing com-menced alleges bias and prejudice on the part of the Trial Examinerand assigns 10 grounds in support of the claim. In its exceptions, theRespondent elaborates on the 10 allegations of bias described in itsmotion and in addition charges the Trial Examiner with other biasedacts in his conduct of the case. It asserts that he made arbitraryrulings, acted as a prosecutor, and prevented the. Respondent frommaking a full record.plaint by adding the names of Thomas Lipsit and Robert A.Shepard to the employeeslisted in Appendix A.'Section 10(b) of the amended Act reads,in pertinent part, as follows:...no complaint shall issue based upon any unfair labor practice occurring morethan six months prior to the filing of the charge with the Board and the service of acopy thereof upon the person against whom such charge is made. . . .After the close of the hearing, the General Counsel filed a motion with the Board re-questing that the record be reopened to permit offer of proof of service of the charge andamended charges upon the Respondent pursuant to Section 10 (b) of the Act and Section203.14, of the Board's Rules and Regulations.Thereafter,on March 16,1949, the Boardissued a notice giving the parties until March 28, 1949,to show cause why the Boardshould not incorporate in, and make part of the record here proof of service of the chargeand amended charges upon the Respondent.No answers were filed to the notice to showcause and on April 11, 1949, the Board ordered that the aforesaid proof of service beincorporated in, and made part of the record herein.6Matter of Itasca Cotton ManufacturingCo., 79 N.L. R. B. 1442;Matter of VanetteHosieryMills,80 N. L. R.B. 1116. OLIN INDUSTRIES, INC.205In view of the charges leveled against the Trial Examiner,we havecarefully scrutinized the record and find that the evidence does notsustain these charges.With respectto the Respondent'smotion todisqualify,we agree with the Trial Examiner that the 10 allegationsof bias offered in support of the motion are lacking in merit and thattheydo not in any case constitute grounds for disqualification.Weare of the opinionthat the TrialExaminer conducted the hearing inthis case with commendable fairness and impartialityand that thereis absolutely no basis for any finding of bias or any reason for dis-qualification.Accordingly,we shall overrule the Respondent's excep-tions in this respect.The Respondent also attacks the Trial Examiner'sfindings on theground of bias and prejudice.It argues(1) that theTrial Examinerdid not consider all the evidence bearing on certain issues and (2)that he credited only the witnesses for the General Counsel.As tothe first contention,the failure of the.Trial Examiner to detail com-pletely all.conflicts in the evidence does not mean, as the Respondentinfers,that this conflicting evidence was not considered.Indeed, theTrial Examiner stated in the Intermediate Report that his findingsare based upon the record as a whole.Moreover, we have independ-ently considered all the evidence and, while we do not agree entirelywith the Trial Examiner's resolution of all issues, we are satisfied thathis findings were made on the basis of all the available evidence andthat he was not prejudiced against the Respondent.As to the secondcontention,we find that it is not supported either in the IntermediateReport or the record.Furthermore,the importance of observation ofwitnesses to any finding of their credibility is such that we will notoverrule the credibility findings of the Trial Examiner unless they areclearly erroneous.73.Baldino, Bonito, and Destadio were admittedly discharged be-cause of their participation in the 15-minute work stoppage which therolling mill employees on the first shift called on September 21, 1946.The Trial Examiner found,and we agree,that the work stoppage wasprotected concerted activity and therefore,the discharges of Baldino,Bonito, and Destadio were a violation of the Act." In its exceptions,Matter of Minnesota Mining and Manufacturing company,81 N. L.R. B. 557.The material facts on which these findings rest are substantially undisputed and weretestified to by several witnesses of both the General Counsel and the Respondent.Amongthe accredited witnesses on whom the Trial Examiner relies for these findings is Destadiowhose testimony was taken from a deposition which was made before the hearing beganand which was received in evidence over the Respondent's objections.The Respondentexcepts to the Trial Examiner's reliance on the testimony in the deposition on the groundthat the parties raised objections to certain of the testimony as it was being adduced,and while the deposition notes these objections, they have never been ruled on.We findmerit to the Respondent's contention.Therefore,unlike the Trial Examiner,we place noreliance on the testimony of Destadio for our findings with respect to the work stoppageand his discharge or to any other issues on which he gave evidence. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent contends that it was within its rights in dismissing thethree men because the work stoppage was illegal in its objective.As fully discussed in the Intermediate Report, the work stoppage inquestion was called in order to present the grievances of the rollingmill employees to the Respondent.9The Respondent argues that theUnion was not the exclusive bargaining representative of the em-ployees at this time and, consequently, the Respondent was under noduty to meet with the union committee with respect to the grievances.While the Respondent was under no legal obligation to meet with theUnion, there is nothing in the Act which removes from its protection-concerted activity aimed at securing a meeting between the Employerand the Union to discuss grievances.Accordingly, we find no meritin the contention of the Respondent that the purpose of the work-stoppage was illegal.4.The Trial Examiner found that the Respondent discriminatorilylocked out 10 the employees listed in Appendix A of this Decision,Group II, during the period from September 21 to September 29,1946, and that on the latter date, the lock-out was converted into anunfair labor practice strike when the employees voted to reject theRespondent's offer ofreemployment and toremain awayfrom workuntil the Respondent reinstated Bonito, Baldino,and Destadio.Hefurther found that concomitant with the lock-out an unfair laborpracticestrike wasbeing pursued by the followingfive employees :-losesBrown, John Raffone, Frank Lonergan, Frank Wilson, andPatrick Considine.We agree with thesefindings.The record showsthat Brown,Raffone,Lonergan,Wilson, and Considine voluntarilyleft their work shortly after the lock-out was instituted and refusedto return until the locked out employees were reinstated.As unfairlabor practice strikers, these five employees together with the em-ployees listed in Appendix A Group II who became suchstrikers onSeptember 29, 1946, were entitled to immediatereinstatement upontheir conditional application therefor.The TrialExaminer foundthat such applications were made on October 21, 1946,and wererefused.9For reasons amply set forth in the Intermediate Report, we reject the Employer'sclaim that the employees should have resorted to the plant grievance machinery ratherthan a work stoppage for the presentation of their grievances.10The Respondent contends that it was prejudiced by the Trial Examiner's findings withrespect to the lock-out because the complaint does not specifically allege a lock-out.Theissues with respect to the lock-out were fully litigated at the hearing and an opportunitywas afforded the Respondent to adduce testimony to refute the charge that it locked out theemployees in question.Accordingly,we find immaterial any variance between the allega-tions of the complaint and our present finding thereon.Matter ofFultonBag&CottonMills,75 N.L. R. B. 883;cf.Matter of Marshall&Bruce Company,75 N. L. R. B. 90,footnote 10 and the cases cited therein. OLIN INDUSTRIES, INC.207.Of the strikers who are herein found to have requested reemploy-ment on October 21, 1946, only 29 appeared and testified at the hear-ing.As to the requests of these strikers, the Respondent does not takeissue.It contends, however, that proof was not adduced at the hear-ing'to show that strikers other than those who testified made applica-tion for reinstatement on October 21, 1946. This contention is lackinginmerit.Numerous witnesses testified without contradiction thatpursuant to a vote conducted at a union meeting,allthe strikers wentto the plant on October 21, 1946, to report for work 11This testimony,moreover, is to some extent corroborated by one of Respondent's own-witnesses '12 who estimated that about 250 strikers assembled in frontof the personnel office on October 21, 1946, and that approximately 50were rehired.In view of this undisputed evidence, further testimonyon this issue would merely have been cumulative.We find that therecord sustains the Trial Examiner's finding that all the strikers hereininvolved offered to return to work on October 21, 1946, and accordinglyaffirm that finding.125.The Trial Examiner recommended that the strikers listed inAppendix A of this Decision, Group IT, and Brown, Lonergan, Raf-fone,Wilson, and Considine be made whole by payment to each ofthem of a sum of money equal to the amount they normally wouldhave earned as wages during the period of the lock-out and from thedate of the unconditional offer to return to work to the date of theRespondent's offer of reinstatement.We disagree with the findinginsofar as it is applicable to Brown, Lonergan, Wilson, and Considine,because these employees were unaffected by the lock-out.As to them,we shall order that their back pay run from the date of their uncondi-tional offer to return to work to the date of the Respondent's offer ofreinstatement.6.We also disagree with the Trial Examiner's recommendation thatthe back-pay periods for Martindale and DelStritto begin to run fromthe date of their release from medical care.As set forth in the Inter-mediate Report, Martindale lost his left hand in a plant accident in1944 and thereafter he received workmen's compensation benefits untilsome time in 1947.He was hospitalized on numerous occasions afterhis injury because it was slow in healing.Despite his physical condi-tion,Martindale was able to resume work at the plant between hisintervals at the hospital.He was working as an inspector in therolling mill on the first shift when the work stoppage occurred on11These witnesses include Romeo, Morton, Samuels, Evans, Conte, Los, Raffone, Weaver,Ballard, Reid, Woods, Wilson, Muir, and Martindale.'willers.13 In makingthis finding,we, asthe Trial Examiner, and for the same reasons, attach nosignificanceto the evidence relating to Hovey's activities in connection with the strike. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDSeptember 21, 1946.On the following day, he went to the plant butwas denied admittance.Since Martindale was qualified to and didwork while he was under medical care, we shall grant him the samerelief as the other employees listed in Appendix A, Group II.As to DelStritto, it appears that he injured his leg on September 15,1946, and from that time until his release from medical care on Oc-tober 7, 1946, he was unable to work.Although fit for duty afterOctober 7, 1946, he refused to return to the plant and joined thestrikers.He was present at the mass application for employment onOctober 21, 1946, but was not rehired.As DelStritto was qualified towork at the time of his request for reemployment, we shall order thathis back pay begin to run as of that date..7.The Trial Examiner found, as fully set forth in the IntermediateReport attached hereto, that by certain conduct of its supervisors andofficials, the Respondent violated Section 8 (1) of the Act and 8 (a)(1) of the amended Act.We agree.We limit the grounds for ourfindings, however, to the following :(a)The conduct of personnel department officials Sullivan andWillers in soliciting promises from Raffone when interviewing himfor a job, that he would have nothing to do with the Union if he washired;(b)The requests of Sullivan and Willers that Raffone report em-ployees who engaged in union discussion;(c)The announcements of Sullivan, Foreman DeSantis, PersonnelCounselor Goin, and Personnel Adviser Pettyjohn to employees 14 thattheir activities on behalf of the Union would cost them their jobs;(d)Pettyjohn's interrogation of employees Perry and Samuels con-cerning their union interests and the union activities and sympathiesof their coworkers;(e)The activities of Goin, Pettyjohn,Willers, Supervisor RaySmith, and Foremen Daniels and Mitchell 15 in soliciting striking em-ployees to abandon the strike and return to work and in threateningthe strikers with loss of employment if they were absent from theplant for more than 2 weeks; 16(f)Carlson's 17 statement to striking employee Perry on October21, 1948, when considering Perry's application for reinstatement, to14Namely,employees weaver,L. Baldino,Wormley, Evans,Morton,Samuels.15We rely only on Mitchell's status as foreman of the flashlight department in holdingthe Respondent answerable for his conduct.The record does not sustain the Trial Exam-iner's finding that Mitchell also had a recognized station in the personnel department.Wetherefore reject this finding.16We agree with the Trial Examiner,for the reasons set forth in the IntermediateReport,that the plant rule permitting the discharge of employees after 2 weeks of unex-cused absence was not properly enforced against the strikers.14Carlson's supervisory status is not contested.He is in charge of interviewing, selecting,and placing new employees. OLIN INDUSTRIES, INC.209the effect that Perry would be expected to forego union activity if hewere reinstated;(g)Goin's questioning of striking employee Reid concerning hisintention to remain in the Union when Reid offered to return to workon October 21, 1946.The Respondent contends that it is not responsible for the actsand utterances of Goin and Pettyjohn.As more fully set forth inthe Intermediate Report, Goin and Pettyjohn are on the staff of thepersonnel department.Goin's duties include interviewing prospec-tive employees, advising superintendents and foremen on mattersaffecting employees who are members of minority groups, and assist-ing employee's with the solution of personal problems which otherwisemight impair their productivity.Pettyjohn, as personnel adviser,introduces new employees to their jobs, acquaints them with the plantbenefits and advantages, investigates the absences of employees andassists them and their families, in the event of accident or death.Healso aids in assessing the value of employees suggestions and in de-termining the award they deserve.We are of the opinion that theRespondent's employees had just cause to believe that Goin and Petty-john were acting for and on behalf of the management in the situa-tions under dispute and therefore liability for their conduct is properlyattributable to the Respondent.-ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Olin Indus-tries, Inc.,Winchester Repeating Arms Company Division, New Ha-ven, Connecticut, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in labor organizations, by discrim-inatorily discharging or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire and ten-ure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist any labor organization, to bar-gain.collettively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bargain-18Matterof J. S. AbercrombieCompany,83N. L. R. B. 524 ;InternationalAssociation ofMachinistsv.N. L. R. B.,311 U. S. 72; Cf.Matter of Macon Textiles, Inc.,80 N. L. R. B.1525. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDing or other mutual aid or protection; or to refrain from any and allsuch activities except to the extent that such right may be affected byall agreement requiring membership in a labor organizationas a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer all the employees named in Appendix A hereto, immediateand full reinstatement to their former or substantially equivalent posi-tionswithout prejudice to their seniority or other rights andprivileges ;(b)Make whole all the employees named in Appendix A for anyloss of pay each may have suffered by reason of the Respondent's dis-crimination against him, in the manner provided in the section of theIntermediate Report entitled "The Remedy" and hereinabove;Post at its plant in NewHaven,Connecticut, copies of the noticeattached hereto marked "Appendix A." 19 Copies of said notice, tobe furnished by the Regional Director for the First Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintained.by it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places. where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material;(c) .Notify the Regional Director for the First Region, within ten(10) days from the date of this Order, what steps the Respondent has,taken to comply-herewith.APPENDIX ANOTICE TO ALL Ei1IPLOYEESPursuant to a Decision and Order of the National Labor Relations,Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist any labor organiza-tions, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-19 In the event this Order is.enforced by decree of a United States Court of Appeals, there-shall be inserted in the notice,before the words,"A DECISION AND ORDER"the words,."A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." OLIN INDUSTRIES, INC.211pose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of discrimination.Ruth H. BucciHarry H. GordonNora B. MumfordFrederick J. BaldinoBenjamin BonitoFrederick J. DestadioLouis BaldinoHarold BallardWellington C. BealAngelo ConteJames T. EvansAustin GianelliOtis JohnsonOtis AdamsJoseph AranjoBenjamin ArterAngelo BelliniJohnnie BestLawrence BirdoAllen L. BrownRichard W. BrownUga CalderoniJames CarrGade L. CarterAlfred CiccarelliFrank CurtinRobert DanielsGROUP IJoseph P. LosLouis MortonJoseph L. Ta.rdieJohn J. WayertWilliam-WeaverRaymond WoodsMoses BrownPatrick ConsidineFrank LonerganJohn J. RaffoneFrank WilsonPaul DelStrittoGROUP IIOzell GoodingJohn GrantJohn GrayJacob GreeneJimmie W. GreerFrank GunnJames HaleyRudolph V. HeathWilliam HiggsOuting HilliardWilliam HugieJoseph JarvisAlvin JefferiesDewey Johnson 212DECISIONS OF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTRobert E. Green, Esq.,andRobert S. Fuchs, Esq.,for the General Counsel.Allan Seserman, Esq.,of Boston, Mass., for the Respondent.Marvin C. Gold, Esq.,of New Haven, Conn., for the Charging Party.STATEMENTOF THE CASEUpon a third amended charge' duly filed on August 18, 1947, by Marvin C.Gold, an individual, herein called the Charging Party, the National Labor Rela-tions Board, herein called the Board, by its Regional Director for the First Re-gion (Boston, Massachusetts), issued its complaint dated April 8, 1948, againstOlin Industries, Inc.,Winchester Repeating Arms Company Division, hereincalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act, and of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the Labor Management Relations Act of 1947, 61 Stat.136, herein called the amended Act.Copies of the complaint and of the thirdamended charge, accompanied by notice of hearing thereon, were duly servedupon the Respondent and the Charging Party.With respect to the unfair labor practices the complaint, as amended at thehearing, alleges in substance that the Respondent: (1) discharged Nora B.Mumford on August 6, 1942, Ruth H. Bucci on August 15, 1942, and Harry H.Gordon on August 19, 1942, and discharged Benjamin Bonito, Frederick J. Baldino;nd Frederick Destadio on or about September 21, 1946, and has at.all times sincefailed and refused to reinstate them, for the reason that they joined or assistedthe Union and engaged in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection; (2) on or about October 1946,discharged the 100 employees named in Appendix A,2 and has at all subsequenttimes failed and refused to reinstate them for similar reasons ; and (3) by otherspecified acts interfered with, restrained, or coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act and of the amended Act.On May 12, 1948, the Respondent duly filed its answer in which it admitsthe facts alleged in the complaint as to its corporate organization, the natureand extent of its busipess, and that it is engaged in commerce within the meaningof the Act. It further admits that the six employees named above were dis-charged "as alleged in the complaint." It denies, however, that the Union isa labor organization within the 'meaning of the Act, and further denies thecommission of any unfair labor practices. It states certain affirmative defensephrased as follows :Further answering the respondent says that the Board has no jurisdictionover the subject matter of the complaint since the alleged unfair labor'At the hearing Respondent called for the submission of all charges filed preceding thaton which the complaint was based. The General Counsel thereupon produced and offered :the original charge docketed July 30, 1947 ; the amended charge, docketed August 4, 1947,and the second amended charge, docketed August 6, 1947.Respondent objected to thereceipt of these documents insisting that they had never been served on the Respondent.The General Counsel thereupon produced from his file and showed to the Respondent'scounsel carbon copiesofletters senttoRespondent and its counsel transmitting copies ofall charges filed.2This list includes Thomas Lipsitt and Robert A. Shepard,added by amendment at thehearing, and omits Nicholas I+ranco struck by consent of the parties.The 6 employeesnamed and the 100 listed in Appendix A are herein jointly referred to as the complainants. OLIN INDUSTRIES, INC.213practicesare barredby Section 10 (b) of the amended Act whichreads asfollows :That no complaint shall issuebased uponany unfair labor practice occur-ring more than 6 monthsprior to the filing of the charge withthe Board andthe service of a copy thereofupon the personsagainst whom such chargeismade, etc.And assignsfor reasons thereforthe following:1.All the charges in the present complaint werefiled more than 6 monthsafter the occurrence of the alleged unfair labor practices, and2.Since the complaint was issued by the General Counselon behalf of[the Board] on the 8th day of April 1b48, the complaintwas issued underthe authority of the amended Act and, therefore, the Board is barred by theStatute of Limitation contained in said amended Act.Pursuant to notice, a. hearing was held on dates beginning May 17, 1948, andending July 15, 1948, before the undersigned, Charles E. Persons, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The General Counsel, theRespondent, and the Charging Party were represented by counsel.Full oppor-tunity to be heard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues, was afforded all parties.At the beginning of thehearing the General Counsel moved to amend the complaint by addingthe namesof employeesThomas Lipsitt and Robert A. Shepard to those listedin AppendixA.This motion was granted over Respondent's objection.On Respondent'smotion it was ruled by the undersigned that the rule for exclusion of prospectivewitnesses from the hearing room would be enforced.At this time alsoRespond-ent moved to quash the proceeding and dismiss the complaint on grounds statedin its answer and quoted above. After hearing argument at some length ad-dressed to the reasons given, this motion was denied.Respondent thereuponrequested the Board to review this ruling.'By orders dated May 25, 1948, and.July 1, 1948, the Board dismissed Respondent's request for leave to appeal.' Inthe earlier of these orders the Board granted a motion of the Respondent to limitsessions of the hearing "to the extent that the TrialExaminershall scheduleno session on Saturday except by consent of all parties."On May 20, 1948, dur-ing the hearing, Respondent filed a Motion for Disqualification of Trial Examiner.Acting under Section 203.37 of the Board's Rules and Regulations the under-signed, after due consideration, ruled that the motion was filed with due diligencebut was insufficient on its face.Accordingly he declined to disqualify himself,so ruled on the record, stating the grounds for his ruling and proceeded with thehearing.'Respondent moved the Board for leave to appeal this ruling. Byorder dated June 21, 1948, the Board denied this motion, stating that it would"consider the Trial Examiner's ruling inreviewing the entire record uponexceptions."3Respondent further moved for an adjournment to prosecute injunction proceedings onthis issue in the Federal Courts.This motion was denied.This matterinter aliais setforthin Appendix B.3Respondent further moved to dismiss the complaint on the groundthat theBoard hasexceeded its authority by spendingfundsto conduct this hearingcontraryto the riderattached to the applicable Appropriation Act."This matter was deferred at the time pend-ing Respondent's production of the exact language of this AppropriationAct.Since thiswas not done and sincethe Actreferred to has no such provision,the undersigned assumesthat no ruling is here necessary.Respondent'sMotion for Disqualification and theundersigned's statementof groundsfor ruling that he would not disqualify himself areappended in extenso as Appendix B.867351-50-vol. 86-15 214DECISIONSOF NATIONALLABOR RELATIONS BOARDBefore presenting its witnesses the Respondent moved to dismiss the complaintand each significant paragraph thereof for failure of proof and other reasonsstated.This motion was orally argued at length and denied by the undersignedas to the complaint as a whole and as to each paragraph assailed.At the closeof the hearing the General Counsel moved, and was joined by the Charging Party,to strike from Appendix A the name of Nicholas Franco. This motion wasgranted.All parties waived the opportunity to argue orally before the undersigned.A brief was filed with the undersigned by the General Counsel and a memo-randum by the Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOlin Industries, Inc., Winchester Repeating Arius Company Division, is a Dela-ware corporation engaged in the manufacture of ammunition, guns, and radiatorsat New Haven, Connecticut.During the year 1947, finished products valued atmore than $10,000,000 were shipped from the New Haven plant, of which approxi-mately 95 percent was transported to points outside the State of Connecticut."Approximately 90 percent of the raw materials used at the plant annually,consisting chiefly of copper, zinc, steel, and wood, is shipped there from pointsoutside the State of Connecticut e During the period material here the Respond-ent was largely engaged in the production of munitions for the United Statesand allied foreign governments.The Respondent admits, and the undersigned finds, on the basis of these dataand of the entire record, that it is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of -America, affiliated with theCongress of Industrial Organizations, and its Local No. 2S2, are labor organiza-tions admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA.Backgroundand relatedproceedingsbeforecourts,the Board and otheradministrative agenciesThe Union began its organizational campaign in Respondent's plant in the fallof 1941.TheBoard first became involved in matters material here on May 8,1942, whena charge was filed bythe Unionallegingviolation of Section 8 (1)and (3)of the Act.'The earliest charge alleged but one 8 (3) violation.Sue-6The data in this paragraph are quoted from Section I of the Board'sDecision in CaseNo. 1-R-1732, handed down on May 6, 1944. The parties stipulated at the hearing thatthere had been no material change in these facts for the calendar year 1.947.71n Case No. II-C-4569,Matter of Western Cartridge Company, Winchester RepeatingArms CompanyDivision and UnitedElectrical, Radio ctMachine Workers of America,C. I. 0.The name of the Respondent has been changed to that appearing in the captionof this Intermediate Report.The area in which the case arose was transferred to theBoard's First Region.By order, dated April 29, 1943, this case was transferred to thatRegion as Case No. 1-C-2213.Throughout this section the undersigned has discussedBoard cases with reference to the original records. OLIN INDUSTRIES, INC.215cessive charges b increased the number of violations alleged under this sectionto 27.The amended charge filed on August 17, 1942, included Mumford. Thesecond amended charge of August 25, 1942, added Bucci and Gordon amongothers.The Union appealed late in 1942 to the recently established National WarLabor Board, herein called N. W. L. B. On February 5, 1943, that Boardissued its Directive Order ° which, among other matters not material here, di-rected that grievance machinery should be established by the Respondent for allemployees and that the "cases of the employees who recently have been dischargedfor whom the Union has filed charges with the [Board] shall be referred to andhandled through" this grievance machinery. In this order the N. W. L. B.adopted the recommendations, as amended, of its mediation panel which pre-viously had been received.The Respondent petitioned N. W. L. B. on February 9, 1943, for reconsiderationof the case.By letter dated March 5, 1943, N. W. L. B. denied Respondent'spetition as of that date. It further substituted in the earlier order the followingparagraph with reference to the employees covered by the Union's charges filedwith the Board:With respect to the employees who were recently discharged by the[Respondent] and whose discharges are the basis of unfair labor practicecharges filed with [the Board], the Union shall have the option of request-ing permission from that Board to withdraw their charges and, if suchpermission is granted, of submitting the discharges to the grievance andarbitration procedure provided by [N. W. L. B.'s Directive Order].Under this authorization the Union withdrew its charges" filed with theBoard's Regional Office and the cases of Bucci, Gordon, and Mumford, amongothers, were processed as grievances and submitted for settlement to an arbitra-tor, Judge Henry Ellenbogen, appointed by N. W. L. B.His "final and binding"arbitration awards were made on October 30, November 26, and November 27,1943.The Respondent, "contending that the arbitrator exceeded his authorityin determining the grievances," refused to comply.On May 1, 1943, N. W. L. B.issued its Supplemental Directive Order, unanimously directing that the Re-spondent comply immediately with its prior directive order.On May 11, 1944,a hearing was held before N. W. L. B., "at which the parties presented theirrespective views as to compliance with the arbitration awards."That Board,industry dissenting, found "that the arbitrator did not exceed the scope of hisauthorityin determiningthe grievances presented to him." 'On May 11, 1944,N.W. L. B. issued a further Directive Order embodying the findings just quoted.The Respondent, however, did not comply and N. W. L. B.'s Directive Order wasstillunfulfilled when that body's activities were terminated.Somewhat earlier than that date the Union resumed its activities before theBoard.On its petition duly filed, after hearing held on March 23 and 30, 1944,the Board found that a unit of the Respondent's rolling mill employees did not8As the Board's records disclose these charges were filed on August 17 and 25, 1942,September 11, 1942, and February 9, 1943.°In Case No.443.In its final order of May 11, 1944,N.W. L. B. gives the Case No.2571-CS-D."The Board's record shows that the charges were withdrawn and the case closed onMay 27, 1943, "in compliance with Directive Order of N. W. L. B. (Case No. 443)."11The quotations in this paragraph are from the Directive Order of N. W. L. B. datedMay 11, 1944. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute an appropriate unit for bargaining purposes and dismissed the Union'spetition."In an order issued on May 27, 1944,the Board denied the Union'srequest for reconsideration of this action.Respondent insisted at the hearing on including in the record reference toan earlier proceeding in which the Board handed down its decision on August14, 1942.11This decision was enforced by the United States Circuit Court andcertiorariwas denied by the Supreme Court."The Respondent resisted thedecree of the Circuit Court and on December 12, 1944,was adjudged in contempt.At this time the matter of back pay was remanded to the Board.On January18, 1945, the Circuit Court denied Respondent's application for an order purgingit of contempt.A hearing was thereafter held on the matter of computing backpay.On August 13, 1945, a stipulation,entered into by the Board's and Re-spondent'sattorney,was approved by the Board covering the back pay ofemployee Michael R.Amato,one of the three claimants involved.The otherclaimants,Charles H.Thompson and Ernest A. Cruze were on overseas serviceat this time.Upon certification of compliance by the Board with respect toAmato, the Circuit Court purged the Respondent of contempt as to him onOctober 4,1945.Aftersimilar proceedings as to Cruze and Thompson the CircuitCourt on November 6, 1946, issued its final order purging the Respondent ofcontempt."The Union filed a petition 1' on March 22, 1.945,for investigation and certfica-tion of representatives in a unit defined as including all maintenance machinists,helpers, and blacksmiths in Respondent's plant.This petition was dismissed in theBoard's First Regional Office on grounds that the unit desired was inappropriate.On October 21, 1946,the Union again petitioned"for a unit including all pro-ductionand maintenance employees in the plant.The Respondent sought to en-join Board action in the United States District Court for the District of Massa-chusetts contending that the Board had not fulfilled certain requirements of theAdministrative Procedure Act of 1946.In a memorandum decision'" handeddownon June 11, 1947, the Court dismissed the action.A Board hearing washeld onJune 19, 1947.On July 28, 1947, the Union requested leave to withdrawits petition.This was done in accord with the Union's declaredpolicyto bypassthe amended Act. On July31, 1947,the Board issuedits ordergranting therequest of the Union to withdraw its petition and closing the case.On charges duly filed by the Union, the Board issued a complaint againstthe Respondent on April 21,1947, alleging unfair labor practices affecting com-merce within the meaning of Section 8 (1) and(3).19The allegations underSection S(3) included the discharges of Mumford,Bucci, and Gordon in 1942;those of Bonito,Baldino, and Destadio in 1946; and the discharge"on or aboutOctober 1946" of 140 employees named in the complaint.The names listed in-cludemany of those included in Appendix A of the instant proceeding. Thematter came to hearing on June 30,July 23, 24,and 29, 1947.On the secondday of hearing the Union requested leave to withdraw its charges in Case No. 1-C-2924 which comprised the discharges in 1946. Its representative stated that thisIn Cases Nos. 1-R-1732 and 1-R-1804,56 N. L.R. B. 332,May 6, 1944.13 Case No. C-2165, 43 N. L. R. B.. 179.14138 F. 2d 551(C. C. A. 2),cert.denied 321 U. S. 786.1This account is based on the original documents in the Board's formal file in Case No.C-2165.1aThis was Case No. 1-R-2376.1vCase No. 1-R-3422.11 79 N. L. R. B. 455. 20 LRRM 2270.as Cases Nos. 1-C-2924 and 1-C-2822. OLIN INDUSTRIES, INC.217was done oil instruction of the Union's generalcounsel andin pursuanceof theirpolicy "to have nothing to do with the Taft-Hartley Law," which the Unionproposed to bypass.On the fourth and final day of the hearing, the Union en-larged the scope of its requests to cover all charges at issue.After considera-tion the Board's counsel supported the motion of the Union and moved to strikethe complaint "without prejudice to any of the rights of the private individualsinvolved."The Trial Examiner granted the motion of the Union to withdraw itscharge and the motion of the Board to strike the complaint.20The occurrences at Respondent's plant with which this proceeding is concernedgave rise to various court actions to which frequent reference occurs in thisrecord.The Respondent sought aninjunctionin the New Haven County Supe-rior Court restraining the Union and the striking employees from picketing theplant 2'Witnesses 22 were heard on October 24, 30, 31, and on November 4, 1946.Judge Mellitz handed down a Memorandum of Decision on November 7, 1946,in which he found that "two specific incidents involving unlawful acts in thecourse of picketing . . . alleged in the complaint were supported by evi-dence."He further found that "so far as the evidence discloses the picketing,except for the two incidents referred to, has been peaceful and has been con-ducted in a lawful manner." Since he regarded these incidents as "isolated anddissociated incidents of abuse" and because he found "nothing in the situation tocause the Court to apprehend that future picketing by the defendants will be con-ducted in other than a lawful manner," Judge Mellitz denied the applicationfor an injunction.For convenience, this proceeding is referred to herein asthe Mellitz case.The Respondent brought suit in the United States District Court for the Dis-trict of Connecticut for damages in the sum of $300,000 against Local 282 and 16named employees.23When the cause came on to be heard, on March 31, 1947,the parties agreed that a consent decree night be entered against the defendantswith judgment of $10 without costs against each of the 16 employees and thelocal."This case is referred to herein as Civil 1893.Proceedings were instituted in the same court under the Selective Training andService Act against the Respondent in behalf of certain veterans whose employ-ment had been terinniated as a result of the work stoppage on September 21,1946.25Hearings were held beginning June 23, 1947, and closing on July 2, 1947,before Judge Caroll C. Hincks.At the close of the plaintiffs' presentation, mo-tions by the Respondent to dismiss were granted. 2'This proceeding is referred toherein as the Hincks case.Events following the work stoppage also gave rise to hearings before the Un-employment Commission for the Third Congressional District.Two of thesehearings are referred to in the record of the instant proceeding.On April 17and 18, and on May 5, 1947, the Unemployment Commission heard a group case20This account is drawn from the transcript of testimony taken in the proceeding.n Matter of Olin Industries, Inc. v. Vincent J. Romeo et at.,Case No. 68640.22Among the witnesses heard were complainants F. Baldino,Destadio,James Evans,John -Monroe, Louis It. Morton, John J. Raffone, and Robert E. Samuels.23 InMatter of Olin Industries, Inc. V. Vincent Romeo et at.,Case No. 1893 Civil.24Complainants involved were Bonito, F. Baldino, Destadio,Angelo Conte,James T.Evans, Louis Morton, John J. Raffone, John H. Wayert, and William Weaver.25 In theMatter of Destadioet at.v.Olin Industries Inc.,Civil 1988.26Witnesses heard for the plaintiffs included the following complainants : F. Baldino,Destadio, Allen L. Brown, Jimmie W. Greer, Frank Gunn, Alvin L. Jeffers, Ruben E. Kaiser,Lawrence LaPan, Joseph P. Los, William S. Muir, James P. O'Connell, Marlin J. Shore,Louis E. Stanford, Simpson Washington,and Raymond G. Williams.Other complainantsinvolved were Fred Persico,Henry M. Williams,John E.Grey, and Hudie Moye. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolving 53 employees of the Respondent who had appealed from rulings of theCommission's examiners 27This proceeding is referred to herein as Group Un-employment case.Bonito, P. Baldino, and Destadio appealed from a ruling of an UnemploymentCommission examiner that their claims for benefits were invalid since their un-employment was due to the existence of a labor dispute at Respondent's plant.On October 30, 1947, after hearing held, the Commission rendered decisionthat their claims were valid and modified its examiner's rulings accordingly.B. Procedural mattersCertain procedural matters are of sufficient importance and aid understandingof the record to an extent that justifies brief exposition.Collecting these topicsin this section avoids breaking the continuity of the general discussion.Mat-ters included here are in addition to those referred to in Appendix B.In the cross-examination of the first witness, Romeo, Respondent's counselquoted from the Mellitz proceeding, as follows :Well, you testified in the Superior Court, Mr. Romeo, in which you said,"Besides holding the regular large (enlarged) organizing committee meet-ings which we held every other week, we also held some other meetings,some departmental meetings of the Winchester brass rolling mill employeeswho are members of our Union." And you were asked, "How often werethere meetings held?"And you said, "Oh, since July they were held fre-quently."Question, "Well, what do you call frequently?"Answer, "Well,I would say on the average about once every week."Respondent's counsel then pointed out a seeming discrepancy in this final state-ment with testimony Romeo had just given, that such meetings had not been heldweekly.The General Counsel asked to see the transcript from which the quota-tion was read.Respondent's counsel declined to accede but stated, "The wit-ness may see it any time." Romeo then asked for the transcript and read intothe record an omitted final phrase, "once every ten days."Mumford, the second witness heard, testified in direct examination that shedid not join the Union until after her discharge on August 8, 1942.Under cross-examination Respondent's counsel read excerpts, which he stated were fromsworn testimony by Mumford before Judge Ellenbogen, which stated that shejoined the Union in June 1942.When confronted with this, Mumford said,"Listen, they've got that wrong. I was asked if I would join the union, but Idid not join the union."The excerpt was then submitted to Mumford and tothe General Counsel and found to have been correctly read. On objection bythe General Counsel based on the fragmentary nature of the quotation from adocument, exceeding 40 pages in length, the undersigned asked Respondent'scounsel whether the record was. to receive the entire document.Counsel re-plied, "I don't know at this time whether you are or not, but this is cross-ex-amination.This witness has made a statement under oath." After furtherinterchange, the undersigned, with the Romeo incident in mind, stated, "It's aseeming inconsistency," but unless we have the whole document we will notknow. I suggest that you agree to put in the whole document later. This is27Among the witnesses heard were complainants F. Baldino, Louis Baldino, Angelo Conte,Paul DeiStritto, and Louis Morton.28Matterof Baldinoet al. v. Olin Industries,Inc.,Cases Nos. 3489, 3458,and 3503-C-46.28Mumford became a memberof the Union August 8, 1942, after payingthe initiationfee.This is shown by herdue books in evidence. OLIN INDUSTRIES, INC.219mainly for your protection [Counsel]."When Counsel did not agree to thissuggestion, the undersigned granted the motion of the General Counsel to strikethe quotation and answer involved, subject to the proviso that the matter struckwould be restored if the whole transcript from .which the quotation was read,were offered as an exhibit 3°Respondent's counsel did not proffer this documentas an exhibit during the hearing. At the time the undersigned stated, "therule is that if we get quotations taken that way from any transcript we willrequire the whole transcript."In the cross-examination of Bucci, the next witness, the same procedure wasfollowed by Respondent's counsel.He read excerpts from a document whichhe stated to be a transcript of Bucci's testimony before Judge Ellenbogen.Herefused to show the document to the General Counsel who objected strenuouslyto this procedure.At this time the undersigned restated his ruling as follows :The rule of the hearing will be that documents from which witnessesare questioned, unless good cause is shown to the contrary, will be enteredin evidence.When question was raised by the Respondent's counsel as to the basis forthis ruling the undersigned quoted Section (2) of Rule 63 from the Rules ofCivil Procedure, regarding the power of masters and examiners, reading :He may require the production before him of (vidence upon all mattersembraced in the reference, including the production of all books, papers,vouchers, documents, and writings applicable thereto.Thereafter the examination proceeded under the procedure challenged.Atthe conclusion of the cross-examination the General Counsel renewed his de-mand for an opportunity to read the transcript from which excerpts had beenquoted.Respondent's counsel again refused to submit it.In the cross-examination of employee Louis Baldino a similar incident oc-curred.Quotations were read by Respondent's counsel from a transcript statedto be of an unemployment compensation hearing on December 19, 1946.This wasnot submitted to the parties nor to the Trial Examiner, although the witness,who had no memory of the testimony quoted was offered and declined an oppor-tunity to read the excerpt quoted. Baldino stated that he had applied forunemployment compensation.His testimony, as of April 18, 1947, in the groupunemploymentcase is inevidence.However, it does not contain the excerpt readby Respondent's counsel.Since the Respondent did not comply with the undersigned's repeatedly statedinstruction, buttressed with competent authority, and produce the documentsused in cross-examination during the four incidents referred to above, it be-comes a justified reference that consideration of the complete document would notsupport its contention.The undersigned so finds and has given no weight tothese incidents as affecting the credibility of Romeo, Mumford, Bucci, and L.Baldino.During the hearing, in cross-examination of witnesses called by the GeneralCounsel, Respondent's counsel made frequent use of the transcripts in the Hincks30Respondent's counsel stated on the record : "I have been experienced enough at the barto know what you have in mind. And it is not my intent to take excerpts of the testimonythat are beneficial to the Respondent when later on the witness might possibly have cor-rected herself.I assure you, Mr. Trial Examiner, that I don't conduct these types ofexaminations,and if anywhere in this transcript there appeared, to my knowledge, anyretraction of that statement I would not have made the examination I did. I may, whenI am through with the witness, offer it as an exhibit." 220DECISIONS OF NATIONALLABOR RELATIONS BOARDand in the Mellitz case.This was done with intent to discredit or impeach thewitnesses' direct testimony.These transcripts are in evidence.The under-signed has examined and correlated all the passages used in this manner.Asa basis for the statement of his conclusions after such study, illustrative pass-ages from the transcript in the instant proceeding are quoted.F. Balclino testified under direct examination that Boak said during the workstoppage on the first shift, quoting in part only, "You fellows don't know what thehell you want.You've got the best damn job in the State of Connecticut."Undercross-examination the parallel passage reads, "You got the best damn jobs in theState of Connecticut.You don't know what the hell you want." Respondent'scounsel questioned the ascription of the use of the word "hell" to Boak in the fol-lowing fashion :Q. Did Mr. Boak use the word "hell"?A. I am most certainly sure he did.Q. You are positive of that?A. I'd say he most certainly did.******Q. In the [Hincks case] this is what you said Mr. Boak said, "I wantyou colored people to realize that you've got the best damn jobs in the Stateof Connecticut, and after this blows over, you want to know what you'regoing to do.Q. You didn't use the word hell then, did you?Later Respondent's counsel referred to the transcript in the Mellitz hearing,readinginter alia,the following excerpt:You fellows have the best damn job in the State of Connecticut.You don't know what the hell you want.******Q. And the word "hell" was used in the Superior Court before JudgeMellitz, wasn't it, according to what I read?A. Yes.The undersigned finds in these comparisons of testimony taken on three ratherwidely separated occasions no "impeachment" of the testimony of F. Baldino,rather he is impressed by the accuracy of his memory and the verisimilitudeof the language in which he has clothed his remembrance of events. Afterconsideration of the entire record and of the demeanor of this witness the under-signed finds him worthy of credence.Samuels had testified in direct examination that he had served as chairmanof the picket committee "all during the picketing period," i. e., from September23 to December 8, 1946. Respondent's counsel during his cross-examinationquoted the following question and answer from the Mellitz case :Q.How long were you picket captain or chairman?A. About 3 weeks.Respondent's counsel then called attention to the variance in testimony,querying, "Well, if you said that, that wasn't true, was it?" and pointed outthat Samuels' "mind was pretty fresh on events in 1946" at the time of theMellitz proceeding.The undersigned notes that Samuels' testimony in the Mellitz case was givenon November 4, 1946. Since Samuels began his duties as chairman of the picket OLIN INDUSTRIES, INC.221committee on September 22, 1946, his earlier testimony was given about 6 weeksthereafter.Further, Samuels testified under Respondent counsel's cross-exam-ination in the Mellitz case as follows :Q.How many union meetings have you had since September 21?A. That I wouldn't venture to say. I had a little sickness in my familythat kept me very close to home since these three weeks that I left theplant.I have had to stay home, and from time to time I would call orrun into some of the fellows and they would tell me what was going on. Ithink Mr. Romeo will tell you I haven't been down in two or three weeks.Sainuels suggested in retorting to Respondent's challenge to his veracity that hecould explain.Opportunity to do so was not given. The undersigned finds inthe testimony just quoted, joined to correlation of the dates of the hearings,adequate explanation for any seeming discrepancy in Samuel's testimony at thetwo hearings about his service as chairman of the picket committee.Again, employee Conte had testified in his direct examination that he went tothe plant to get his pay on his regular pay day which was "the Thursday afterthe 21st" of September.Respondent challenged the testimony in the followingfashionQ. You remember distinctly when you went in to get your pay?A. I went in to get my pay, yes.Q. You know that isn't the truth.The undersigned sustained an objection and warned Respondent's counsel "toavoid such statements on the record." It developed that the challenge wasbased on a hand-written undated order which Conte admittedly gave his son, alsoan employee of the Respondent, authorizing him to get a pay check.Willersidentified this order as "an authorization to pay out a pay check which I obtainedfrom my files" and stated, "These are filed chronologically and as I remember itthis came out of the file for September of 1946."Conte testified as to the author-ization, "That is my signature, but this was not handed in on the day after Iwent out, because my boy got the pay for me once before when I was sick . . .my boy went down there, before this trouble came up." Conte's employee recordcard is in evidence and shows that he was out sick on Thursday, August 22, 1946.On this basis and in view of the fact that Conte's demeanor was that of a care-ful and truthful witness, while Willers' dating of the authorization lacked incertainty, the undersigned credits the explanation given by Conte, and finds thatthis incident does not weaken the evidentiary value of his testimony.In the cross-examination of employee Louis R. Morton, Respondent's counselread the following excerpt from the Mellitz case transcript :Q.Did you ever hear him [Romeo] say, "Mr. Boak is no damn good?"A. [Well] he's not the only one I heard say that.Morton had answered a similar question in the instant proceeding, "I'll answerit the same as I did before; I never heard Mr. Romeo say anything of the kindbut I heard a lot of other people say it."The record was not further extended.However, the undersigned finds that the Mellitz record continues directly asfollows :Q. Did you hear him say that?A. Not right directly, no.Q. You never heard him say that?A. Not directly. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith this legitimate and desirable addition to the record the undersigned findsthat it casts no discredit on Morton's credibility as a witness.Without further quotations on this matter the undersigned will state on thebasis of his laborious study and correlation of all such instances that, speakinggenerally, discrepancies pointed out were merely verbal or on incidental andimmaterial matters.They do not discredit or impeach the witnesses.Rather,they demonstrate that the witnesses were testifying from their current memoryrather than from memorized, or well-conned previous testimony.They illus-trate frequently the proverbial infirmities of the human memory with which allwell-experienced judges and examiners acquire familiarity.Except as here-inafter expressly noted the undersigned has acquired, and feels his extensivelabors have entitled him to express, a conviction that witnesses in the instanthearing met this exacting test with conspicuous success.Controversy developed at the hearing over the unemployment terminationslips given the employees who were on compensation. This matter requiresresolution here.In the following exposition the employees concerned are dis-cussed in the order of their testifying.he received his final pay on September 26, 1946, and that he was given a termina-tion slip at that time marked "left work voluntarily."Respondent's counsel pro-duced two other termination slips one of which carried this notation. Theywere made out however, after the close of the compensation period.DelStritto-had no remembrance of receiving either of these later termination slips.Undercross-examination he stated that he was "not sure" of the receipt of this slipon September 26, 1946," since he "couldn't find it and didn't know what happenedto it."Employee Louis R. Stanford testified very positively that on collectinghis final pay, he received a slip with the legend "left work voluntarily" andthat he turned it in to the Unemployment Commission. At this point in thehearing, on application to Respondent's counsel, he produced another termina-tion slip issued November 25, 1946, and giving as the reason for unemployment,."compensation discontinued."At counsel's insistence that this was the onlywork slip issued to Stanford, it was later received in evidence. James P..O'Connell similarly testified very positively that on the occasion when he col-lected his final pay on Friday following September 21, he received a terminationslipmarked "Left work voluntarily."Respondent's counsel stated on the record.that a termination slip was not given O'Connell on that date.'2The witness pro-tested and stated that a photostat copy of the slip might be found in the recordof the Hincks case.After he had left the stand the clerk of this court was-11This date was fixed by reference to a receipt for his photo pass which DelStritto pro-duced for the record." O'Connell's testimony was that he went to the plant to get his final pay on the Fridayfollowing September 21, 1946, i. e., on September 27, and at that time received "a little-yellow slip saying I left work voluntarily."The recordcontinues :By GENERAL COUNSEL. Do you have the UC 16 A, Mr. Seserman, of this man at thistime?RESPONDENT'S COUNSEL. There was no slip given him on Friday, on September 21.GENERAL COUNSEL. You mean you have none in your files?RESPONDENT'S COUNSEL. There was none given to him on September 21.TRIAL EXAMINER. He said the Friday following September 21st.RESPONDENT'S COUNSEL. There wasnone givenhim on Friday following September21st.GENERAL COUNSEL. That would be the 26th or 27th. You have none?RESPONDENT'S COUNSEL.There was none given.The undersigned notes that in this interchange Respondent's counselmust be understoodto be speakingprofessionally. OLIN INDUSTRIES, INC.223called as a witness, and the exhibit produced.This fully confirmed O'Connell'stestimony.William S. Muir testified that he refused, without reading, a slipproffered him when he collected his final pay on the understanding that itwas similar to others which he had previously seen.He told the clerk thathe was on compensation and after consultation with her superiors, she toldMuir, as he testified, "You won't need that."Muir's employee record card is inevidence and carries the notation: "LOA," 9/21/46."William Martindale testi-fied that he went for his final pay in the next week after September 21, 1946,and was given a termination slip with the reason for unemployment checked as"leftwork voluntarily."Respondent's counsel thereupon stipulated that thistestimony was correct. In this state of the record the undersigned concludesand finds that each of the five employees under compensation were given termi-nation slips on or about September 26, 1946, which stated the cause of unem-ployment as "Left work voluntarily."During the examination of employee Louis R. Morton, Respondent introducedcourt records showing that he was convicted of perjury on February 23, 1921,after a jury trial.He was duly sentenced "to be confined for 6 months and to paycosts amounting to $155."Execution of the sentence was suspended and Mortonwas placed on probation for 6 months. On September 27, 1921, the executionof the sentence was indefinitely suspended.The undersigned notes that thisconviction was remote in time.Nothing in the record suggests that Morton hadbeen guilty of similar offenses, or indeed of any offense, in the 27 years inter-vening before his appearance as a witness in the instant proceeding.Neverthe-less, because of the serious nature of his offense and its significance in assessinghis credibility as a witness, the undersigned has considered his demeanor asa witness with particular care and has compared his testimony with that of otherwitnesses testifying to the same events.Practically all of Morton's testimonywas corroborated by that of other witnesses found worthy of credence herein.After full and careful consideration of Morton's testimony in the setting of theentire record the undersigned has found no reason for discrediting him on anystatement made by him which is material to the determination of the issues inthis proceeding.The Respondent contends that the judgment rendered against Local No. 282and certain complainants in Civil 1893 should be given weight in assessing thecredibility of the complainants involved 84This contention the undersigned findswithout merit.The judgment was in an amount, $10 per individual, withoutcosts,which can not be held to indicate a serious offense, nor was it based onevidence received from which the acts of those fined may be judged.On the twentieth day of the hearing, after taking testimony of 32 witnessesand compiling nearly 4,000 pages of testimony 36 and after repeated efforts toshorten the hearing through stipulations by the parties had largely failed, theundersigned, after mature deliberation, instructed the General Counsel to con-clude his presentation within 2 days.This instruction was based on Rule I ofthe Rules of Procedure for the District Courts of the United States which pre-scribes that the rules shall be construed to insure the "just, speedy and inex-pensive determination of every action."As the undersigned stated, "the recenttestimony has been cumulative and highly repetitious, addingverylittle to the8'LOA indicates, "Left of own accord."84Those fined were Bonito, F. Baldino, Destadio, Angelo Conte, James T. Evans, LouisR. Morton, John J. Raffone, John H. Wayert, and William Weaver."The record contained in addition the deposition of Destadio which contained over 300pages. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactswe have at hand." The General Counsel's representative fulfilled thisinstruction under protest, maintaining the position consistently that he .was ofright entitled to call each of the complainants.He declined to state that herested his case but assented to the statement by the undersigned, after present-ing 7 additional witnesses, "Under the ruling laid down by this Trial Examineryou have nothing further to offer."C. Discharges in August 1942Nora B. Mmmford was hired by the Respondent in October 1941 and was dis-charged on August 8, 1942.When terminated she was operating an automaticmachine in the primer shop. There is no suggestion in the record that Mum-ford's work as an employee was not entirely satisfactory.On August 6, 1942, Mumford signed a union application for membership card`outside the gate" of the plant.On August 8, 1942, immediately after her dis-charge, she visited union headquarters and while there paid her initiation feeand was inducted into membership. She had previous experience in union acti-vities having joined an AF of L organization in 1923.Miunford's home wasimmediately adjacent to the plant. She was accustomed to go home for lunchand on occasion was accompanied by other employees.After her discharge shegave out four or five union cards to employees who came to her home. As herdues book shows, Muunford maintained her standing with the Union to the dateof the hearing in the instant proceeding. She was duly transferred to Local243 on December 16, 1946, on taking up employment in a plant where that localhad jurisdiction.On August 8, 1942, Mumford on reporting at 7 a. in. was instructed by hersupervisor, one Van Sickle, not to punch the clock but to sit in his office.About8 o'clock Van Sickle took Mumford to the office of Personnel SuperintendentAlbert F. Snyder.Mumford's testimony as to what occurred there is recordedas follows :[Snyder] said I was there because I had been passing out union cards, andI told him I'd never passed a union card out, because I didn't have any.And lie said a report from one of the girls was that I had, and I asked himto bring the girl in so that she could tell me and I could see her, and he refusedto do that.He asked me for my badge, I gave it to him, and he told me I wasdischarged.Then lie asked Mr. Van Sickle what I was doing, so Mr. Van Sickle toldhim he didn't know when I could pass out cards as I had to be at my ma-chine-I was at that time operating a big Henry Wright Primary-and hesaid he'd only known that I left the machine once a day, and I had to callthe head adjuster to tend my machine while I went to the ladies' room.And he [Snyder] said he didn't care, he was discharging me for it.*******Then he [Snyder] told me if I would give him the names of the girls thatbelonged to the union that I would be reinstated.*******And I told him I didn't know any of the girls. And Mr. Van Sickle cameas far as the corner of Munson and Winchester Avenue with me, and Mr.Van Sickle told me that if I wanted to be a good fellow and give him thenames of the girls that had joined the union that he would take and giveme back my job right away. Then I told Mr. Van Sickle, I said, "I'm no OLIN INDUSTRIES, INC.225squealer,and I don't know who the girls are."He told me that he was verysorry that I had to go.The Respondent called employee Harriette G. Flynn as a witness,who testi-lied that on an occasion in June or July 1942 Mumford,whose machine wastemporarily down,cameto her while she was operating her machine and askedif she would like to join the Union. Flynn replied that she did not think shecared to join since she was a new employee and did not know how long she wouldbe working.Mumford then suggested that Flynn take the card home and thinkthe matter over. Itwas Flynn's further testimony that her work was not inter-rupted during this conversation and that Mumford cautioned Flynn not to letanybody see her sign the card or return it to Mumford.Next morning as theywere coming to work Mumford met Flynn andaskedif she had signed the card.,Flynn replied that she had not.Flynn testified that she did not report this incident either to her supervisorsor to any member of the personnel department.However, she discussed thematter to some extent with fellow employees.Presumably as a result of suchdiscussion she was called to the personnel department"around August" of1942 and questioned about the matter.At that time, as she testified,she signeditstatement which she had not seen since.However,her memory had been re-freshedbefore testifyingby readingan affidavitwhichshe signed at a later (late.As her testimony reads That is how I happn n to remember what I do of it."Snyder was also called as a witness.He testified that several employees, in-cluding Flynn,had reported to him that Mumford was soliciting for the Unionduring work time 36He had very slight independent recollection of his inter-view with Mumford.However, lie testifiedthatshe denied soliciting duringworking hours although she admitted that she had done so "outside but not oncompany time."He did not deny Mumford's testimony relative to his proposi-tionthatshe would be reinstated if she would disclose the names of femaleemployees who belonged to the Union.Van Sickle was not called as a witness.No evidence of his unavailability was entered on the record.In consequenceMumford's testimony relative to a similar proposition made to her by Van Sickleis uncontroverted.Ruth H. Bucciwas first hired by the Respondent in the spring of 1941.At thistime her work required constant standing.Finding this requirementburden-some, Bucci quit after ineffectual efforts to secure a transfer to it position whichallowed her to sit while working.She was later rehiredand workedcontinuouslyon the 11 p. in.to 7 a. m. shift until discharged on August 15, 1942.Bucci signed an application card for the Union,as her credited testimonystates, on August 12,1942, and on the nextday paidher initiation fee and wasgiven a union dues book.At thistime Claire Niekind,who was union repre-sentative at that time,appointed her a steward. She was given a book ofinstructions as to a steward's duties and both a union and steward's button.She wore these under the lapel of her coat.This was not necessarily for con-cealment.As Bucci stated,theywere not the most ornamental things to wear.She had been instructed by Niekind that it was legitimate to solicit employeesto join the Union,"anytime, any place,except during working hours."In con-formance to this instruction Bucci passed out cards during lunch and recessperiods and, as she admitted during cross-examination, "covered the departmentpretty well."Bucci admitted that there was one exception to this procedure11 In cross-examinationSnydertestifiedthat "Flynntestified regarding this Bucci." '226DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the case of Florence Robecki;' who worked on a gas annealing job.As BuccitestifiedRobecki had asked for a card and was given one at the beginning ofthe shift.At recess time Buccl approached Robecki, who was still operatingher machine, about the question of signing the card. It was Bucci's testimonythat the conversation did not interrupt Robecki's work.Robecki, as Respondent's witness, testified that Bucci first approached her"shortly after [she] started to work about 10 minutes or so after" and askedif she would sign an application to join the Union. Robecki further testifiedthat Bucci returned about 5: 30 in the morning and brought a card which Robeckirefused to sign and tore up. It was Robecki's testimony that she reported theincident to her foreman, Harold Haye.'e At this point Robecki's testimonyreads :He said he didn't know there were any union activities in the shop.Hesaid he would take care of it ; he said he would talk to us about it later.Somewhat later Robecki was called to Snyder's office to whom she repeatedher version of the matter and for whom she signed an affidavit. Bucci testifiedthat the morning rest period was from 5 to 5: 10 a. in.Her memory was clearthat she conversed with Robecki while free from employment during this restperiod.The record shows that Robecki had no certain remembrance as to thetime when the morning rest period occurred. She admitted that she, on occa-sions, continued her operations throughout the rest period.After considering this conflict of testimony in the light of the entire record andof the demeanor of the witnesses the undersigned credits Bucci's testimony.On August 15, 1942, about 6: 45 a. in. Foreman Haye came to Bucci's machineand instructed her to shut it down.He told her that Snyder had directedhim to take up her pass and that she was to go to Snyder's office. Bucci's testi-mony as to her interview with Snyder reads as follows :Mr. Snyder told me I was being discharged, and I asked him why andhe said that because of union activities that I could no longer work forthe Company, that it was against the rules.When I told him I had readthe union rule book, and I figured that it was practically the same as theCompany rule book in regard to procedure, I couldn't see anything wrong inbelonging to a union.He says, "But you've been passing out cards, andit's against the Company policy and we can't have you here any more."They wanted me to have my dismissal slip immediately. I asked them ifI should give up union activities in all ways if I could have my job.Hesaid, "No, you've disobeyed the rules, you cannot." I said my work recordattendance was good, but he could do nothing about it.Mr. Snyder said I definitely was breaking Rule 21 because I was oncompany time and property. I was paid for straight 8 hours, and wasemployed by the Company for a straight 8 hours.Rest periods were not ourown, they were subject to Company rules and time.I said that I thought that the rest periods belonged to us. As he ex-plained it, we are hired at a daily rate of a certain amount per hour whichincluded 8 hours, in my case 11 p. in. to 7 a. in. in the morning.34Bucci gave the name as"Beckman"or "Beckwith."However,the record makes clearthat the reference was to Robecki.28This name frequently appears in the record as Hayes. OLIN INDUSTRIES, INC.-227Snyder's testimonyas to.this interviewwith Bucci .reads :WellI .questioned this Bucci girl in regardto what hadbeen reported tome.That she had approached these girls during working hours regarding join-ing the Union, gave them cards, and, something of that sort as I recall.*******Well I : .. questioned her about it and she denied that she had doneso but the information I got from these other girls, why, I thought that wassufficient reason for discharge.Snyder, as Respondent's witness, admitted that he had no memory of the detailsof this interview.Even after his memory had been refreshed by perusal of arecord made by himself in August 1942 he could not testify with specificity as tohis interview with Bucci.Under these conditions the undersigned credits theclearly stated testimony of Bucci which was unshaken under lengthy and search-ing cross-examination.Harry H. Gordonwas hired by the Respondent in July 1941 and was dischargedon August 19, 1942.He worked on the 11 p. in. to 7 a. in. shift.The Respondent'makes no claim that his services as an adjuster during the final 4 months of hisperiod of employment were not performed efficiently nor that his deportment andattendance records were not entirely satisfactory.Gordon signed a union application-for-membership card on August 3, 1942.Onthat same night Niekind appointed him a steward. Gordon was given a unionbutton, which he did not wear, and a supply of union cards.He gave out five orsix of these cards according to his credited testimony, during the rest period whileoutside the building "within the next couple of days."About 6: 30 a. m. on August 19, 1042, Foreman Henry Ayre 30 came to Gordonand instructed him to see General Foreman Frank McQueeny 40 before leaving theplant.McQueeny accompanied Gordon to Snyder's office and told Gordon thatSnyder wished to ask "something about union activities."With reference tohis interview with Snyder, Gordon's testimony is recorded as follows :Mr. Snyder said that he heard that I handed out union cards duringworking hours, "that you're a union steward," and he started telling methat the time I was hired he gave me a blue book . . . he took out hisbook and he pointed out the Rule 21 that there couldn't be any solicitationof anything without any consent, written permission from them, and hesaid, "That's subject to grounds of dismissal for handing out cards duringworking hours."Mr. Snyder, as I recall, said that he had witnesses that I gave out cardsduring working hours, to some colored hustler, or something . . . of thatsort; claimed that I gave out cards during working hours. I told him Ididn't give out any during working hours... .In reference to smoking periods, [McQueeny] told me that-when I toldhim that I gave it out during lunch period-he said, "Well, you get paid for89This nameis sometimesspelled Eyres in the transcript of testimony.40Gordon gave this name as MacDonald in his direct testimony.Under cross-examina-tion he corrected this statement, stating that he knew this supervisor only as "Mac." 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDyour lunch period, that's Company time. I says, "Wellyou don't pay whenyou don't work."He says, "Well, that's still the Company's time."Gordon further testified that McQueeny told him, "It was a pity that I got mixedup with the union, and that my work was very satisfactory,and he was sorryto see me go."The Respondent called as a witness, David W. O'Neil, an employee who hadbeen transferred to work on machines of the type which Gordonadjusted on orabout August 13, 1942.O'Neil testified that Gordoncame to himwhile at workabout a day or two after his transfer. O'Neil's testimonyas to their conversa-tions readsas follows :Well, it is a long time ago, but as best as I can remember, lie [Gordon]came over and told me that Andrew Westbrook, who was the adjuster onmy particular machines, had told him to come and speak to me about beingin the Union, and if my memory doesn't fail me, I was handed a Union cardto join.We got in quite a heated argument. Among other things, I asked himwho was the top steward at the shop and Gordon informed me that he was.First thing I knew, Westbrook came over and told us to shut up, said they'dsee me outside the clubhouse after lunchthe next morning to talk the matterover.Neither one showed up. That was the last time I saw Gordon untilI saw him at the last hearing.This testimony may be compared with O'Neil's sworn statement made onAugust 15. It reads :On Saturday morning, August 15th, at approximately4: 30 a. m. I was ap-proached at my machine at H.31 by a fellow employee by the name of HarryGordon, an adjuster on an indenting machine, who asked inc to join theC. I. O. Union.Gordon said that Andrew Westbrook sent him over to talkto me about the Union, so I said I hadn't asked Westbrook anything about theUnion.So I went over to see Westbrook-while I was talking to Westbrook,Gordon came over and asked me why I hadn't got into the Union. I told himI would think it over and he said that he would meet me outside after lunch.When Gordon was asked during cross-examination whether he had ever ap-proached O'Neil on union matters, he vigorously denied having done so.Hecharacterized O'Neil as a "company stooge" and declared that he had knowledgeof this at the time O'Neil was transferred to his department.Without passingon the validity of Gordon's characterization of O'Neil the undersigned is im-pressed by the sincerity of Gordon's belief that it was correct. It is inherentlyimprobable that Gordon would mentionunion mattersto an employee of whom heentertained such beliefs. It is noted further that Gordon's acknowledged activ-ity in giving out cards occurred some 10 days earlier. If O'Neil's testimony is tobe accepted, Gordon's approach to him stands as an isolated incident and its oc-currence during working time was exceptional.No evidence was adduced toshow that Gordon approached any other employee during working time.More-over,Westbrook was called by the General Counsel as a rebuttal witness.Hefully corroborated Gordon and specifically denied the actions ascribed to him byO'Neil.In this state of the record, considering the manifest discrepancies be-tween O'Neil's testimony and his sworn statement, dated 4 days before Gordonwas discharged, and influenced by a distinctly unfavorable impression of O'Neil'scredibility gained from his demeanor as a witness, the undersigned credits the OLIN INDUSTRIES, INC.229testimony of Gordon and Westbrook and rejects such testimony of O'Neil as itis in conflict therewith.Itwas Snyder's testimony that lie told Mumford and Bucci the names ofthese who reported them as soliciting for the Union on company time. As toMumford he stated, "As I recall. I told her these people had told me that she hadsolicited them . . . I also told them the names of the peop'-e. Ile also answeredaffirmatively when asked whether he told Bucci the names of her accusers.BothMuinford and Bucci testified positively that Snyder refused to give them thisinformation.As stated above Mumford challenged Snyder to bring in heraccuser.It will be remembered that her testimony was that Snyder spoke ofbut one and that lie refused to call her in.Bucci's testimony in point here wasspecific.She testified that Snyder told her he had two signed affidavits andfurther "He did not tell me any girls, he said he had signed affidavits to thateffect, but lie did not mention any mines." - Similarly Gordon testified that whileSnyder stated lie had affidavits from employees that Gordon had been solicitingunion members on company time lie did not reveal their names. In view of thisstrong preponderance of creel:ble evidence, after consideration of the demeanorof these witnesses and the specific character of their testimony, the undersignedaccepts the testimony of Mumford, Bucci, and Gordon on this point and rejectssuch testimony of Snyder as conflicts therewith.Contention, of the parties and conclusionsEach of these complainants testified credibly that his or her discharge wasstated on the termination slip, given them when discharged, to be based on"infraction of company rules."These rules were printed in a booklet giventhem when hired.As Snyder and these complainants agreed the applicable rulewas No. 21. It reads: "Engaging in propaganda or organizing activities duringworking hours or on company property without specific permission of the man-agenment."Applicable penalties are set forth in a general statement as follows,"Violation of any of the rules of the company is regarded as ground for penaltyranging from reprimand to immediate discharge." It is noted that the extremepenalty of discharge is not definitely attached to Rule 21. In the individualinterviews preceding the discharges Snyder called the attention of each of thethree to this rule.Copies of the termination slips given them when dischargedwere not produced.The Respondent did produce a termination slip for Buccisigned on December 24, 1942. This document specifically states that herdischarge was foA "Infraction of Rule #21." It states that her last day ofemployment was August 15, 1942.Itwill be noted that the rule strictly construed forbids all propaganda ororganizing activity on company property whether or not carried on in workingtime.The Board's policy in this matter has been given definite statement andiswell established.The Board said inPeyton Packing Company, Inc.:The Act, of course, does not prevent an employer from making and en-forcing reasonable rules covering the conduct of employees on company time.Working time is for work. It is therefore within the province of an em-ployer to promulgate and enforce a rule prohibiting union solicitation duringworking hours.Such a rule must be presumed to be valid in the absence ofevidence that it was adopted for a discriminatory purpose. It is no lesstrue that time outside working hours, whether before or after work, or duringluncheon or rest periods, is an employee's time to use as he wishes withoutunreasonable restraint, although the employees are on company property.867351-50-vol. S6---16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is therefore not within the province of an employer to promulgate andenforce a rule prohibiting union solicitation by an employee outside ofworking hours, although on company property. Such a rule must be pre-surned to be an unreasonable impediment to self-organization and thereforediscriminatory in the absence of evidence that special circumstances makethe rule necessary in order to maintain production or discipline"As the quoted testimony above indicates the Respondent's representativesinterpreted "Rule 21" to apply to all union activity on company property.Sincelunch and rest periods were covered by the hourly wage paid for the full timeof the shifts, it was their ruling that such time was "company time" and mightnot be used by the employees in union activities.As clearly stated by the Boardin thePeyton Packingdecision the respondent's representatives were in errorin this interpretation of "company time."Respondent, in effect, admitted thiserror through the testimony of Works Manager Boak and Assistant PersonnelDirector Willers who stated that the interpretation of the rules had been changedshortly after August 1942 and as changed explicitly permitted employees toengage in union activities during their lunch and rest periods.Boak testified that he instructed both Willers and Snyder in late May or early-June 1942 as follows :That we must not discharge anyone for soliciting on Company propertyas on Company property only. I told . . . the Personnel Department thatthey could reprimand for soliciting on Company property but in case ofdischarge it must be determined that the solicitation took place on Companytime, actual working time, not smoking periods [or] lunch periods. I wasvery definite on that.Willers' testimony, in general corroborates Boak at this point.However, all.Respondent'switnesses agree that Snyder was directly responsible for thedischarges of Mumford, Bucci, and Gordon. Snyder's testimony does not referto such an instruction from Boak nor does it convey such an understandingof the application of Rule 21.Unrefuted and credited testimony by Mumford indicates that solicitation forother than union activities was freely carried on in Respondent's plant during1942.Mumford testified that she spent practically an entire shift, on Respond-ent's time and pay, soliciting membership in the women's auxiliary of the ex-servicemen's club, and collecting the dues therein.This was done with theknowledge and expressed approval of supervisors, Van Siokle and Kramer.42Mumford further testified that she made other solicitations for an employee,for a female employee's wedding gift and for a female employee who was leav-ing her employment.Although these activities were known to her supervisorand she had not requested permission, she did not incur discipline. Snyderconfirmed this testimony stating that solicitation for tuberculosis and similarassociations and collections for sickness and for marriages were never questioned.Of the three complainants only Mumford was ever offered reinstatement andthis offer was speedily withdrawn.On the 'day of the hearing in the Judge.Ellenbogen arbitration case adverted to above, Mumford was told by a "manfrom the plant"" that she could come back to work. Mumford went to the4149 N. L. R. -B. 828 at 843.Enf'd(C. A. 5) 142 F. 2d 1009. Cert. denied 323 U. S.'730.42Mumford described Kramer as the "head boss" In her department.She had secured:his permissionbefore beginningher canvass of the employees.11Not otherwiseidentified in the record. OLIN INDUSTRIES, INC.231Respondent's employment office and verified this statement with one Miss Olson,.an employee in Respondent's personnel department.Acting on Olson's advice,Mumford secured her release from her employer at the time.However, whenshe returned later that sauce day and showed Olson the release, Olson told her,"she was very sorry but she couldn't give [her] no job, couldn't give [her] nowork." "Conclusions and contentions of the partiesGordon signed a union application card, which is in evidence, on August 3,1942.That same night he was asked by Union Organizer Claire Niekind tobecome a steward.He gave out five or six union application cards duringsmoking periods within the next "couple of days."The only suggestion in therecord of other union activities is the allegation in O'Neil's affidavit and testi-mony regarding matters on August 15, 1946.Gordon was discharged on August19, 1942.Mumford signed a union card outside the plant on August 6, 1942.She paid her initiation fee and became a member on August 8, 1942. On thatsame day she was discharged. Bucci signed a union card on August 12, 1942.On the next day she paid her initiation fee and Niekind appointed her a steward.Thereafter she actively solicited application for union membership and wasdischarged on August 15, 1942.Thus the action material here took place withinthe 2 weeks period August 3 to 19, 1942. The three discharges are thus mani-festations of the same underlying Respondent's policy.Each of these com-plainants had been carefully instructed by union officials not to carry on unionactivities in working time.After consideration of the record and of the de-meanor of the witnesses concerned it is the considered judgment and finding ofthe undersigned that these complainants, with very minor exceptions, fulfilledthat instruction.However, they did solicit memberships and present unionarguments in lunch and rest periods while on Respondent's property.They weredischarged for so doing.The Respondent presented no evidence to show thattheir records were not otherwise free from criticism. In finding that they werediscriminatorily discharged the undersigned has been influenced by the undeniedand credited testimony of Mumford, who was first to incur this extreme penalty,that both Personnel Director Snyder and Foreman Van Sickle promised herimmediate reinstatement if she would reveal the names of union adherents. Itwould be difficult to imagine actions more revealing of animus against unionorganization or of the basis for a discharge. Similar animus and a like basismust be inferred to attach to the discharges of Bucci and of Gordon which wereclosely associated as to time and attendant circumstances.-Respondent contends as to the Mumford, Bucci, and Gordon discharges that :(1) since charges were filed in 1942 and withdrawn in May 27, 1943 "with theconsent of the Board" the Board was guilty of laches, and again (2) that sincethe Board gave over control of these cases to N. W. L. B. this act constitutes abar to reopening the case later; (3) since there was a "complete and adequateremedy in Connecticut to protect" these complainants of which they did not takeadvantage before they were barred by the statute of limitation, they are estoppedfrom later application to the Board; and (4) that the action of the UnitedStates Circuit Court in final settlement of an earlier case finding that the Re-spondent was in compliance with Section 8 (1) and 8 (3) of the Act estops theBoard from prosecuting similar charges filed prior to this Court's final order."Findings in the paragraphs are based on uncontroverted and credited testimony byMumford. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese contentions will be consideredseriatim:(1) the Board has heretoforeheld "that the equitable principle of laches does not apply to the Board in itsadministration capacity as an agency in the government." 45 In accord with thispronouncement by the Board the undersigned finds no merit in this contentionof the Respondent.(2)As set forth above the Board's first Regional Office did not authorizewithdrawal of the charges in the cases of Mumford, Bucci, Gordon and othersuntilMay 27, 1943.This action was taken on the understanding that the Re-spondent was in compliance with N. W. L. B. directive order in Case No. 443.45It will be noted that the action of the Board's Regional Office was taken after theissuance of N. W. L. B. Supplementary Directive Order which unanimously di-rected that Respondent comply immediately with its directive order of February5,1943.Since acceptance of this contention of the Respondent would requirethe undersigned to assent to the doctrine that a munition plant in time of warcould evade its responsibilities under the Act by the simple expedient of stub-bornly refusing to obey the orders of the agency set up by the United StatesGovernment with intent to insure speedy determination of these matters, hecan find no merit in this contention.(3)The Act declares as to the Board's power in preventing unfair laborpractices affecting commerce :This power shall be excluaive, and shall not be affected by any other meansof adjustment or prevention that has been or, may be established by agree-ment, code, law or otherwise"The statute, then, compels the finding that there is no merit in Respondent'scontention relative to applicability of a Connecticut statute.(4)The Board early established the policy and has since consistently main-tained it in a long line of decisions, that it would not disturb action taken by itsagents in settlement agreements or stipulations.48The Board record showsthat the 8 (1) charge in the original case involving Mumford, Bucci, and Gordonwas still open pending action by the Circuit Court on May 21, 1943.This case wasclosed by the Board 6 days later, before as set forth above, the Circuit Courtissued its decision of November 3, 1943, enforcing the Board's decision.gore-over, the Board's policy has a corollary to the effect that if theRespondentrenews its unfair labor practices at a later date, the Board will thenreexamineany prior action of the Respondent of like character.49As set forth below theMatter of Baker ManufacturingCo., 75 N.L. R. B. 1012,1013.See alsoMatter ofGibbsCorporation, 74N. L. R. B. 1182 and cases cited there in footnote No. 1.4cRegional Office Closed Case Report in Case No. 1-C-2213.Docketed by the BoardJune 2, 1943.4T Section 10 (a) of the Act.48Matter of Shenandoah-Dives MiningGo., 11 N. L. R. B. 885 andMatter ofGodchauxSugars Inc.,12 N. L. R. B. 568. Both were issued in 1939. Later decisions areMatterof Canyon Corporation,33 N. L. It. B. 885 andMatter of Golden Turkey MiningCo., 34N. L. It. B. 760.19 See for a recent statement of this policy,Matter of Rice-St iv of Arkansas,Inc.,79N. L. R. B. 1333.Decision issued October 1.5, 1948, in which the Board said :It is the Board's established practice not to consider as evidence of unfair laborpractices conduct of a Respondent antedating a settlement agreement,unless theRespondent since the settlement has engaged in independent unfair labor practices.For a clear statement of this policy,see Matter of General FireproofingCo., 59 N. L. R. B.375 where the Board said, "We have consistently refused to give effect to a settlementor compromiseof unfair labor practices" "where [the] employer violates it or continuesa course of unfair laborpractices." OLIN INDUSTRIES, INC.233Respondent is found to have engaged in unfair labor practice under Section 8 (1)and (3) in 1946.Hence under this well established Board policy the Respondentmay be held accountable for similar acts committed in 1942.Under these cir-cumstances this contention of the Respondent is without merit.The undersigned finds that by the discharge of Nora B. Mumford on August 8,1942, of Ruth H. Bucci on August 15,1942, and of Harry H. Gordon on August 19,1.912, and its subsequent failure and refusal to reinstate them, the Respondentdiscriminated in regard to their hire and tenure of employment and the termsand conditions of their employment and discouraged membership in a laboranion.By these discharges and by the acts and statements of Personnel Direc-tor Snyder and Supervisor Van Sickle, as set forth above, the Respondent inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and of the amended Act.D. 1Vork stoppagein the rolling mill; discharge of Frederick Destadio,BenjaminBonito, andFrederick J. Baldino; lock-oat and strikeEvents in 1946 of concern to this proceeding arose from certain work schedulechanges in the rolling mill.Operations there were continuous and shifts werescheduled on an "around the clock" basis. The first shift went on at 7 a. m. ; thesecond at 3 p. m. and the third at 11 p. m. In January and February 1946, asemployee record cards in evidence show,"0 the practice was to work Mondaythrough Saturday with frequent additional shifts on Sunday.The employeeswere paid on the basis of a 40-hour week, with time and a half for Saturdayhours and double time for Sunday. In general, weekly hours were reduced,beginning March 10 and continuing through April 27, 1946, to 5 consecutive daysnormally of 8.3 "' hours giving employees 41.5 hours per week.On April 28, 1946, a new schedule became effective.A fourth, or swing shift,was added and a somewhat complicated system of shift schedules was in-augurated.These were planned on a basis of a 4-week cycle. The first shiftoperated on a cycle of 2 days off, 7 days on, 2 off, 6 on and 2 off, followed by7 on and 2 off.12 Since payment was made on the basis of calendar weeks andantler this cycle no more than five shifts fall in any calendar workweek, the menwho worked but 41.5 hours each week received no Saturday or Sunday bonuspay.However, they worked three periods of six or seven consecutive shiftsand were at work three Saturdays and three Sundays in each 4-week period."Similarly the second shift under the new schedule worked a cycle composedof two shifts on, 2 off, 7 on, 2 off, 6 on, 4 off and 5 on in each 4-week period. Thelast period of five working shifts is followed by two shifts on in the followingcycle.These workers also never had more than five consecutive shifts in anycalendar week and so were paid no overtime pay beyond that for the 11/2 hours20 In interpreting these schedules it must be borne in mind that shifts are assigned to the days in whichthey begin.Thus employees working the 11 p. m. to 7 a. m. shift are recorded as working on the day inwhich they work but 1 hour.31The.3 hour represented 18 minutes "wash up time" at the close of the shift.52 Since the next cycle begins with two shifts off these employees had four consecutive shifts off at thispoint.83A sample cycle for the 7 to 3 shift, introduced by the Respondent follows: Dates are for the Sundaybeginningthe week.21.Sun.9-11-46------------------ OffMon.OffTues.7-3Wed.7-3Thurs.7-3Fri.7-3Sat.7-322.9-22-46------------------7-37-3OffOff7-37-37-323.9-2946------------------7-37-37-3OffOff7-37-324. 10-6-46------------------7-37-37-37-37-3OffOff 234DECISIONS OF NATIONALLABOR RELATIONS BOARDper week in excess of 40. They also had but one free Saturday and one freeSunday in each 4-week period °iThe third shift cycle was more irregular as shown in the margin."No morethan five shifts were scheduled for each calendar week.While each Saturdayismarked off, it must be remembered that employees on this shift worked frommidnight to 7 a. in. on' each of these 4 days.Per contrawhile they are carriedon the schedule as working a shift on three Sundays they were actually at workon this day only for an hour between 11 and 12 p. m.The swing shift schedule, as shown below, was comparable to that of thethird shift in irregularity.On two occasions the 4 weeks' cycle called for asingle shift to be worked after 2 days off. In each case this isolated shift wasfollowed by another shift off.The schedule had two periods of seven consecu-tive shifts; one in the third and fourth week and the second where the lasttwo shifts of the cycle were followed by the first five shifts of the next 4-weekperiod.Workers on this shift had but one Sunday free each month and twoSaturdays.Their work entailed the additional hardship of working during eachcalendar week at the hours scheduled for each of the three shifts.66These schedules, which joined a substantial increase in the requirement forweek-end work and frequent demands for 7 consecutive clays of labor, with thewithdrawal of bonus payments for consecutive work beyond five shifts and forSaturday and Sunday work, aroused dissatisfaction among the employees af-fected.Individuals, as undenied and credited testimony of witnesses called bythe General Counsel shows, made frequent inquiry and protests to Larry Thorud,superintendent of the rolling mill," John Boris, general foreman, to their im-mediate foremen; to Ray (Pickles) Richards, grievance man for returnedveterans, and to Edward H. Goin, personnel counselor for colored employeesattached to the Respondent's personnel department.None of the witnesses testi-fied that he had entered a written grievance under the formal grievance pro-cedure.Unrefuted and credited testimony by Dietrich K. Willers, assistantsuperintendent of personnel and assistant to Works Manager Thomas I. S. Boak 6sand by Boak himself, shows that none was presented in the period pertinent here.Early in September 1946, a self-constituted committee of S or 10 employeesfrom the first shift including Destadio, Bonito, F. Baldino, Joseph Los, James64The Respondent introduced the following schedule for the 3 p. m. shift:21. 9-15-46-------------------Sun.3-11Mon.3-11Tues.OffWed.OffThurs.3-11Fri.3-11Sat.3-1122. 9-22-46-------------------3-113-113-113-11OffOff3-1123. 9-29-46------------------3-113-113-113-113-11OffOff24. 10-6-46------------------ OffOff3-113-113-113-113-11saThird, or 11-7 shift:Sun.Mon.Tues.Wed.Thurs.Fri.Sat.21. 9-15-46-------------------11-711-711-711-7Off11-7Off22. 9-22-46----------------- Off11-711-711-711-711-7Off23. 0-29-46 ------------------11-7Off11-711-711-711-7Off24. 10-0-4611-711-7Off11-711-711-7Oft66Swing shift schedule:SuMonesTwedThursFriSat21.9-15-46------------------n.7-3.7-3.u3-11.3-11.11-7.Off..Off22.9-22-46------------------11-7Of7-37-33-113-11Off23.9-29-46 ------------------Off11-7Off7-37-33-113-1124.10-6-46------------------- 3-113-1111-7OffOff7-37-367Thorud's employment was terminated about August 23, 1946;thereafter Boris becameacting superintendent.61Willers' position as assistant to Boak dates from about October 1946. OLIN INDUSTRIES, INC.235T. (Teddy) Evans, and Ernest Ruby 69 assembled the majority of the men onthe shift in the washroom where discussion on grievances arising out of theschedule was carried on.A subsidiary question arose over the scheduling of4 hours' overtime.This was proposed by the Respondent following the institu-tion of a 45-hour week in the plant generally.However, in the complicatedschedules in force in the rolling mill the addition of these hours called for the4 additional hours in some cases to be added to a single shift.Moreover, suchaddition sometimes fell on a Saturday or a Sunday shift.Destadio addressed themeeting.Itwas decided that a committee composed of Destadio, Los, andRussell Diedrickson 60 should approach Boris and, through him Works Manager.Boak for a conference on the issues.The committee 'net with Boris on or about September 8, 1946, at 3 p. in. inBoris' office.B1Destadio and Los testified as to their interview with Boris.Theircredited testimony agrees that Boris' attitude was that the schedule as fixedby management must be worked 62 Los and Diedrickson thereupon withdrewand later reported to their fellow employees on the shift that they "couldn't make-no headway with Boris." Destadio persisted in his protest to Boris and an-nounced his intention to carry the matter to Boak. Boris, who was newlyappointed acting superintendent, was averse to such action and persuadedDestadio to allow him [Boris] to consult with Boak.After doing so he showedDestadio a new schedule stating that it was to be posted on September 15, 1946.On examination, aided by explanation by Boris, Destadio found this schedulemade improvements over that currently in effect.As he testified, it required nomore than five consecutive shifts and provided for an additional Saturday andSunday off in each 4 weeks. Destadio promised Boris that he would explainthe changes to the men and expressed his opinion, as his testimony reads, "I ampretty sure they will like it in comparison to what we have now. I don'timagine we will have too much trouble convincing them."Boris testified that on the occasion when the committee called on him he hadexplained that the schedule in effect was temporary and would be modified whenproduction covered the work in process.This he anticipated would be "in twoweeks, possibly three or four."He further testified that he was working on anew schedule to bring the rolling mill in line with a 45-hour week recently in-stalled in the plant generally.Los and Diedrickson then left ; Destadio remainedand asked whether the new schedule was to be effective soon.When assured byBoris that it would be, Destadio, as Boris' testimony reads, said : "That's fine,don't worry about it. I will take care of that with the fellows downstairs."The undersigned has considered this conflict of testimony in the light of thefull record.He is influenced by the detailed and exact character of the testi-mony by witnesses called by the General Counsel and their successful withstand-ing of lengthy and searching cross-examination.Boris' testimony by contrastwas lacking in specificity.He was evasive in cross-examination and exhibiteda faulty memory on matters pertinent here.The undersigned credits the testi-w All those named, except Ruby, are complainants in this proceeding.60Diedrickson was not a complainant and was not called as a witness.01Boris fixed the date as the Saturday or Sunday following Labor Day.This would beSeptember 7 or 8, 1946."Los'testimony reads, "[Boris]said that is the way it is going to be. If you guyslike it, all right ; if you don't you know what to do.It was all one sided."Destadio'stestimony was to similar effect. It reads,"[Boris]said,You are going to work themhours whether you like it or not, or you are going to get out.I am not firing you. butyou know what you can do,either work or quit." 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony of Los and Destadio as to the matter and rejects such testimony by Borisas conflicts therewith.A new schedule was posted and became effective September 15, 1946.Destadiotestified that the schedule was less desirable, in his opinion, than the one in effectprior to that date.He testified that he immediately protested to Boris.At thispoint his credited testimony reads as follows:I said [to Boris], "What are you doing, that ain't the schedule you say wewould work with."He said, "Well, that is the one you are going to work."I said, "This one here makes it worse than the old one. This . . . adds aclay to each week.We are working 6 and 7 now. Your new schedule callsfor 7 and 8."He said, "Well you are either going to work or quit, . . . Iexpect a few guys to quit-so what . . . I can hire men to take their places."Destadio, as he testified, thereafter lodged a protest with Richards who made awritten record to which, after requesting and receiving authorization, he signedDestadio's name.Richards stated to Destadio that he had presented the matterto Hoak.On further inquiry Richards intimated to Destadio that this protestwas ineffectual.This unrefuted testimony by Destadio was corroborated by F.Balclino and is credited by the undersigned.The exact nature of the changes made by the schedule posted on September15, 1946, was not disclosed fully at the hearing.Boris testified that as actingsuperintendent of the rolling mill lie was responsible for working out the newschedules.He testified that the only change made was to give the employees anopportunity to work 4 hours' overtime in each week.When asked whether, inthe schedule posted, the employees at times were required to work eight consecu-tive shifts, he replied, "I don't remember that close, but it was 6 or 7 is the waythe schedule was made up in my recollection."F. Baldino, in his testimony,gavethe clearest statement of the changes made on September 15.His testimonyin point here, reads :The [schedule] ran practically the same as the last, only instead of work-ing two off, seven, two off, six, four off, they just took two clays off the fourdays off and just brought it up forward. So, instead of working six andseven, we'd be working seven days, two off, eight days, two off, and continuedright on.The record contains 17 employee record cards, with a good distribution amongthe four shifts.These show the changes made by the new schedule in the firstweek that it was effective.By this evidence the first shift is shown to haveworked an additional shift on Monday, September 16.Employees who workedfull time are credited with 49.8 hours for the week.Moreover, six witnesses,from this shift, testified unanimously that they were scheduled for a Sundayshift and reported at the plant gate before 7 a. m. that day.By analogy withthe earlier schedule they would also have worked a Monday shift making theeighth consecutive shift.Employee record cards for the second shift show nochange during the first week's operation of the new schedule. Full-time em-ployees made 41.5 hours as before.However, the schedules for the third and for the swing shift indicate that thethird shift did not report for their Sunday shift on September 20. They arecredited with but 33.2 hours for full time in the week. Under the previousschedule they had reported for a Friday shift in each of the 4 weeks in thecycle.The swing shift employees gained by the shift subtracted from thethird shift.Employee record cards, confirmed by the record of Moses Brownread into the record, show that they worked an additional shift on Friday, OLIN INDUSTRIES, INC.237September 20, 1946, and that those who worked full time made 49.8 hours in theweek ending September 21, 1946.63This evidence further shows that members ofthis shift worked 8 consecutive days from Friday, September 13, to Friday, Sep-tember 20, both inclusive.Itwill be manifest from this statement that Boris' testimony regarding thechange made was incorrect.Although the evidence is incomplete it refutes withfinality his statement that the only effect of the change was to give each em-ployee an additional 4 hours of overtime.By the same token the availableevidence supports the testimony of Baldino and Destadio that the change in-creased the number of consecutive shifts to be worked and correspondinglyreduced the number of free days.The undersigned, on this record, credits theirtestimony and rejects so much of Boris' testimony as conflicts with them on thispoint.The record reflects that the posting on September 15, 1946, of the new scheduleand operation under its severer requirements brought to a head the discontentof the rolling mill employees.The employees on the first shift, after furtherwashroom conferences, went to the union headquarters as a group.There theysought and received advice from Union Representatives Vincent J. Romeo, HarryKaplan, and Joseph Squires. It was determined to call a general meeting ofrolling mill employees.Such a meeting of the three shifts not working was held,on or about, September 20, 1946.At this time under guidance and advice byRomeo, Kaplan, and Squires, demands were formulated for presentation to theRespondent reading as follows :DEMANDS OF ROLLING MILL WORKERS1.Time and one-half for all work over 8 hours in any working day.2.Time and one-half for all work on Saturday as such.3.Double time for all work on Sunday and holidays.NOTE.-That, for the purpose of computing overtime, 12 Midnight shall bethe beginning of the work-day.4.That all charities be itemized, and that workers choose the charitiesthey want to contribute to and the amount they wish to give.A committee, composed of seven members, was elected from each shift by voteof employees present." It was decided that a work stoppage of 15 minutes'would be held on each shift following the 1a-minute lunch period at which timethe committee, each member of which was given a copy of the Demands, was in-caThis shift in Friday's assignment caused some confusion, manifest in the testimonyof employees affected who appeared as witnesses:They remembered the normal schedulebetter than that effective for a single week.64Complainants on these shift committees, so far as disclosed by the record were :First ShiftFrederick BaldinoBejamin BonitoFrederick DestadioTames T. EvansJoseph LosThird ShiftLouis Baldinoduring work stoppage)Second ShiftHarold BallardAngelo ConteLouis R. MortonJoseph TardieWilliam Weaver(Substitute for Ballard11The Respondent contendsthat theplans made includedfurther lengthening of the workstoppages by 15 minutes on each succeeding day.After full consideration of all evidenceand the full record the undersigned concludes and finds that plans definitely voted upon,went no further than the third shift on September 21, 1946.The parties stipulated thatthe plans for stoppage covered the three shifts working from 7 a. m. September 21 to 7 a. in.September 22, 1946. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDstructed to present them to the management. Employees who attended con-veyors serving the rolling mills and those attending furnaces were instructed tocontinue their duties lest machinery or materials be damaged.In accordance with this plan, the employees on the first shift on September 21,1946, did not return to their jobs when their lunch period closed at 12: 15 p. in.Instead they assembled in the vicinity of the washroom.When Foreman WilliamLloyd ordered them to return to work, Destadio stated that they would not do sountil they had an opportunity to talk with Boris or Boak. Lloyd left and onreturning said that neither would come and repeated his order that theyreturn to work.When they (lid not do so, Boris and Boak shortly arrived.Re-garding what then transpired the record contains some conflict of testimony.Destadio's testimony, given late in his cross-examination after his memory hadbeen somewhat stimulated, is recorded as follows :Bill Lloyd came in.He says, "Come on you fellows let's go back towork here. It is time to go back." So I went up to him and told him,"You better get John Boris and Mr. Boak because we are not going backtowork until we see them."He walked out, turned around and cameright back in again and said, "John [Boris] and Boak are standing outsideor something like that."He says, "They ain't going to see you until yougo back to work."We laughed-I did anyhow. I told him, "You better.get them, that the men weren't going back to work until [we] saw them. . . .Just as he walked out Mr. Boris and Boak walked in. . . . Boak said, "Comeon, get back to work, get back to work, call the guards," and he wentthrough that for a few minutes.He jumped up on the bench alongsidethe wall and kept repeating, "Go on back to work. I will call the guardsand throw you all out." Then he said, "You colored fellows, if you don'twork here where are you going to work in New Haven?" This one fellow[James T. (Teddy) Evans] answered back, "Yes, we have been figuring thatout for about 300 years."And he [Boak] turned around and said, "That'senough from you, funny face. Go on, go on back to work." He says,"There are a bunch of tough guys in the crowd, but I would like to take onanyone of [you] all alone outside."Then the chief of police came in and he started to talk to us and asked usto go back to work."We got to talking back and forth with him andabout that time the fifteen minutes was up so I turned around and says,"Let's go fellows, let's go back to work," and we all filed out and wentback to work.Elsewhere in his testimony Destadio stated that on Boak's first appearancehe [Destadio] approached him and said, "Mr. Boak, I am a representative ofa committee of the men," and tried to hand him a copy of the Demands. There-upon, as Destadio further testified, Boak said, "Who are you? I don't recognizeanybody. I don't recognize you as long as the mill is shut down. I won't.recognize anybody."Destadio's testimony in general outline is corroborated by that of employeesof the first shift who were called as witnesses by the General Counsel. It willbe remembered that these witnesses testified independently ; the rule for66The reference is to Francis McCartin, chief of police of the Winchester ProtectiveService.This name is frequently reported as McCarthy in the transcript of the testimony.Further credited testimony as to McCartin's intervention shows that he deprecated violenceand was assured there would be none.Baldino, who knew McCartin well, told him thepurpose of the stoppage and asked for 2 minutes further time to allow the men to confer.McCartin granted the request. OLIN INDUSTRIES, INC.239segregation of the witnesses being in effect.Boak's testimony in point here,conflicts with that just stated in several material respects.His version readsas follows :So [Boris] and I . . . went into the washroom and three men pushedthemselves up to me ahead of the rest and said, "We represent the Union.We want to tell you what we want." And I said, "There is no Union inthis plant, and furthermore the NLRB in 1944 held that the mill is not anappropriate bargaining unit, you fellows go back to work."And one ofthem said, "We have some things we want to talk about." I said to them,"You fellows know that we have a well-established grievance procedure inthis plant.You should make use of it."And the biggest man of the bunchthat I after[wards] learned was Destadio said, "We ain't going to followthe grievance procedure.We are going to work that this way."I said,"Well you can't, you have got to go back to work.. . . I will give you twominutes to get back to work or I will call the guards and ask them to takecharge."Well he [Destadio] commenced jumping up and down and ranting andraving, "to hell with the guards, we eat the guards up." And the threeor four guards came in with the supervisor [Mr. McCartin].Boak in his testimony admitted applying the appellation "funnyface" to a negroemployee.He was vague in his testimony regarding the exchange with thisemployee who was identified as Evans.Testimony by Evans and others presentfully supports the version given by Destadio.Boris in his testimony identifiedthe three men who approached Boak as Bonito, Baldino, and Destadio.Histestimony supports Boak's version in stating that they announced they were aunion committee ; that Boak referred to the Board ruling that the rolling millwas not an appropriate unit ; and advised the committee to use the grievanceprocedure.Further Boris stated that Destadio spoke defiantly regarding theguards.The undersigned finds no support for this testimony of Boak andBorisafter consideration of the full record.Bonito, Baldino, and Destadio eachtestified that they were a committee selected by the employees and that theyadvanced no claim in speaking to Boak during the stoppage that they repre-sented the Union or had been selected by or authorized by the Union. Thetestimony of various other employees called by the General Counsel corroboratesthis testimony.Similar preponderance of credible testimony enforces the con-clusion that the record does not substantiate Beak's testimony that he, at thistime, referredto theBoard's rulingthat the rolling mill was not an appropriateunit ' or that he advised the committee and the employees that they must usethe establishedgrievanceprocedure.This testimony by Boak and Boris isrejected by the undersigned.The parties stipulated that :on September 21, 1946, the employees of the rolling mill department in-volved in these proceedings employed on the first shift, at 12: 15 p. in. in ac-cordance with a plan failed to return to their work though the time allottedby the Company for a lunch period had elapsed and the usual signal for areturn to work had been given ; that the said employees of the first shiftcontinued their failure to return to work until approximately 12: 30 p. in.'Each of these three committee members corroborates,as appears below, Boak's testi-monythat in their termination interviews he called their attention to this rulingbytheBoard. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDthough Thomas I. S. Boak, Respondent's Works Manager, and others of theRespondent's supervisory personnel, directed such employees to return towork ; that about 12: 30 p. in. all of the employees returned to their workat a signal given by Frederick A. Destadio and continued at their usualemployments -until 3 p. in., the usual quitting time for that shift. It is thefurther understanding of the parties that there are some individuals in-volved in these proceedings who allegedly did not participate in thesestoppages clue to the fact that they were employed in continuous operations.This stipulation does not preclude such employees from testifying in theseproceedings, nor are the parties in.su,ch cases bound by this stipulation.Between 2 and 3 o'clock on the afternoon of September 21, 1946, Boric sum-moned Bonito to his office. Baldino and Destadio were brought there im-mediately after the close of the shift at 3 p. in. They were interviewed singly.As to the material facts in these interviews there is substantial agreement.Soak's own testimony as to the Bonito interview in point here reads :I told Bonito that in my opinion he was acting very foolish in what hehad done, that as I saw it the act that those three men had led had beenentirely, illegal without any basis of action and I asked him whether he wasfamiliar with the fact that at a hearing held in March 1944, a decision ofthe [Board] had been that the mill division was not an appropriate bar-gaining unit for the [Respondent].*ess**4'He said, "Oh, to hell with that, we are running this now," and I said,"If you have grievances, which I assume you have, you have got a procedurewhich you can follow," and I said, "We are going to do it this way." NextI said, "Well, if you had this to do over again, would you do the same asyou have donr: now? I am talking to you personally."He said. "Yes, Iwould."I sail, "In that case, I can't do anything other than to recommendto the employment office that you be discharged."It was Boak's further testimony that he "went practically through the samechain of conversation" with Baldino.He ascribed to Destadio, however, cer-tain "profane and personally insulting language."For this thereis nocorrobora-tion in the record. Boris testified that he was present throughout thesetermination interviews and that they were alike in character. It is palpablyimprobable that the use of personal invective directed to the works manager wouldhave failed to attract Boris' attention and lodge securely in his memory. Inthis state of the record the undersigned rejects this testimony of Boak.Thereis further conflict in the testimony at this point in that each of the three mendischarged testified postively with persuasive detail that Boak definitely dis-charged each man while Boak's testimony was that he told each of them hewould recommend the discharge to the personnel department.Thus Bonito's tes-timony reads :Anyway, lie told me how I was an instigator and participated in an illegalwork stoppage.He said, he told Mr. Willers and Mr. Sullivan "' to takeme out of the office, to take my pass away, that I was all through.Similarly Baldino's testimony reads in part:"You know," [Boak] says, "you're breaking the laws of the land." I toldhim, well maybe we were, maybe we weren't. I didn't know. Then he says,11Austin F. Sullivan, a supervisor in the personnel department, subordinate to Willers. OLIN INDUSTRIES, INC.241"Well you leave me no other alternative but to fire you." I asked him whathe fired me for. "Well," he says, "because of an illegal work stoppage."Destadio's testimony is of like tenor. It reads :So he says, "Well, I am going to have to fire you. I am going to dischargeyou.You don't leave anything up to me." I says, "As long as you aregoing to fire me, let's cut out all this bull and let me get out of here."Hedidn't answer me.It was Destadio's testimony corroborated by Boak and Boris that at this time heleft his copy of the Demands on Boak's desk.The testimony of Boris, who was present at the Bonito interview, in part,reads, "Mr. Boak told him [Bonito] that he would have to discharge him forinsubordination.Bonito said lie didn't care.He was taking orders from theUnion." °DBoris was asked if Boak consulted him regarding these dischargesand answered, "He (lid not."The examination continues:Q. The first you heard about it was when you were called in and heardMr. Boak say he would have to discharge them?A. That is absolutely right.WTillers testified that Boak recommended the discharges to him after thethree were interviewed by Boak and before their passes were taken up.Hefurther stated that Boak's recommendation was made after he had stated tothese employees that he had no recourse except to discharge them. Underthese circumstances the undersigned concludes and finds that Bonito, Baldino,and Destadio were summarily discharged just prior to 4 p. in. on September21, 1946, and that this was done without the usual procedure of review by thedischarge section in the personnel department."Sometime after the second shift reported at 3 p. in. they learned that Bonito,Baldino, and Destadio had been discharged as a result of the work stoppage at12:15.'Itwas then decided by the shift committeemen in consultation withother employees that they would make an additional demand on Boak that thesethree employees be reinstated, when they presented the demands previouslyformulated.Events which occurred following the lunch period ending at 7: 15p.m. were clearly stated by employee Angelo Conte.His credited testimony atthis point reads :"With reference to the Baldino interview Boris'testimony reads:"The conversationwas just about the same. In fact,itwas the same."As to Destadio,Boris testified, "Ibrought Mr. Destadio up and the conversation was just about the same as it had been withBaldino and Bonito except that Destadio was more vehement."Whenasked,"What didhe [Destadio]say and what did he do that was different,"Boris replied that Destadiothrew the Demands on Boak's desk before leaving the office.'0The undersigned attaches significance to the fact that when it was pointed out toBoris that previous testimony indicated that all discharges were made by the personneldepartment,Respondent's counsel intervened saying :I think, Mr. Trial Examiner,you might be a bit confused.I think you will findout before this hearing is over that Mr. Boak himself didn'tactually discharge themen himself;that they were recommended for discharge by him through Personneland they were cleared there.Boak's testimony on the following day was in line with this prediction.71Employee Conte,a committeeman,testified that Bonito told him about 3 : 30 p. in. thathe had been discharged.Bonito,at the time,was collecting his belongings preparatoryto leaving the mill.Employee Harold Ballard,also a committeeman,testified that Baldinoand another man, not identified by name, called to him through the window of the rollingmill about 5 p. in. and stated that they had been discharged. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd at [7: 15 o'clock] when [John Boris] told us to go to work nobodymoved.We said no, we want to see Mr. Boak. Mr. Boak didn't bother to coln&over.He grabbed a man by the name of Tyler-I believe that is his name-and he took him by the arm and said, "Get to work." The guy was confusedand he stood there.He grabbed him again and he said, "All right, take this,man over." and then . . . Goin'2 came out and took him by the arm and ledhim out to the door.Then Mr. Boak went over and grabbed another fellowby the name of Joe, a big husky colored fellow, and he started grabbing himand he said, "All right, guards, take this man out."Then Nick [Proto] 73 stepped up and said, "Listen, I am the spokesman:for the committe.Here is the grievances." and Mr. Boak said, "I don'twant to bother with that. I don't want no paper. I don't need them." '".And he asked who-to Boris, I guess-"Who is this man?" Boris was stand-ing next to him and he said, "That's Nick."He [Boak] said, "What doeshe do?" and John Boris said, "He runs a roll."He [Boak] hollered, "Well,take him out." So Boris walked back to get the guards and some one" inthe crowd said, "If you take him out, you will have to take us all out." andthen finally I believe it was Louis Morton who said, "Let's go in the wash-room.There is a machine running here and it makes so much noise wecan't hear ourselves think."At this time the employees retired to the washroom and remained there until11 p. M.Credited testimony by Willers, referring to the. time when Boak entered thewill, reads as follows :Just beside me was Nick Proto and he hollered to Mr. Boak that he wasgoing to do the talking and before the men went back to work he, meaningMr. Boak, had to reinstate Baldino, Bonito, and Destadio.Unrefuted and credited testimony by Boak confirms this statement.He testi-fied that one of the men stated to him, "Well, we aren't going back to work untilyou rehire the men you fired this afternoon."Shortly after the employees congregated in the washroom, Sullivan came thereand announced that Proto, Morton, and William Weaver were to go to Boak'soffice.Morton's testimony at this point reads :So, Proto was the spokesman of this committee but I didn't give him anychance to speak that time. I told him [Sullivan], "No, no, we're not goingtoMr. Boak's office.We have several offices here in the rolling mill, wehave the washroom, and the rolling mill is a big, large place, here's where wewant to see Mr. Boak at." So they couldn't get us to go out to Mr. Boak'soffice, so they go away again.Testimony by employee Robert E. Samuels corroborates Morton at this point.Samuels stated, "Well, they said they didn't want to go up to his office because72Edward H. Goin, a personnel counselor.73Proto was not a complainant and was not called to testify.79 It will be remembered that Boak had been given a copy of the Demands by Destadio'.Boak testified that he did not know the names of anyone with whom he had contact on thesecond shift.75 Identified by Committeeman Louis Morton as employee John Longhorn.Longhornwas not a complainant and did not testify. OLIN INDUSTRIES, INC.243.the three fellows in the morning had done that and they were fired." Boak:further stated that he made up his mind about 25 minutes of 8 that the employees.would not return to work.About this time McCartin said that he [McCartin]thought he could persuade the employees to return to their duties.Boak thensaid he had no objection to his trying to do so. Boak returned to his office..Around 8: 30 o'clock either McCartin, Willers, or Sullivan called Boak andreported that the attempt to induce the men to go back to work had failed..Boak's further testimony reads :After that I should say probably about quarter ofnineI got ahold ofMcCartin to tell the guards that the mill would not work on the eleven to.seven shift.At the same [time] I told him to tell the guards who came onSunday morning that the mill would resume work at seven a. m. Sunday.The record shows that McCartin ordered the men either to resume work or-leave the mill.At this time Committeeman Morton told McCartin that the em-ployees had been warned by Goin and Pettyjohn that failure to report for workon the Saturday or Sunday shift would result in their being "automaticallyfired."Because of such threatened action Morton, as he testified, proposed thatthey remain until the end of the shift at 11 p. m.'0 It was Conte's creditedtestimony that on McCartin's stating that he had orders "to take us off the prop-erty," "I told him that if we were going to be taken off the property they shouldgive us a written agreement from Mr. Boak that everything was okay before weleft."Conte further testified, "I told Mr. McCartin, myself, as long as therewere machines running, they [the employees] were going to stay there and seeeverything was all right before we left the plant."When Harold Ballard, acommitteeman who, as an annealer in charge of two furnaces, had remained atwork, came to the washroom and reported "Everything is okay," " the menchanged their clothes and went home.Boak's testimony was that while the men.were told to leave "no physical effort was made to get them out."Although attempts to arrange a stipulation covering events on the second shiftfailed, the parties did agree that it was not disputed that "there was no workperformed [on this shift] except for those on continuous operations from 7: 15p. in. until the end of the shift at 11 p. in., that the employees "were asked bycompetent supervisors to go back to work' and they didn't" ; and then "they wereasked by the chief of police, Mr. McCartin, to leave the plant, and they did notuntil 11 o'clock." 78.76Morton's testimony relative to his conversation with McCartin,isworded as follows :[McCartin]came in and he says,"Well,you men will have to get out of here, we'regoing to close the will down.""No," I says,"We'renot going until 11 o'clock."He says,"Why?" I says, "Well,.the report was around all week,Goin had even met me in the club and he told me thatwe'd better come to work Saturday.If we didn't come to work Saturday and Sundaywe'd be fired."Pettyjohn stood right by the clock each and every afternoon,practicallyall that week,and every time thatwe camein he would say, "Don't you boys forget tobe here Saturday and Sunday because if you don't be here Saturday and Sunday you'llbe dismissed."Pettyjohn was a personnel advisor,subordinate to Willers.77This quotation is from Conte's testimony.Ballard gave testimony but was not ques-tioned about this incident.'8Respondent's counsel fixed the hour of McCartin's request as "about 9 o'clock."TheGeneral Counsel demurred to this stating he was not sure it was"definitely fixed" at thathour.Itwas Boak's testimony that he gave orders to prepare the mill for a shut-down"between 8:15 and 8: 30" p. in. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is agreed that the rolling mill wasfully preparedfor a shut-down and thatthe men reporting for the third shift were informed that the mill was closed andwere not permitted to enter.Boris described the operations necessary to shutdown the mill as "greasing up the rolls so they would not rust, preparing thefurnaces...to pull the metal that was being milled ; also to shut them downto prevent explosions."These operations took considerable time.As Borisexplained in his testimony some of the material in the furnaces takes 4 or 5hours to anneal.His further testimony reads :The furnaces had to be cooled down and the metal had to be taken outand that would take anywhere from two to three hours to take out alone.Number three furnace takes approximately two hours and twenty min-utes . . . to empty out.Boris further testified that some of the machinery"was not shut down until mid-night."Nothing in the record suggests that the employees on the second shiftmade any attempt to interfere with the process of shutting down the rolling mill.Those on continuous operations aided in these operations;the others remained inthe washroom.Although Boak testified,as stated above,that he had instructed McCartin toinform the guards that the mill would resume operations at 7 a. in. on Sunday,September 22, the record discloses that such resumption was of a very limitedcharacter.Numerous witnesses testified that on reporting for their shifts that daythey found the gates at which they were accustomed to enter closed and wererefusedadmittanceby the guards.It was Boak's testimony that he had orderedthe guardsdoubledand that admittance was permitted only through the doorsof theguards'shanty.7llThese precautions were taken,as he further testified,because ofrumors, to whichhe gave credence,that plans were afoot to rushthe gatesand smash the machinery.Boak was at the gate around 7 a. in. onSunday,Monday,and Tuesday mornings.Consideration of the complete record.enforces the conclusion that admission to the plant on each of the shifts on bothSunday and Monday was limited to such employees,as wereapproved by Re-spondent's officials.On Monday new passes,different in color, were issued to.employees at work.After that day other workers could gain admittance onlyafter goingthrougha process equivalent to rehiring.Boak fixed the number at.work on Sunday on all 3 shiftsat 119.Thenormal number would have been over300.It is obvious that those not admittedwere,in effect, locked out.Los testified that he reported for work on Sunday morning and found Willers,.Sullivan,Boak,and Boris"all standing on the right hand side"of the hospitalgate.One ofthem said, "youcan't get in there, Joe." It was Los' further, un-refuted and creditedtestimony,that he saw three employees of the rolling mill,whom he named,admitted through the guards' shanty after being beckoned byBoris and aftertalkingwith 71im 80Some 40 or 50 other employees at the gate,however, were not admitted.Employee Moses Brown of the swing shift, worked the third shift 11 p. in.Friday, September 20 to 7 a.in. September 21, 1946.On Sunday Boris came toBrown's home about 9 or 10 p. in. and gave him a special pass to return to the-rolling mill.Brown was a minor supervisor,or leadman,and directed the workof a gang comprising four to six men.On Boris'solicitation,Brown returned to78Willers,however, testified that he was present Sunday morning, and saw Boak at thehospital gate,which was open.w Employees Weaver, Evans, and Milner testified that they saw some employees admitted,on Sunday through the guards' shanty at the hospital gate. OLIN INDUSTRIES, INC.245his job and worked the following Monday and Tuesday. On Wednesday, how-ever,Brown told Supervisor Ray Smith, as Brown's unrefuted and creditedtestimony reads, "I'm going home, I ain't going to work, when the men come towork I'd be back."Unrefuted and credited testimony by employee John J. Raffone, is in pointhere.Raffone also worked on the swing shift.His last recorded shift on hisrecord cardis forFriday, Septembet 20, 1946.Raffone testified the swing shifton that date worked the 11 p. in. to 7 a. in. shift.This means they quit work at 7a. in. on Saturday.Thereafter, Raffone did not come to the plant until shortlybefore 7 a. in. on Monday, September 23, 1946. This was in time for his nextscheduled shift.He was accompanied by Frank Lonergan,"1 another complain-ant.After finding their usual gate closed they went to the hospital gate.Raffone's testimony reads:So we went down to the hospital gate.We figured we might get in thatway . . . and as we were going toward the hospital gate we saw KerwinDaniels [a foreman] crossing Winchester Avenue from the hospital gate, andhe says, "Lonergan, Itaffone go down to the Personnel office and get a specialpass so you can go in."Lonergan and Raffone did as directed.Willers gave them specialpasses andtold Raffone that they would have to go "through the shop and over to the roll-ing mill."When Raffone inquired the reason, Willers said, "Well, we had sometrouble down there and the men are not working."On hearing this Raffone andLonergan returned their passes and left the plant.Neither Daniels nor Loner-gan were called as witnesses.Wellers did not refute Raffone's statement.Frank Wilson, of the second shift, testified that when he reported for workbefore 3 p. in. on Sunday, September 22, 1946, the guard told him that he mightenter through the guard shanty.Wilson did not do so.His testimony in pointreads:Q. And you chose not to?A. That's right.Q. You made that decision at that moment., did you?A.Well just didn't go through.It is found on this record that employees Moses Brown, Lonergan, Raffone, andWilson were not locked out but, in effect, joined the strikers on the dates setforth above.With these exceptions, that of employee Considine, and the fivecompensation cases detailed below, all the complainants, who testified statedthat on reporting for their regular shifts after the events occurring on the first81Boris testified that Frank Lonergan, on it date not specified,had been upgraded to asupervisory position.He further testified that Lonergan had not worked in 'the rollingmill since September 21, 1946.The issue of Lonergan's supervisory status was not raisedat the hearing and the record does not contain data which permit a finding under thedefinition of "supervisor" in Section 2 (11) of the amended Act.Moreover, it is notclearly shown that Lonergan was performing the duties of a supervisor on September 21,1946.Admitting,arguendo,but not finding, in the absence of evidence, that Lonerganwas a supervisor on September 21, 1946, he nevertheless would lose none of his right toreinstatement because of that fact.SeeMatter of Marshall and Bruce Co.,75 N. L. R. B.90;Matter of Republic Steel Corp. (Upson Division),77 N. L. R. B. 1107; andMatter ofFred Volandrietal., d/b/aCalifruit CanningCo., 78 N. L. R. B. 112. In this last case theBoard said "notwithstanding the exclusion of supervisors from the coverage of the Act asamended, [the Board] retains the authority to order reinstatement of supervisory em-ployees discriminated against in violation of the Act in force at the time of the discrimi-nation."867351-50-vol. 86--17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDand second shifts on September 21, 1946, they were not allowed to enter therolling mill.It is found that they were locked out.On Monday Boak, as his credited testimony shows, consulted with Boris rela-tive to the Demands left on his desk on Saturday by Destadio.Beak's testimonyrelative to this conference reads:Itwas to the effect that if the ulen°were objecting to the swing shift,that we would have to just face up to the fact that we couldn't produce brassas we had said we would.We would have to reexamine and reallocate ourproduction and work 135 hours a week rather than 160 hours a week, .. .In line with this conclusion Boak composed a letter, under date of September24, 1946, which he instructed Willers to send to the employees.$2After statingthat the "misunderstandings and happenings of the last four days" could havebeen avoided by application of the "well established" grievance procedure theletter's concluding paragraphs read :When the grievance was made known to me, notwithstanding the twounlawful work stoppages, neither of which were necessary, consultation washad between. Management and Supervision and a new schedule of hoursworked out which does not involve Sunday work. The presentworkingschedule is 3 8-hour shifts of 5 days each and one 5-hour shift on Saturday;each employee working 45 hours, plus the regular authorizedclean-up orwash-up time.The Brass Mill Department is operating and will continue to operate.Accordingly, all employees of the Brass Mill Department are invited toreport for work at once on their respectiveshifts.To this invitation to "all employees" there were three admitted exceptions:Bonito, Baldino, and Destadio.As Willers testified these threewere not con-sidered to be employees since they had been discharged.Willers further testi-fied that he gave instructions to clerks under his supervision to mail copies ofBoak's letter to all employes on the pay roll covering September 21, 1946. It isimpossible to credit this testimony in view of the preponderance of conflictingcredible testimony.As set forth in detail below, 13 employees were listed by the Respondent as dis-charged.Eight of them gave testimony. Each stated positively that he had notreceived Boak's letter of September 24, 1946.aTheir testimony is detailed andpersuasive.Thus, Conte's testimony reads: "No sir, I did not. . . . I haveseen this copy from one of the other fellows, that's how I know."Woods, afterstating that he had not received the letter, added, "I never received any letterwhatsoever of any kind." aDuring Willers' testimony evidence was presented toshow that 7 copies of the letter, and no more, were returned to the Respondentbecause the post office was unable, for various reasons, to Wake delivery.Six of,the letters so returned were addressed to complainants in the instant proceeding.'None of the 6 appeared as a witness. The undersigned concludes and finds thateaWhen asked whether he dictated or composed this letter.Boak replied,"I did:dictatedit. composed it, corrected it six times."saL. Baldino, Ballard,Conte.Evans,Los, Morton.Weaver,and Woods."`-Evans credited testimony was, "I heard they sent it[Soak's letter] to some of them.All of then didn'tgetit."Lostestified that he did not receive the letter but knew of itbecause, "other fellows had it."a Gad [or Gade]Carter, AlvinJeffers[Jefferi's]. RubenRaise [Kaiser],Eddie Murphy,Robert A. Shepard,aid SimpsonWashington. OLIN INDUSTRIES, INC.247the letter was not sent by the Respondent to employees discharged in consequence-of events on September 21, 1946.When the employees found the gates closed on Saturday at 11 p.in. and Sun-day at 7 a. in.,they wereadvised byunion organizers of a union meeting calledfor Sunday morning. At this meeting reports weremadeof happenings on thefirst and on the second shifts.Itwas decided that a parade,or demonstration,would be held Monday noon and plans weremade toestablish pickets at theplant gates on a 24-hour basis.The demonstration consisted of an orderly paradeup and down Winchester Avenue which extends through the center of the plant.Under Boak's direction still and moving pictures were made of this parade.Representatives '6 of the Respondent,who were acquainted with the rollingmill employees,on study of these pictures,identified 235 employees of the rollingmill as participants in the parade.Picketing-at the mill gates began after the parade. It continued until December8, 1946, with two short interruptions;the first on October 21 and 22, 1946, whenthe strikers reported for reinstatement in accordance with a vote to abandon thestrike as described below, and again preceding November 7,1946, at the timeof the injunction proceedings institutedby theRespondent.On September 27, 1946,Respondent's counsel Seserman,the employee's Execu-tive Committee,"and Romeo,Kaplan, and Squires,as union representatives, metwith United States Mediation Commissioner Charles Ray and Perley M. Hoveyof the Connecticut Division of Mediation and Arbitration,in an attempt tocompose differences.Seserman at this time read Boak's letter of September 24,1946, and, gave assurance that the Respondent would employ all those on thepay roll on September 21, 1946, except Bonito, Baldino, and Destadio.Membersof the employees'Executive Committee stated that they were instructed to refuseany settlement which did not include the reinstatement of Bonito, Baldino, andDestadio.At a meeting of the striking employees held on September 29, 1946,this action of the Executive Committee was ratified by a vote of the employeespresent.Late in October Hovey came to New Haven and made efforts to settle thestrike.He conferred with Romeo,Kaplan, and Squires and on October 20,1946, addressed a meeting of the strikers'At that time the employees presentunderstood that the Respondent had assured Hovey of its willingness to rein-state all the strikers,except Bonito,Baldino, and Destadio, on their application.After discussion the employees voted to withdraw the pickets and report forwork at Respondent's personnel office next day.The natter of the three dis-clyarges was to be submitted to the Board on charges to be formulated. by theUnion.Accordingly,striking employees to an estimated number of 250 to 300assembled at the personnel office about 8 a. in. October 21, 1946.There theywere lined up on the street and Willers and Ray Smith,a roiling mill foreman,selected certain employees for interview.Itwas Willers' testimony that hehad no previous information regarding this development and that the as-sembling of the men was a complete surprise to him.He was directed by Boakto select for rehire a sufficient number to fill all requisitions for labor in the88Boak testified that Goin,Pettyjohn,McCartin,Willers,and others assisted in thisidentification.87Members of this committee so far as they are identified by the record are Bonito,Destadio,Frederick Baldino,Louis Baldino,James T. Evans,John J.Raffone, Carl Russell,and Frank Lonergan.All are complainants in this proceeding.88The undersigned infers that Hovey at this time also called on Boak as stated in Boak'stestimony set forth below. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDrolling mill on file in his department.The process of selection and interviewwas slow and there was growing disappointment and discontent in the ranksof the applicants.Their impression, as expressed by those called as witnesses,was that relatively few were being chosen.Willers testified that there wereavailable "75 to 100" jobs and that "approximately 50" were filled the first dayand "pretty near the same number" on the following day. It is obvious thatthese figures cannot be regarded as an accurate statement of the result reached.At the close of the second day the employees concluded that their applicationswere unsuccessful.They withdrew and picketing was resumed.Complainants who gave testimony that they attended the meeting addressedby Hovey declared that he statedin plain termsthat lie hadassurancethat theRespondent would rehire everyone except Bonito, Baldino, and Destadio. Theywere supported by the testimony of Romeo which was especially detailed andforceful to this effect. It reads:All he [Hovey] told us was that he did reach an understanding with themanagement of Winchester that they would reinstate everybody in therollingmill with the exception of the three people that had been fired ifthey reported to work on October 21, 1946.Now he told this to us; thatis to Richard Linsley, who was in charge of the Union work in Connecticut.He told it to Joseph Squires, a field organizer.He told that to HarryKaplan, a field organizer.And he told that to,myself. Andhe alsosaid thesame thing at a membership meeting of the rolling mill employees, that ifthey would report back to work as October 21, 1946, that they would allbe reinstated.Romeo's testimony is corroborated by several witnesses who attended the mem-bership meeting.Raffone, a member of the employees' Executive Committee, for example,testified :We were called for a special meeting that . . . Hovey was going toaddress us.At the meeting we were informed by . . . Hovey that he had got in touchwith the authorities that be at Winchester, and it was all right with themifwe all went back to work outside of the three men and the three menlater were going to be taken care of by the [Board] . . . and the union.The Respondent denies that any promise to rehire the employees had beengiven to Hovey or to anyone else. It was Boak's testimony that Hovey made acall on him on a date not fixed in the record. Boak further testified thatRespondent's counsel attended a conference held at Hartford, Connecticut, atthe request of the Union, about 4 weeks after September 21, 1940.What trans-pired at this conference was not placed in evidence.A letter from Hovey to Seserman, dated July 8, 1948, was entered as an exhibitby the Respondent. It reads :This is in reference to your telegram dated July 7, 1948 which states inpart, "Claim has been made that on October 20, 1946 you informed unionat union meeting that you had made agreement with Winchester forreinstatement of all strikers on October 21, 1946."Please be advised that I have made no such statement at a union meetingon October 20, or to anyone on any other date. No such agreement was OLIN INDUSTRIES, INC.249made between the representatives of the Winchester Repeating Arms Com-pany and myself during the dispute.Hovey was averse to testifying because of the confidential nature of hiswork. It was stated that regulations of the State Division of Mediation andArbitration forbade him to appear as a witness. It is manifest that his letter,not being a sworn statement and not submitted to cross-examination, can notequal in evidentiary value the sworn testimony received which asserts that hedid make the statement alleged.However, no finding need be here made, andnone is made, that Hovey and the Respondent reached the understanding stated.Two findings are made which are sufficient for the purposes of this proceeding:first, that on October 21, 1949, striking employees made an unqualified offer toreturn to their employment on the basis of conditions then effective in the rollingwill and foregoing their demand for the reinstatement of Bonito, Baldino, andDestadio; and, second that the Respondent rehired such strikers as it chose torill posts then vacant."As to other matters in conflict here no findings aremade and no recommendations will be made in this Intermediate Report.Certain difficulties developed in the course of the hearing as to the statusof those terminated following the events of September 21, 1946.Most of themwere "cleared" i. e., terminated on September 26 and 28, 1946, and given slipsfor presentation to the Connecticut Unemployment Commission.Under statutesof the State of Connecticut, the employer is directed to give such a statement tothe employee within one business day upon: "Definite termination, as by dis-charge or resignation" or on "Layoff without pay unless the employee" is notifiedof a date for resumption of work within 7 days of his lay-off. Such notice isto be given within 7 consecutive calendar days if the employee is absent for anunknown cause.Acting Superintendent Boris testified that he knew of no discharges, besidesBonito, Baldino, and Destadio, resulting from the events on September 21, 1946,and that he had not recommended any nor heard of any. Boak testified thathe did not recommend any discharges except the three on the first shift and thathe had no knowledge that other discharges were made.Willers testified thatsome additional discharges were made and that it was his "thought . . . that[he] had knowledge of the review" and "went over the thing before we reached[a final determination]."However, he professed complete inability to rememberthe basis on which six individuals,` about whose cases lie was directly ques-tioned, were discharged.He stated "it was quite possible" that membership onthe strikers' committee was a consideration in reaching such a decision and thatprominent activity in the work stoppages "might have been a consideration thatwas given."Direct quotation from Willers' testimony at this point is helpful :Q. A number of the employees other than Bonito, Baldino, and Destadioreceived discharge slips reading wilful misconduct.Some of them witha note of "violation of Company rules," some of them with a note "instigat-ing and participating in an illegal work stoppage."Do you recall that?A. That-there was some, yes.Q.What was the great majority, I understand, received slips reading"voluntarily quit or left on their own accord." Isn't that correct?A. That is correct.89Asnoted below the men rehired were not "reinstated" as the Board defines that term.90L. Baldino, Angelo Conte, Louis Morton, James T. Evans, Harold Ballard, and WilliamWeaver. 250DECISIONSOr NATIONALLABOR RELATIONS BOARDQ.What was the line of division?How (lid you determine which wouldreceive which kind of slip?A. At that time there were several facts that we had that determined.Q.What were those facts?A. I don't recall offhand. Information came to us in regard to somethingthat they had clone at the time which I don't recall.Q. At the time, at what time?A. In the period of their terminations.Q.What sort of information, that certain persons had done?A. I am not too clear as to the details on that.Q. Do your best to recall.A. I don't pick anything definite as to what the definite facts were in anycase.Willers professed inability to pick from the list of complainants any one whowas discharged.Thereafter he was instructed by the undersigned to determinefrom Respondent's records the names of complainants who were discharged andthe date of discharge.He was further instructed to bring in work records cardsof 8 named complainants : L. Baldino, Harold Ballard, James T. Evans, JosephP. Los, Louis 11. Morton, John J. Raffone, William Weaver, and Raymond L.Woods.BothWillers and Respondent's counsel manifested considerable re-luctance to comply with this instruction.However, the work records werefurnished and it list of 1.3 complainants who had been discharged was compiled.This included all of the 8 employees whose work record cards had been demandedwith the exception of Raffone.The effective date of discharge of each of the1.3was stated to be September 21, 1946, except for September 18 in the case ofL. Baldino and September 20 for Wellington Beal. The practice of Respond-ent was to date terminations as of the last day worked. L. Baldino worked theshift beginning at 11 p. m. on Tuesday and ending on Wednesday, September 18,1946, at 7 a. in.According to the schedules in evidence he should have reportedFriday, September 21.Baldino's memory was positive that he did so.However,both his work record card and his unemployment termination slip carry Septem-ber 18, 1946, as the last date worked 91His termination slip under "Cause forDischarge" has a check mark on "Discharged for Wilful Misconduct" and theadded notation, "Violation of company rules."The work record card has thenotation: "Dis[charged].Violation of Co[mpany] Rules."Notations for Bal-lard are similar to those for L. Baldino.The work record cards of Conte, Evans,Los,Morton,Weaver, and Woods carry the notation : "Discharged, Instigatingand/or participating in an illegal work stoppage." 92The unemployment termi-nation slip of Morton which carries a similar notation is in the record.Duringthe hearing it was stipulated that the slips of Weaver and Conte carried the samenotations as that of Morton. The remaining 5 complainants who were ad-mittedly discharged : Wellington Beal, Austin Gianelli, Otis Johnson, Joseph L.Tardie, and John H. [J.] Wayert did not give testimony. For them neitheremployee record cards nor unemployment termination slips are in evidence.Beal was discharged as of September 20; the other 4 as of September 21. The91The undersigned finds here an exampleof theconfusion arising because of the newschedules posted on September 15, 1946.Baldino'smemory was correctas applied to theprior schedule.The newschedule which did not call forFriday 11p. in. reporting hadbeen effective for the current week only.12This is the same notation as that on the termination slip for Bonito except for theomission of "and insubordination." OLIN INDUSTRIES, INC.251undersigned finds it a justified inference th;mt these 5 employees were dischargedbecause of participation in concerted activities September 21, 1946. It wasBoak's testimony that "an employee who is discharged would have a muchharder job to get back into the Company because of his record than one who issimply cleared."The other complainants in Appendix A, so far as the recordshows, were given clearances with the notation "Left of Own Accord."This isusually entered on employee record cards as "LOA."Some further exposition is necessary in the cases of five complainants whowere receiving workmen's compensation benefits at the time of the workstoppages.For these employees certain data can be conveniently presented intabular form.The names are listed in the order in which these complainantsappearedas witnesses.NameNature of injuryCompensation PeriodPaul DelStritto------ Leg injury ------------- Sept.15, 1946-Oct.7,1946Louis R. Stanford___ Arm cut--------------- Sept.17, 1946-Nov. 25,1946James O'Connell_____Cut finger_____________ Sept.18, 1946-Nov. 17,1946William S. Muir-----Smashed finger--------- Sept.19, 1946-Nov. 18,1946William Martindale- Left hand severed------1944-1947The dates for Martindale's compensation period were not definitely fixed inthe record.He was first injured in 1944 and thereafter was nine times hos-pitalized since his injury was slow in healing.He continued to work in theplant between visits to the hospital and to the extent of his ability untilSeptember 21, 1946.He continued on compensation until some time in 1947when a lump sum settlement was made. None of these employees worked aftershifts in which the work stoppages occurred. Stanford had been attending forthree shifts following his accident although, as he freely admitted in his testi-mony, he did little or no work.Muir left about 1: 30 p. in. September 21, 1946,after the stoppage on the first shift, on the advice of the plant nurse and withthe permission of Boris, because his finger was throbbing.Each of these complainants except DelStritto, who at the time was on crutches,reported for their next scheduled shift.Each stated that he found the gateclosed.Martindale's testimony was that he went to the usual gate on Sunday,September 22, 1946, "and the cop wanted to know where I worked. I said, therolling mill.He said, `You can't go in.'They wouldn't let us in.That's all."With the exception of DelStritto each of these five employees participated inthe demonstration on Monday.Muir testified that he picketed 5 or 6 weeks,O'Connell, until some time in November.The others participated until picketswere withdrawn about December 8, 1946. DelStritto testified that after con-sultation with the plant nurse and doctor he was told on October 7, 1946, thathe was able to return to his employment.His testimony, in point here reads:So I told the doctor and nurse, both of them, that I wasn't going to goback to work until these people settled.So I went out and joined the picketline as soon as I could walk around a little.He further testified :I don't remember anybody coming up to nie personally and asking me if Iwould join them, because I had my own mind and I knew what I was goingto do.13This is the date that O'Connell was reported fit for duty.He incurred a permanentdisability for which he made a lump sum settlement.Final payment was made December24, 1946. 252DECISIONS OF NATIONALLABOR RELATIONS BOARDUnder these circumstances the undersigned finds that DelStritto, in effect, joinedthe strike on October 7, 1946.His case should, therefore be handled on the samebasis as that of the other strikers on and after that date.The undersigned willso recommend.Each of these five employees was in attendance during the mass applicationfor employment on October 21 and 22, 1.946.Only DelStritto was at that timefit for full employment.Martindale was capable of the same work he had per-formed before September 21, 1946, and was available for reemployment on thatbasis.Willers called O'Connell in on October 21, but after an interval spent inthe office waiting Willers said to him, "Well, O'Connell, I don't think we haveanything for you today.We'll see you later."O'Connell responded, "Well, I'mon compensation." '4Muir was asked in cross-examination whether he had goneto the plant on October 21, 1946, for the purpose of going to work.His replyreads:Well, the way I figured it out, there was a lot of men up there and theirstatus was the same as mine. If they all went back, I maybe would have.If they didnt, I didn't.When asked in redirect, "What did you figure your status to be at the time thatyellow slip was handed or pushed through the window to you?" 95Muir replied,"I figured I'd been fired."Muir, Standford, and O'Connell were claimants intheHinclcscase.Martindale made application for reemployment about Januaiy25, 1948.At the time he was interviewed by Everett Carlson 98 and filled out anapplication form.Martindale was told to come back later and did so repeatedlybut consistently was told there were no jobs open.°TStanford made application for return to employment, shortly after he wasnotified that his compensation was to be discontinued on November 25, 1946.As his testimony is recorded:I took it [the notification] over to the personnel office and showed it toCarlson and Carlson told me I'd have to see Willers. So when I gave theform to Willers, he then in turn told me that I had kicked him . . . andthere wasn't anything that he could do for me and the form meant nothing.So I walked out.Stanford had previously encountered Willers while on the picket line.At thistime Willers told him, "Louis, you're foolish," and invited him to come in anytime to talk with him. Later when Stanford was in the line of applicants onOctober 21, 1946, Willers told Stanford that he "was seen too much." It issignificant that Stanford regarded Willers as his best friend.In this state ofthe recordit isa justified inference, made by the undersigned that Willers' re-fusal to reinstate Stanford shortly after November 25, 1946, was caused byStanford's prominence in collective activity and his presence on the picket line.Another exceptional case was that of Patrick J. Considine, who was a specialistworking on repair of electricalinstruments.His group worked alternate weekson either the first or the second shift.While Considine did not certainly remem-ber, he accepted the statement drawn from the company records that he worked5.3 hours on September 21, 1946.He worked a full shift on Monday and Tues-day and 7.3 hours on Wednesday, September 25, 1946. OnSunday and the fol-91These quotations are from O'Connell's unrefuted and credited testimony.06 It will be remembered that Muir refused the slip without reading it.91Carlson was a subordinate of Willers and had charge of interviewing, selecting, andplacing new employees.97This finding is based on Martindale's unrefuted and credited testimony. OLIN INDUSTRIES, INC.253lowing days he entered the plant through the guards' booth.Considine testifiedthat the gate was closed.Oh Tuesday he was given authorizationby Squires,representing the Union, topassthe pickets.This privilege was withdrawn onthe next day and thereafter Considine did not enter the plant.As he testified,"I couldn't see going in there when the rest of the fellows were out."He joinedthe pickets around September 27 and did picket duty, as he testified, "probably5 or 6 times for a three hour period."On October 21, 1946, lie was present dur-ing the forenoon when the strikers applied for reinstatement.After that datehe applied for reemployment about January 1, 1947, and again in June 1948.Onthe first occasion he saw Willers and on the second Carlson, for whom he filledout an application form.Willers told Considine nothing was open and at thedate of his testimony he had not heard from his written application.On thisstatement of fact the undersigned concludes and finds that Considine was notlocked out but, in effect, went on strike on September 27.After that date he isentitled to receive the same treatment as is recommended for the general grouplisted in Appendix D.Plenny C. Wright "testified that on October 21, 1946 be was called from theline of applicants and interviewed by Carlson.Wright's account ofhappeningsthereafter reads:Mr. Carlson told me that my job was no longer open, that I would beemployed as a new man, that if there were any vacations or Christmasbonuses that I may not be included, and thesebonuses arethe privilegeof old employees,the same asvacations.My pay. would be reduced to abeginners rate, and I'd be entirelya new man.Wright refusedthe job under the conditionsstated by Carlson but was persuadedby Goin to reconsider.Goin said,asWright's unrefuted testimony reads :You should forget what has happened. Go back to work and you canwork this out another year and you'll be back probably where you startedfrom.After a day's experience under the new conditions, however, Wright left andhad not since been employed by the Respondent.The parties stipulated that six complainants : Johnnie E. Best, LawrenceBirdo, Ugo Calderoni, William S. King, Eddie J. Murphy, and William Wilenski,were rehired by the Respondent on October 21, 1946, or shortly thereafter, andnot reinstated as "reinstatement" is used in the Board's decisions.Under thisstipulation, it is found that the status of the six complainants so rehired doesnot differ from that of other complainants who were hired by other employers.These six complainants are entitled to reinstatement and to back pay basedon their earnings prior to October 21, 1946.The undersigned so finds.In addition to those of Martindale and Stanford, individual applications,all of which were refused by the Respondent, were made by several complainants.These will be set forth in approximate chronological order.Employee James M. Myles,made application on or about November 1, 1946.At this time he was interviewed by Carlson and Goin.His unrefuted testimony,in point here, reads its follows :I asked Mr. Carlson if there were any chance of getting my job back. Helooked up in the files and I guess lie looked at the records, and he said therewasn't any work available.11Wright was not a complainant. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen there was, he would send me a letter calling me, and that wasallwith hint.So I went back to see Mr. Goin . . . I asked Mr. Goin ifthere were any chance of geting my job back.He said practically the samething Air. Carlson said, that there wasn't any work available.So we talkedfurther, and he told me, he said, "Why don't you colored fellows use yourhead.The CIO union as a whole is pretty good but this particular union,UE, is not any good for negroes"Employee Patrick Considinemade an application on a date fixed as approxi-mately December 1946.100He talked with Willers asking him "if there were anychance of coining back to work."He was told "there was nothing open at thattime."In June 1948 Considine again went to the plant and filed an applicationwith Carlson who promised to refer it to Willers.Considine had heard nothingfrom the Respondent when he gave testimony.L. Baldinotestified that he applied for reinstatement "a couple of months afterthe pickets were withdrawn."This would place the date in February 1947.Hewas interviewed by Carlson.Baldino's testimony regarding the incident reads :[Carlson] said, "Your name is Baldino, isn't it'?" I said, "Yes."Hesays, "Well, there is nothing I can do for you. I can't help you out. Thereis nothing I can do for you."He wouldn't even give me a chance to speak.When I started to leave he says, "If you want to see Mr. Willers, I will goand have a talk and see if he will speak to you." I said, "Sure, I wouldlike to speak to Mr. Willers."So I says to Mr. Willers, "How about giving me a job back in the rollingmill?"He says, "Sorry, can't give you no job." I says, "How about a jobanywhere in the factory? I have worked here as an adjuster. I have donea few other jobs in this plant that I worked on."He says,No, I can'thelp you out." So I says, "Well, what's the idea?What's the reason?"He says, "You took part in that demonstration, didn't you?You was in aparade, we have a picture of you in that parade." I says, "Yes, I did takepart in that."So I says, "Well, as long as you are not hiring me I may aswell go."So I walked out.A few days later Baldino returned to the plant. After requesting permissionof Carlson to see Willers, he was again refused employment.On his own sug-gestion he filed an application with Willers.After waiting a few days andhaving heard nothing Baldino made still a third trip to the plant, and askedWillers "for a job anywhere in the plant, any job at all."Willers replied, "Ican't help you."When Baldino asked for a letter of recommendationas an aidin getting employment elsewhere, Willers said, "I am sorry that is not the policyof our company to give out letters or recommendations." It should be noted inthis connection that Baldino was a member of the third shift committee and of theemployees Executive Board, and had been discharged,effective September 18, 1946.Employee Robert Danielsapplied for reinstatement in April 1947.He talkedwith Carlson and described the interview,in his testimony,as follows :[Carlson] said, "What happened?" I said, "Well, afterthelockout Ihaven't been employed since."So he got a card and he said there wasn't98Myles conversation with Goin is further discussed in the following section of thisIntermediate Report.100 Itwas Considine's testimony,given June 25, 1948,that this application was made"about maybe a year and a half ago to be exact." OLIN INDUSTRIES, INC.255no lockout.It looked like lie got angry.He said there wasn't no lockout."You boys all had the chance you want.Well, I haven't got anything toshow you today."-01Sometime in December 1947, Daniels made another application ; because, as hetestified, "The boys told me they were hiring over there."He talked withCarlson again and filled out an application form.Carlson said, "I haven't gotanything to show you.You can come back in it clay or two."Daniels, however,did not return.Employee I?obert Samuelshad occasion to go to the plant in the fall of 1947on a political mission.While there lie requested to see Carlson and asked him"Whether or not there was any work."After consultation with Willers, Carlsonsaid, "I am sorry, Mr. Samuels, we don't have anything for you."Employee ]loses Browninterviewed Carlson and Willers regarding reemploy-ment in the fall of 1947.His testimony thereto is recorded as follows:"W:11," I said [to Carlson] ''Flows chances of getting it job'?" lHe said,"Nothing doing.Come back tomorrow." I came back tomorrow morning,he said, "I'm sorry, Brown, nothing yet, nothing showed up." So lie toldme to come back next morning, and I went back next morning and lie saidthe same thing. "Nothing doing" so I went to see Air. Willers.He said, "Mr.Brown, well, you walked out with the union, nothing we can do for you now."I said, "\Vell, I can't get a job nowhere else. If I go, people will turn medown."He said there was nothing lie could for me.Employee Jrofes Haleymade application for reemployment in November of1947.He was referred to Carlson by Goin. Carlson stated that the only jobsavailable were as sheet metal workers.Haley had worked as helper in the No. 7,furnace and received $125 an hour. Sheet metal workers were paid 85 cents anhour.Carlson advised Haley that "the best thing for [him] to do was to looksome place else."Contentions of the parties and conclusionsAs shown above, the Respondent contends that the work stoppage from 12:15to 12:30 p. m. in September 21, IJ46, was illegal and justified the discharge ofBonito, Baldino, and Destadio, as well as those of employees James T. Evans andJoseph Los from the shift, whom the Respondent admittedly discharged, andwhose record cards carry the notation : "Instigating and/or participating in anillegalwork stoppage.s 112The Act provides .in Section 7 that employees shallhave the right "to engage in concerted activities for the purpose of collectivebargainingor other mutual aid or protection." It further declares in Section 13,"Nothing in the Act shall be construed so as to interfere with or impede ordiminish in any way the right to strike."These provisions of the Act effectivelydisposa of this contention of the Respondent.Measured against thislanguageithas, and can have, no merit.Much hearing time and transcript space wasexpendedin discussingthe Respondent's grievance procedure and the extent of101Under cross-examination Daniels testified that Carlson said, "You boys had yourchance, you got letters to come back to your job and you didn't cone."102The undersigned cannot, on the basis of the record,determine the shifts on whichWellington Beal, Austin Giannelli,Otis Johnson, Joseph L. Tardie, and John H. Wayertworked.Since their record cards are not in evidence the cause assigned for their dischargeby the Respondent is not known. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplainants' familiarity and experience therewith.Since these complainantshave the statutory right to act concertedly and to use their strike weapon, thesediscussions have no bearing on matters at issue here.The Respondent mani-festly may not set up provisions for handling grievances on an individual basisand nullify the statutory provisions quoted which authorize concerted and strikeaction, by requiring its employees to use this grievance procedurein presentingtheir grievances.Nor are the rights established by the Act confined to majoritygroups within units found appropriate by Board decisions.Rather, they areinherent rights of all free men and employees.After consideration of the fullrecord, the undersigned finds that the discharges of employees on the first shiftin Respondent's rolling mill, for participation in the work stoppage on September21, 1946, were discriminatory, in derogation of rights guaranteed by Section 7 ofthe Act, and violative of Section S (3) of the Act and Section S (a) (3) of theamended Act.The Respondent further contends that the work stoppage on the second shiftfrom 7: 15 to 11: 00 p. m. and the refusal of the employees to leave the plant dur-ing that period was an illegal work stoppage, in effect a sit-clown strike and,further, that it was violative of the War Labor Disputes Act, which provided forprior notification of certain State and Federal officials in the case of all strikesin plants engaged in war production. It is noted that the work stoppage on thesecond shift departed from the prearranged plan.The employees had learnedof the discharge of Bonito, Baldino, and Destadio for participation in that plan.The decision to prolong the work stoppage and to add a demand that Bonito,Baldino, and Destadio be reinstated as a prerequisite to returning to work, wasmade before 7: 15 p. m. by the employees on that shift while in the mill.Nothingin the record suggests that they were influenced in so deciding by advice fromthe Union or any of its agents. As just found, these discharges were clearlydiscriminatory under the Act. It follows that the work stoppage on the secondshift and the strike thereafter from September 29 to October 21, 1946, wereunfair labor practice strikes.The Board has definitely passed on the matter of unannounced strikes underthe provisions of the War Labor Disputes Act. In theRepublic Steel Corpora-tioncase,10 after full examination of the evidence and of the legislative historyof the War Labor Disputes Act, the Board said :We conclude that Congress did not intend specifically, or generally as partof its legislative policy, that the rights of employees, whether they be rankand file or representatives under the [Act] be affected by the War LaborDisputes Act.Although we do not condone the conduct of the strikers hereinvolved, we are of the opinion and find that the policies of the Act and ourwartime labor policy as a whole will best be effectuated by according tothem the protection of this Act.This pronouncement of the Board must be regarded as established doctrinesince it was upheld by the United States Circuit Court in theKalamazoo Sta-tionerycase 104 andcertiorariwas thereafter denied by the Supreme Court. Itshould be noted that in this case two employees had been dischargedbecausewhile representing a minority of the employees they instigated and participated103Matter of Republic Steel Corporation(98" Strip Mill), 62 N. L. R. B. 1008, 1026 ; cf.Matter of Bolan Aluminum of Brass Corp.,67 N. L. R. B. 847.101SeeMatter of Kalamazoo StationeryCo., 66 N. L. R. B. 930, enfd. (C. A. 6). 160 F.(2d) 465, cert. den. 332 U. S. 762. The Court cases are reported subnomine Hamilton v.N. L. R. B. OLIN INDUSTRIES, INC.257in a wildcat strike.The Company contended that in so doing they violated theWar Labor Disputes Act and so were subject to discharge. In passing on thiscontention the Circuit Court said:But it does not follow that a violation . . . of the War Labor DisputesAct deprives an employee of his rights under the National Labor RelationsAct.There is no provision in the War Labor Disputes Act to that effect.Section 10 of the National Labor Relations Act specifically recognizes theright to strike. It deals with employment generally, not merely war pro-duction.The War Labor Disputes Act is limited to war production and isnot an attempt to amend or modify the National Labor Relations Act. Itslegislative history shows that it was not intended to curtail in any way therights and protection accorded employees under the National Labor Rela-tions Act.As.to Respondent's contention that the work stoppage on the second shiftconstituted a sit-down strike, the undersigned finds absence of any of the usualior,dieiaof such an illegal strike.There was no violence, nor threat of violence,and no interference with plant operations beyond abstention from work. Con-tinuous operations were manned-under the plans laid down by the employees.In one case a shift committee man, Ballard, remained at his post until 11 p. in.when his machines were safely closed down.The strikers were aware that the'plant was being prepared for a shut-down of unannounced length.There is nosuggestion in the record of any interference with this operation.The men with-drew from the operating area to the -washroom and remained there. Theirannounced purposes : to confer with Respondent officials regarding their demandsand the added matter of the discharges, known to them, on the first shift; toremain until the end of the shift in order to fulfil Respondent's requirements thatSaturday and Sunday scheduled shifts be met ; and to insure that no damage tomachinery and materials be ascribed to their absence, are all unexceptional.Conditions existing, as shown by this record, are so closely analogous to thosefound in theAmerican Manufacturing Companycase 106 that the undersignedfinds the definitive rulings of the Board and the Courts therein determinativeof the issue here. In passing on the matter of an alleged sit-down strike theCircuit Court said:We do not regard the action of these or other employees in standing aroundthe premises for a period of not more than two hours while an attempt wasmade to persuade the Company to fix a date for collective bargaining withT.W. O. C. as in the nature of a sit-down strike which would permit thetermination of the employee relationship.They certainly were not claim-ing to hold the premises in defiance of the rightof possessionof the ownerand we regard the case as no different from that of an ordinary strike wherework has ceased because of an unfair labor practice.In the light of these pronouncements by the Board and the Courts, the under-signed finds these contentions of the Respondent to be without merit.100.It is further noted that the discharges made, and the reasons assigned, provethat the discharges were not based on the allegedly illegal acts of the strikers306 5N. L. R. B. 443, enf'd. (C. A. 2) 106 F. 2d 61, 69. Affirmed with modifications,not material here, 309 U. S. 629."'In this connection the undersigned has considered the consent judgment rendered inCivil 1893, by Justice Hineks.Because of the Board's plenary control in remedying unfairlabor practices, it is found that this judgment has no bearing on the issues here. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut rather that the discharges were made because those employees were believedby the Respondent to be responsible for the plans for work stoppages.Ballardremained at his post during the work stoppage on the second shift.His recordcard carries the notation: "Discharged.Violation of Company rules." Forthis notation the Respondent furnished no explanation.The record card ofLouis Baldino, of the third shift, carries a similar notation.He took no partin a work stoppage for the sufficient reason that he, with all his shift, admittedlywere locked out of the plant for the 11 p. in. to 7 a. in. September 22, 1946, shift.It is significant that both Ballard and L. Baldino were committee members.Thedischarge, in each case, became effective as of the last day worked. Since theRespondent failed to give a reasonable explanation for these discharges, it is ajustified inference, made by the undersigned, that Ballard and L. Baldino weredischarged for the part they took in the plan for work stoppages. It is foundthat the 13 employees listed in Appendix G were discriminatorily dischargedfor participation in the work stoppages on September 21, 1946.Since the strike initiated on September 29, 1946, was induced and prolongedby the discriminatory discharge of Bonito. haldino. and Destadio, the strikerswere entitled to reinstatement on making, on October 21, 1946, an unconditionaloffer to return to their employment.Such right to reinstatement was uncondi-tional whether or not others had been hired to fill their places.By refusing onthat date and thereafter to reinstate them the Respondent discriminated in regardto their hire and tenure of employment and the terms and conditions of theiremployment.The six employees rehired but not reinstated, Lawrence Birdo,Ugo Calderon!, William S. King, Eddie J. Murphy, and William Wilenski, madeno exception here. 107They are entitled to full reinstatement and like the otherslisted in Appendix D are entitled to recover any loss of pay suffered because ofRespondent's discrimination, after, as well as before, their reemployment.The record clearly shows that the Respondent closed the rolling mill during the11 p. m. to 7 a. m. shift on September 21, 22, 1946, and that thereafter it locked outthe complainants listed in Appendix D until they concertedly went on strike onSeptember 29, 1946.After these employees unconditionally applied for reinstate-ment on October 21, 1946, the Respondent refused to rehire them because of theirconcerted activities before and on September 21, 1946, and subsequent to Sep-tember 29, 1946.Further light is thrown on Respondent's refusal to reinstateby its treatment of individual applicants.The five employees on compensationwere refused reinstatement when their compensation period expired.Otherindividual applicants were consistently refused reinstatement. In the case ofEmployees Myles, L. Baldino, Daniels, and Moses Brown, such refusal wasexpressly based on the employees concerted activities.By such lock out andrefusals to reinstate, the Respondent is found to have discriminatorily deprivedthem of employment in violation of Section 8 (1) and (3) of the Act and ofSection 8 (a) (1) and (3) of the amended Act.The rights of such employees, listed in Appendix D, as did not testify are notthereby diminished.The parties stipulated that all individuals named in Ap-pendix A were on the pay roll of the Respondent for the week ending September21, 1946.These employees, with exceptions noted, were locked out by the Re-spondent on that date.None of them was reinstated on October 21, 1946, whenan unconditional application for reinstatement was made after a meeting heldand vote taken by the striking employee.s.Under such circumstances the Board307The parties so stipulated. OLIN INDUSTRIES, INC.259consistently holds as it stated in theCapital City Candy Co."""case, reversing itsTrial Examiner.Under the circumstances, we perceive no valid reason for denying imme-diate relief from the discrimination against these three employees, eventhough they were unable to testify concerning their union membership.The Trial Examiner found, and we agree, that the respondents terminatedthe employment of the group of employees here involved in order to elimi-nate the Union from the plant. Inasmuch as the respondents' objective wasviolative of the Act, it is immaterial that in carrying it out, some of thevictims of the respondents' discrimination may not have been union mem-bers.Discrimination in regard to hire or tenure of employment of a groupof employees, including non-union members of the group, tends to discourageunion membership and activities, no less than discrimination directed againstunion members alone.Non-union victims of discriminatonare, insuch cases,entitled to the same relief under the Act as are the union members.In theCentral Minerals Company 108case the Board ordered the Respondent tomake whole each and every employee whom it deprived of employment during a6-day lock-out.Not only did these employees not appear as witnesses ; they werenot even identified on the record.It is found that Respondent's refusal to reinstate the 87 employeeslisted inAppendix D was a discriminatory act, violative of Section 8 (1) and (3) of theAct and of Section 8 (a) (1) and (3) of the amended Act..On the basis of the foregoing findings of fact and of the entire record, theundersigned concludes and finds: th<ft the Respondent, by discharging FrederickJ.Baldino, Benjamin Bonito, and Fredercik Destadio on September 21, 1946; bythe discharge of the 13 employees listed in Appendix C on or about that date;by refusing these 16 employees reinstatement at all subsequent dates; by lockingout the employees listed in Appendix D with the exceptions noted, for the periodfrom September 21, 1946, to their going on strike, September 29, 1946; and byrefusing reinstatement to these employees on October 21, 1946 and thereafter ; 30Dhas discriminated in regard to their hire and tenure of employment and the termsand conditions of their employment, discouraged membership in a labor organi-zation and interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.E.Farther interference, restraint, and coercion,Itwill be convenient to begin this section with a brief account of certainofficials in Respondent's personnel department who are prominent in the follow-ing pages.Although Albert F. Snyder, as appears above, is the titular head ofthe department, he has withdrawn from all duties pertaining to employment.Control of these matter, beginning in the summer of 1942, was entrusted toDiedrich 9. Willers.His title is Assistant Superintendent of Personnel.Hehas also been since October 1946, assistant to Works Manager Thomas I. S.Boak.Under Willers' supervision are : Austin F. Sullivan, assistant in person-nel and industrial relations matters ; Everett Carlson, who has charge of inter-viewing, selecting and placing new employees ; Edward H. Goin, personnel coun-1070 71 N. L. R. B. 447.10159 N.L. R. B. 757, 773,Cf.Ma.tter of GeneralMotors Corporation,59 N. L. R. B.1.143, 1146, enf'd. as modified, 150 P. 2d 201 (C. A. 3).101Except for certain employeeson compensation as a result of injuries,as noted. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDselor; and Theodore It. Pettyjohn, one of a half-dozen personnel advisers.Goin'sduties were plant-wide.His description of them in his testimony was acceptedas correct by Willers.Coin's statement reads as follows :My duties consist of consultation on problems of integration of minoritygroups, advisor to superintendents and foremen on problems which mayaffect minority groups, preemployment interviews, visiting the employees athome to straighten out any personal problems of health that might haveto do with their productivity at the plant.Also, I have done a good deal of work in aiding the physically handi-capped, and advising on school matters pertaining to their children.Alsohospital visitation in the case of an injured employee.Also I spend a fewhours in the plant whenever possible making myself available to the em-ployees for whatever problems may come to their minds.Goin further testified that his preemployment interviews were with Negroemployees in particular, although he handled other groups as well."'Beginningin September or October of 1942 and continuing for approximately 10 months,Goin spent alternate weeks in New York City giving preemployment interviewsrelative to possible employment with the Respondent.Pettyjohn's duties were primarily concerned with Negro employees on the sec-ond, 3 p. m. to 11 p. in., shift.As appears below, he visited Negro employees onother shifts during the period material in these proceedings.Willers gave adescription of the duties of personnel advisors, from which the following suln-mary is drawn : The advisors introduce the new employees to the job, advisethem of its dangers and of the conveniences and the perquisites, includinggroup insurance, furnished employees by the Respondent.They assist theemployees and their families in case of accidents and deaths. They studysuggestions handed in by employees, discuss them with the suggester, assess theirvalue if accepted and determine the award given the employee.They have noobligations in handling grievances beyond, advising the employees to use thegrievance procedure and notifying the employee's foreman that he has agrievance.""The Respondent contended at the hearing that Goin and Pettyjohn's positionsand duties were not such that their acts and utterances bound it.However, itis clear, as appears below, that they were charged with the duty of executingorders of Willers and that they posed before the employees, and were regardedby them, as speaking for the Respondent.Under these conditions the under-signed finds this contention to be without merit.The events discussed in this section fall into two periods.Those occurring be-fore the close of the clay, September 21, 1946, and those after that date.Forconvenience, the treatment adopted is roughly chronological within these twoperiods.The incidents in each period involving Goin and Pettyjohn respectivelyno Willers testified as to Gain's work : "The personnel counselor has been very definitelyinterested in the interrogation of Negroes, integration of Negroes."Boak's testimony wasthat Gain's duties included maintaining "contacts with the colored community" and ex-plaining Respondent's policies "among the people to a limited extent."111Boak's testimony included the following statement as to the duties of personneladvisers :To take the position of providing personal contact with a new employee and themanagement of the Company, to be sure that the new employee of the Company isindoctrinated properly, that he understands why things are done as they are done andto explain policies and regulations to the new employees also to do such favors as canbe done for such employees. OLIN INDUSTRIES, INC.26Lare grouped together.Most of the testimony discussed was entirely unrefuted..In all cases where conflicts of testimony were involved a full discussion is given.In other cases, the unrefuted testimony adduced by the General Counsel is given.full credence by the undersigned.Employee Joseph Los testified that, after his discharge from military serviceon October 27, 1945, he had a long talk with Willers when he was rehired bythe Respondent.At this time, as Los' credited testimony was recorded:He [Willers] was telling me how there were a lot of "Reds" in there, andyou want to watch out, they are going to try and.get you in a union. Theunion is no good.When later, as Los testified, he was approached to join the Union, his first reac-tion was, "Nothing doing-a bunch of Communists."Employee John J. Raffone testified as to an incident, the (late of which wasfixed as "around May 1st of 1946." when he was rehired after being dischargedfor reasons not material here.At this time Raffone was interviewed by bothSullivan and Willers.His testimony regarding these interviews reads:I talked to Mr. Austin Sullivan about two weeks before my rehiring***and I told him I wanted to get my job back. I needed the job,.and he says he didn't think there was anything that he could do for me.He says, "You know **we don't want to have too much * * *'to do with anybody that has anything to do with the union. * * * Ifyou do come back it will be under the circumstances that you have nothingto do with the union."At the time, I promised that I wouldn't ; and abouttwo weeks later I went back to see him and he took me in to see Mr. Willers,and we had conversations with Mr. Willers before lie gave me a pass to gotowork the next day.Mr.Willers had me promise that I would havenothing to do with the union, and if I heard anybody talking about the Union,,I was supposed to tell them down at the office.Raffone further testified that he was summoned to Sullivan's office about thelast of July or the first of August 1946.At the time, he had some misgivingsbecause he conjectured that he was still in a probationary period.When toldof the summons by Superintendent Thorud, he inquired as to its significance.Thorud told Raffone that he did not know but assured him that his work wassatisfactory.Raffone's testimony regarding his interview with Sullivan readsas follows :[Sullivan] said to me-this may not be the exact words-"John, do youlike your job?" I says "Yes, I do, very much."He says, "I understandthat you are squawking and bellyaching all over the rolling mill about unionsand different hours."I says, "Well, no, that's not true because when I cometo work I go to wort: at 7: 00 o'clock. I don't talk union or anything elseduring the working hours.After I am outside it is a different story."Hesays, "Well, we understand that way.You are talking a lot." I told him,"Well, you bring me the man who made any such accusations, and we willfind out whether it is true or not." So he says, "Well, all right, I will takeyour word for it, go back and keep your nose clean, and if you hear anybodytalking about union let me know."Sullivan was not called as a witness.While Willers gave testimony, he wasnot questioned about this matter.Raffone's unrefuted testimony is credited bythe undersigned.867351-50-vol. 86-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDDestadio testified that Foreman John J. Boris "" frequently talked with himabout union activity.About one such conversation, the (late of which Destadiofixed as March 1946, Destadio's unrefuted and credited testimony is recordedas follows :The conversation was he always-maybe not these exact words-but healways spoke how I was foolish for joining the union and I couldn't possiblegain or benefit anything by it, that eventually I would probably lose my job,and I will only get into trouble, that the union was no good, and I in turnused to tell him that isn't what you used to say when you were it memberof it and when you were trying to get us fellows to join it.Destadio's association with Boris began in 1941.This was before Boris waspromoted to a supervisory position. It was Destadio's testimony that Boris wasactive in the Union as a "shop steward or organizer." Boak testified that theRespondent had full information of Boris' prominence in the Union at the timeBoris was made foreman about April 1944 and that he approved the promotiondespite such knowledge.Employee Louis Baldino testified that his foreman, William De Santis, calledhim from his machine about 2 weeks before September 21, 1946. Baldino'stestimony regarding the incident reads :[De Santis] says, "You have got a good record . . . I don't like to see youget any trouble . . . Don't join up in the union, don't have nothing to dowith the union."So I says, "That's my affair what I do." So he says to me,"Well you know if you should happen to get laid off for something my handsare tied."So I went back to my machine and back to work."3Employee Livingston Wormley testified that Goin came to him in the mill lessthan a week before September 21, 1946.Wormley's testimony regarding theirconversation reads as follows :Goin came into the mill...called me over one side and said,"I'd like tospeak to you a minute. . . . They tell me there's going to be some troublearound here."I said, "I don't know about the trouble."Then he says,"They tell me the white boys are going to strike.If they do,don't you coloredfellows go out with them.They can get jobs at any time, most any placeand you can't.You boys take care of yourselves.You, yourself,have a goodjob."I says,"I'll stick on my job as long as I have been treated right. Ihave been all the time.I have not had any trouble here."Goin specifically denied this testimony of Wormley'swhen it was read to him,saying : "No conversation like that, No."After consideration of the full recordand the demeanor of these witnesses,the undersigned credits Wormley's account.Employee James T. Evans testified that he had a conversation with Goin inthe week before September 21, 1946.This occurred just outside the door of therolling mill.After some verbal fencing not material here, this testimony con-tinues :[Goin] says, "I just want to know how you are making out in there." Isaid, "As for me,I'm makingout all right."He says, "I mean the otherM Boris became a general foreman in April 1946 and acting superintendent of the rollingmill in August 1946." In cross-examination,Baldino stated,in part, that De Santis said : "Don't have any-thing to do with the union,otherwise when a lay-off comes or similar to that my hands aretied." OLIN INDUSTRIES, INC.263fellows too."I said, "Well, there's quite a few of them in there that seem tobe joining the Union, I really do believe."And he said to me, "You stay outof that thing. . . . The Union.You stay out of the damn thing because itisn't no good.Look what they did out in Detroit. . . . It don't do no coloredman no good. . . . You got a pretty good job here. You know, you've beenhere a pretty good while.Tell the other boys not to join. . . . Let the whiteboys do what they want.... Let the white boys carry the ball." I said"That's the hell of it. . . . The white man's been carrying the ball too long.We're all going to carry it together if that's what you're talking about,"He continued to tell me that thing was no good, stay out of it, stay inthe back, let the other fellow stay in the front.Evans further testified that he broke off the conversation, asserting his intentionto remain in the movement "to the bitter end."In the week before September 21, 1946, Goin came to Morton in the WinchesterClub saying, as Morton's unrefuted and credited testimony reads :[Morton] "I want to speak to you for a minute." "Okay." So lie says,"Listen . . . there's going to be some trouble, the white boys is going tostart something over there and I don't want you colored boys to have nothingto do with it because if you colored boys play neutral, if the white boys Will,you win ; but if you get into it and white boys lose, they'll get their jobs backand you won't have any job."Morton made no reply to Goin, but when he reported for work and Pettyjohn"greeted [him] with the same thing," he asked "What's coming off here?" Petty-john replied, as Morton testified, "I don't know but you'll see."Morton further testified that on the afternoon of September 21, 1946, when hereported for the second shift, Pettyjohn stood by the clock accosting "every coloredfellow that cause in to tell him not to have anything to do with what the whiteboys was going to do, and if they did they was going to get the worst of it."For an understanding of the testimony of employee Percy E. Perry, it is neces-sary to set forth that he is of dark complexion.He explained that he is "halfPortuguese."He testified that Pettyjohn Caine to him on several occasions beforeSeptember 21, 1946."'His testimony at this point reads:It would happen in the evening between * * * 3: 00 and 8: 00. He'dcome around and he'd ask me, "Did you hear anything about a union?" Iwould say I didn't know anything about it, which was the truth at that time.He'd want to know who the leaders were, maybe the next day, he'd want toknow who the leaders were. I said, "I don't know anything about the union,and what the boys are doing."He'd say, "There's a lot of excitement" andwe'd go on about one thing and another. I didn't know anything about itat the time, and I told him so. That's what the gist of the conversation wasat the time, just finding out what's wrong with the fellows and if we likedthose hours that we had there. "'Employee Robert Daniels testified that Pettyjohn came to him about 2 weeksbefore September 21, 1946, while at work on the 11 to 7 a. in. shift, saying, as histestimony was recorded :114Throughout his testimony, Perry'shandlingof dates waswithin expansive boundaries.His habitual measurement was "a few weeks."- Although Pettyjohn testified as to a conversation he had with Perry after Septeinl:er21, 1946, he nuule no reference in his testimony to this incident as narrated by Perry. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDYou boys got a good job, you're making good money. You'll be crazy tostick your neck out for the union 10Daniels made no reply.Employee Henry M. Williams gave testimony regarding a. visit paid to him byPettyjohn while lie was working on the 11 : 00 p. m. to 7: 00 a. in. shift.1' He dated:this incident as occurring "a week or two before September 18, 1940." Thetestimony regarding the incident reads :[Pettyjohn]asked me how did I like my job * * * I told hintgood.**"And he told me to keep my nose clean and stay out of theunion, and I told him, "Don't worry"; and walked away.Williams further testified that he joined the union shortly after this occurrence.Employee Robert Samuels gave testimony relative to two conversations withPettyjobn in the mill.The first occurred about 2 weeks prior to September 21,1946.As to this incident, Samuels' testimony read:This was during working time.Mr. Pettyjohn came in the rolling mill.Iwas working at the time.And he walked over and said, "Good evening,"stood around a few minutes, and started a conversation.He wanted to knowwhether or not I was a member of the union. I told him that I was not.And he wanted to know whether or not I had attended any union meetings..I told him I hadn't.He wanted to know whether or not I knew of any fellows around thatwere in the Union and what they were discussing. I told him I didn't knowof any. I didn't know anything about it.The second conversation which Samuels dated as occurring "2 or 3 days beforeSeptember 21, 1940," he related in his testimony as follows :He came in [the mill] again and we spoke and he wanted to know whetheror not I had attended a meeting held at the Union Hall. I think perhaps.itwas a day or so before that. And I told him that I had not.He wantedto know whether or not, again, I knew anyone that had or whether or notI knew anything that had been going on, any discussions about somethingthat was supposed to have come off. I told him I didn't know anything.Then he went on to tell me-"Well," he said, "you don't want to be rash.You want to use your head. Remember you've a nice job here. Negroes inthis plant have been treated fairly nice, have had nice opportunities.Youcan make yourself a nice week's pay here.The union doesn't offer anythingfor you.You want to stay on your job? Do just as you have been doing.Don't have anything to do with these unions." 11810 Daniels' version in cross-examination was : ,you boys bad good jobs and making goodmoney, and you'd be crazy to stick your neck out for the union because it's no good."117Williams further testified that he saw Pettyjohn "talking to a lot of fellows before hecame to me."118Under cross-examination, Samuels have the following version :Well he walked up to me in the same place, the rolling mill, started another conver-sation.He wanted to know whether or not I attended some big meeting that,he feltpractically everyone in the mill had attended."Most of those fellows attended this meeting downtown the other night," he said,"were you down there with them." I told him that I wasn't.He said, "Well, Iwouldn't bother with that union business if I were you, anyway.They aren't going todo too much for you. There hasn't been a union here in the past, and look at theprogress the boys have made, here they'll give a colored fellow a break."He pointed OLIN INDUSTRIES, INC.265Pettyjohn as a witness evidenced no independent recollection of Samuels.Hecould only remember him when shown a photograph from Respondent's files.He testified that lie could not recollect any individual conversations.While hedenied certain excerpts from Samuels'conversation which were read to him,the undersigned attaches no significance to such bald denial in view of the specific,vividly stated,and persuasive character of Samuels'testimony.As a witness,Samuels was ready,careful, exact and cooperative under cross-examination.The undersigned finds him worthy of credence and credits his testimony asquoted above.Plenny C.Wright 19 was an employee on the second shift.He had been warnedby Pettyjohn that Respondent's rule against unexcused absences would be strictlyenforced.Later, a few days before September 21, 1946, Pettyjohn came to Wrightwhile at work. Their conversation,asWright testified, was as follows:Well, he said,that they was some trouble, something,trouble was brungin the mill, and we colored boys should have nothing to do with it, and itwas particularlya fight for white boys, and if they won, we won, and ifthey lost that we didn't have anything to lose-wordsto thateffect.I told Mr.Pettyjohn that as far as the new schedule was concerned, thatI wouldnot work S daysa week foranybody and keep my mouth shut anddon't say anything,and if he didn't like that or whatever sent [him], hecould go back and tell them the same.EmployeeNeal A.McLean testifiedthatPettyjohn carne to him while at worka week before the stoppage and warned him, "You be sure and be here Saturdayand Sunday...:If you don't be here Saturday and Sunday,your pass will bepicked upMonday. . . . That's the orders I got to tell you, so I am just tellingyou."Testimony was given by employee William Weaver regarding a statementmade by Pettyjohn,about 3 clays before September 21, 1946,to the men on hisoperation.At this point,the record reads,omitting certain interruptions:Pettyjohn says,"Heard youboys[were] trying to organize the union inhere.You colored boys,Mr. Boak says to tell you boys to have nothing to dowith it and whatever the white boys get out of it, you will get." I told him,"What do you mean, you trying to divide us and conquer us all."Weaver further testified that Pettyjohn said something to the effect that if theydid join the white boys, they would get into trouble.Weaver's cross-examinationcontains the following :Q.He didn't say to you that is what Mr. Boak said, did he?A. Sure that's exactly what he said.out two or three men that were foremen there.One is a foreman of the truckers, andone or two others that he felt were nice jobs.He said, "You can always look forwardto bettering yourself in here.You don't want to fool around with these unions.Leavethat to the other fellows.Keep your neck out of it.Nowhere else around town willyou get as good a job as you have here, nor will you make as nice a wage.Throughout that conversation, I didn't say a word; I listened to him.When he gotthrough, he said, "Bear in mind what I said to you.Do you know of anyone elsearound here that might have attended that meeting?" I told him I didn't and hewalked away.Wright was not a complainant in the instant proceeding and at the time he testifiedwas not employed by the Respondent. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.He didn't say to you that Mr. Bonk don't: want you colored boys tomix with the white boys, (lid he'?A.He said Mr. Boak told him to tell us not to have nothing to do with thewhite fellows and the union, with the white boys.You could get whateverthey got, whatever they would get, we would get, for us to have nothingto do with them.On the clay following this talk with I'ettyjohn, Weaver was summoned to ',al-livan's office, who stated as Weaver testified, "You have been reported agitatingon the job."Weaver responded, "I knowed nothing of it." Sullivan dismissedhim saying, "Well, I'm warning you . . . I don't want to hear more reports onyou. If I do, well, you will lose your job and what I mean keep your nose clean."In his cross-examination, Weaver further stated, "He [Sullivan] says I wasgoing around talking up the union, talking up the union amongst the boys,which wasn't true." "If I was reported again, I would lose iny- job."Weaver further testified that on September 20, 1946, I'ettyjohn called himaside in the Winchester Club.The record at this point reads :You understand what Mr. Boak's plans are, don't you? I says, "No, whatdo you mean?"He says, "Well, you boys wasn't going to work Sunday.Hetold me to warn you all.You, in particular to tell all the rest of the fellowsto be sure and come in Sunday, if they don't they will be automatically fired."[Weaver replied] "Okay, I would tell them."Testimony by employee Raymond Woods was that lie had a conversation withPettyjohn, only dated as before September 21, 1946. It occurred in the firsthours of the second shift.Woods' account reads:Well, it oe(urred over by . . . my machine, Roller No. 7 . . . he said,"Woods, I understand you boys are not going to work Sunday." I said wewere thinking about it.He said, `Listen, Woods, you got a good job . . .keep it.Don't let the white boys run you into trouble or you'll be out of ajob, and they'll have them.`Matters set forth next below, for the most part, fall within the 2 weeks follow-ing the work stoppage and resulted from instructions issued by Willers to Per-sonnel Counseler Goin and to the personnel advisers. WWWiller's testimony containsthe following account of these instructions.Well, about the same . . . clay that [Boak's letter was sent out 1. e., Sep-tember 24, 1946], I got the advisors together and I said. "Fellows, this letteris going to be mailed to all the employees of the rolling mill.Now, youhave got a good many friends.You know some people in the mill who maynot,-who may be illiterates, may have some other reason why they won'tknow this, and I want you to go among these people wherever you mayhappen to run into them.Make yourselves available to them so that youcan convey the message that they can come back to work.We want themto come back to work and that their job is waiting for them now.I told the advisers that if they weren't acquainted with Rule 1, that rulestated that any employee who was absent from the roll for 14 days wascleared and that they should advise their friends and those . . , that theythought might not be fully acquainted with that rule, that they should askl20Under cross-examination, Wood's version was "You'll be out of a job and they'llstillhave a job." OLIN INDUSTRIES, INC.267them and advise them, that they should return before the 14-day periodwas up.Itwas Goin's testimony that Willers gave him individual'' instructions,He fixed the date as September 23, 1946: Goin's version of the instruction was:He stated that the rolling mill was open to all employees.We wanted toget in operation as soon as possible, and I should make myself available tothe men who were out, who were hanging on street corners up and downHenry Street and Dixwell Avenue. In the case of key employees, I wentto their homes and to urge them to come back to work.Pursuant to these instructions Goin, within the next 10 days, interviewedapproximately 173 employees, making most of the contacts on the streets in theprincipal colored section.He named five "key employees" to whose homes hewent.These included Perry and Wormley, whose testimony regarding hisvisit appears in this section.Goin also admitted that he approached for thispurpose "around 10 employees" while they were picketing.Of one of these, acolored man, whose name Goin did not remember, he stated, "I got one manoff the picket line and he went back to work." Goin further stated that he"talked to several of the white pickets whom [he] knew."Goin gave the following account of his interviews with the pickets :[I would] ask then if they were interested in going back to work, and ifin the case of many who had a lot of time with the company I would discusstheir case from that angle from the employment history, try to reason withthem to see if I couldn't get them to go back, make application for employ-ment.It was Pettyjohn's testimony that Willers was the only one from whom hereceived orders and that his instruction on this occasion was, "Get the menback on the job if you can."He further stated that Willers gave "us no instruc-tions as to what to say." Pettyjohn testified that he reported to Willers fromtime to time how many employees had been interviewed and how many hadpromised to return.Pettyjohn gave no estimate of the number of employeeswhom he interviewed.He stated that his interviews were confined to coloredemployees.In some cases, these employees were solicited at their homes.Pettyjohn testified positively, however, that he accosted no one while engagedin picketing.His account of the content of his interviews was not fluent.Underquestioning, he testified, that he talked to them about "coming back to work,"and.that "knowing the economic situation" of those concerned . . . "[he] advisedthem to come back to the job. . . . Perhaps we had to go into a more lengthydiscussion in some instances, but that was the burden of the usual conversationsthat those we wished to get back to work, the importance of the job and thewelfare of their families."Further Pettyjohn testified that "in most of the oc-casions that we talked with these men" he told them "in order to save theirstanding to get back on the job before the two weeks was up."Weaver testified that Goin came to him while picketing and said, "You boysbetter wake up and go on back and get your jobs back." At the time, Weaverdid not answer since his instructions from the shift committee enjoined himnot to talk while picketing.H. Williams testified that Goin came to him on the picket line early in thepicketing period.Williams' testimony reads := Goin stated:"He, Willers,talks to his men individually." 268DECISIONS OF NATIONALLABOR RELATIONS BOARD[Goin] walked up to me and he spoke, and he told me I was only kiddingmyself ; . . . I would never get back in the shop walking with that goddainthing on my back . . . and lie told me, lie said, "Don't be dumb, the whitepeople are cowing back to work.Why don't you come back to work? AndI told him . . . if the conditions wasn't changed, I wasn't going back. Ididn't want to go back, and lie said "The condition is changed." I told himwe was the cause of it too.Goin had no definite memory of Williams.When shown a photograph of him,Goin testified: "To the best of my recollection I didn't have any conversationwith that man on any picket line." Goin further specifically denied the testi-mony quoted above when it was read to him. The undersigned notes that Goinadmitted seeking out "on Willers' instructions" maybe 175 Negro employeeswithin the 2-week period following September 21, 1946, and that "around 10"of these interviews were on the picket line. Goias further admitted that inthese interviews, as his testimony reads :It is quite possible that I might have brought out the fact that the Negrowas enjoying unusual opportunities there.Further than that I wouldnot indulge in any discussion on Negro versus white.In view of these partial admissions by Goin and of the cumulative andmutually corroborative character of the testimony of witnesses for the GeneralCounsel who testified to similar interviews, none of which testimony was weak-ened under searching cross-examination, the undersigned rejects these denialsby Goin and credits this testimony by H. Williams.Perry testified that Goin came to his house after September 21, 1946.His.account of events there was recorded as follows :Mr. Goin said, "I think you're foolish to go on with these niggers," that'swhat he told me. I'm half Portuguese, lie knows it.He says, "You don'thave to go in with them.Don't be a fool.Corse on back to work.You gota good job, and you can keep it."And I told Mr. Goin that I wasn't broughtup that way . . .I told Mr. Goin that I refused to go back to work under those conditions.I didn't like the hours any more than anyone else did. I said also that Iwent out with these fellows for what we thought was right, and I intend tostick with them whether I had 4 children or not. Oh, lie said I had a bigfamily and couldn't get a job making over $35 a week..Later Goin called again at Perry's home during Perry's absence and left-word that he wanted to see Perry "right away." Perry, accordingly, went to-Goin's office.Perry's testimony as to this incident reads :It was almost like the same conversation we had at home. This time, hetwisted around a little bit.He included all the "niggers" as being a bunchof fools this time, to let the white man fight the thing out, let these whitenien fight and these 3 "guineas" and "you fellows will profit one way or an-other, you colored fellows." . . .He wanted me to take a job there usinga different gate so I wouldn't be seen, and to report to hiin just what [was]going on in Union headquarters.What made him say that-because we had a little argument down at UnionHeadquarters.He figured I could break up the Union meeting because theboys-well, they sort of liked me. OLIN INDUSTRIES, INC.269,Itwas Perry's further testimony that Goin assured him he would get himthe same job back and a nickel raise.Coin's testimony agreed that he had a conversation with Perry at his home.He fixed the date within the 2 weeks following the work stoppage. Coin'sversion was recorded as follows :I told him that I thought in view of the fact that he held a very goodjob as a set-up man on the sliters, drawing a very, very good weekly wage, inview of the fact that he had a wife who is physically handicapped, and alsosince he is the father of five children, I thought he would be exceedinglyfoolish to run over the tivo-week period at which time he would get abreak in service.It was Coin's further testimony that Perry at this time tried to strike a bargainproposing to come back to the rolling mill if Goin would get him a house.Goin'sversion of Perrys' call to his office was that Perry came in on his own initiativesaying he wanted to return to work. At this time as Goin testified, he didnothing beyond referring Perry to Carlson.The undersigned notes that Coin's testimony admits the central fact thathe went to Perry's house and urged him to return to Respondent's employ.There is no denial, except by inference, that he offered the inducements andemployed the further arguments testified to by Perry.While Perry was a manof limited education, and manifested in his testimony a certain lack of disci-plined, orderly thinking, the undersigned was impressed with his manifest desireto state all matters exactly and truthfully.Coin's testimony frequently lackedspecificity and he was not always direct and frank on matters which involvedthe interest of the Respondent.The undersigned concludes and finds, afterconsidering this conflict of testimony in the setting of the entire record, thatPerry's testimony must be believed and that of Coin rejected at this point.Perry further testified that on October 21, 1946, he was called from the lineof applicants and interviewed by Carlson who advised him that if rehired he wouldbe expected to make the customary weekly payment to the Winchester Club, thathe was not to engage in any union activity and that he would be reemployed as anew employee. On advice received at "Union headquarters" Perry declinedto return under these conditions.As noted above, Carlson was not called as a.witness.Hence, there is no refutation of this testimony.=Stanford testified that Goin came to him at a local bar during the period thatpicketing was actively going on. Stanford's testimony at this point is recordedas follows :Well [the conversation] led to how he said that this UE gang comes withprejudice, that we had no business going out with the white fellows in thepicket line, that we could profit by what they profit by very easily and thatI was very foolishly led.And I told him that I had a mind of my own and:could answer all question that arise to me.Stanford further testified that Willers spoke to him while on the picket line,.saying, "Louis, you're foolish" and that Goin asked, "Why you letting people,show you the way to walk." On this occasion, Stanford rejoined "that we were-still the best of friends, that things could be just the same, but.I wasn't going inthere."When Stanford received his final notice after his injury informing him122Respondent's counsel stated during the hearing that Perry was rehired October 28,1946, but failed to report.As noted above, it was stipulated by the parties that thoserehired on October 21, 1946 were not fully reinstated. 270DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat he was fit to return to work, he applied to Carlson and was referred toWillers.At this time, AVillers told hint, as Stanford's tinrcfuted and creditedtestimony reads :Willers . . . told me that I had kicked him . . . and there wasn't any-thing that he could do to me and theform meant nothing. SoI walked out.Goin admitted having a conversation with Stanford at a local bar as Stanfordhad stated.He specifically denied Stanford's version of their conversation.Goin's testimony regarding the incident reads:Well, he made some remarks relative to the fact that as long as the boysstayed out he was going to stay out.He wasn't coming back. If the boyscame back, he was going to stick with the boys. I urged him not to be con-cerned with what the other boys did but to look out for himself since he hadsome good friends, that he come back to work.In view of this partial admission and after considering the conflict of testi-mony in the setting of the entire record, the undersigned credits Stanford'stestimony as substantially correct on matters material here and rejects suchtestimony of Goin as conflicts therewith.Wormley testified that within the 2-week period following the work stoppage,he met Goin on the street. At this time, Goin spoke to him about coiningback into the shop and said, "If you're not back by Tuesday, you lose all seniorityyou have." . . . Goin testified that he "unquestionably" did have a conversationwithWormley after the walk-out.He gave the following version in histestimony.In view of the fact you are a man with fifteen years service,it seems to meitwould be very foolish since I knew him personally, I knew lie was trying tobuy a home, I knew he had at least five children, and I don't know possiblymore, I urged him to get back to work so he wouldn't break his service record.The undersigned finds in this quoted testimony substantial corroboration forthat of Wormley.Employee Jerry Reid gave testimony regarding his experience in the Respond-ent's personnel office on October 21, 1946.He had been beckoned out of the lineby Willers, taken into the office and told to wait there.Goin came to him andthey held a conversation,recorded as follows :[Goin] asked me, "Did you come back for your job?" I said I guess so thatheMillers] brought me in.He says,"Are you through with the Union?"I told him,no, I didn't think I was.He says,"Don't you know it ain't nogood for you?" I says, "Well, I don't know. I thought a man had a choiceto join any organization that he wishes."So, he says, "Well, that's the wayyou feel about it," and I says, "Yes, that's the way I feel about it."Later, Carlson called Reid and told him, "Well, your case hasn't come up yet.... We have no work for you."Goin specifically denied ever having asked Reid if he was all through with theunion.Carlson,although available, was not called as a witness.Willers didnot refer to the incident in his testimony.Hence, Reid's version of his beingcalled to the personnel office is not challenged.Reid impressed the undersignedas a straightforward,frank witness,worthy of full credence.In the absenceof any conflicting version of his experience in the personnel office on October21, 1946, and in view of the certainty that he was not reemployed there that day,the undersigned credits his testimony. OLIN INDUSTRIES, INC.271Myles testified that around the first of November 1946 he went to Respondentspersonnel office and applied for reemployment.Carlson,whom he first saw,informed him that there was no work available. Thereafter Myles sought outGoin.Their interview is recorded in Myles' testimony as follows :I asked 1\Ir. Goin if there was a chance of getting my job back.He saidpractically the same thing Mr. Carlson said, that there wasn't any workavailable.So we talked further, and he told me, he said, "Why don't youcolored fellows use your head.The CIO Union as a whole is pretty goodbut this particular Union, U. E. is not good for Negroes." . . . he showed mein [a certain publication] that the Negro was being discriminated againstby the U. E. He also said that before the war, very few Negroes' workedatWinchester, but after the war, Mr. Boak gave the colored people a breakby letting them work there. So he told me, "Why don't you use your head?"I told him that I think the Union was beneficial. I think there was somegood in it. I think they needed a Union there.Well, after that he summedit all up by saying, "Well, if we have any work for you, we will call you up."McLean testified that Pettvjohn. accompanied by James Mitchell, came to hishouse on September 22, 1946. It was McLean's testimony that Mitchell didpractically all the talking.McLean's testimony reads as follows :[Mitchell] says, "Now, what I am here for-you are an understanding man,so you are supposed to have good common sense.Why don't you sit down,tonight write Mr. Boris a card explaining to Mr. Boris that you done wrongand come on back to work?"I told him . . . Well I tell you, Jimmy, we fellows voted for these fellowsto go to Mr. Boak and ask him for some decent hours ; give its time and a halffor our overtime. I wouldn't be less than a man to go back and let thosefellows stay out . . . I can't go back. I won't do it."Well," lie asked me, . . . what's the union done for you?" . . . I said,well, nothing as far as I know. I am not going back on these men.McLean's version under cross-examination reads, in part :"Mitchell," I says, "listen-we fellows had a meeting.We voted for thesefellows to go to Mr. Boris and ask for some decent hours for us.Now whatthese fellows ask Mr. Boris for it come out of my mind. too, otherwise wedon't want to ask him to do it.What would you think of me if I'd go backto work and leave them out?"' So that was it.The Respondent questions Mitchell's authority to speak for it.However, itappears in Boak's testimony that he was a foreman of the flashlight station andsupervised three men and had, at the time pertinent here, a recognized stationin the personnel department.Employees Evans, Ozell Gooding, and Samuelstestified that they transacted business with him there.The undersigned notesthatMitchell,who, on this occasion, accompanied Pettyjohn, was manifestlyassisting in carrying out W Fillers' instructions quoted above.On the record theundersigned concludes and finds that on this occasion Mitchell spoke as Respond-ent's agent.It is apparent from the record that both Pettyjohn and McLean sounderstood his mission.Pettyjohn testified that he had various conversations with McLean in the millbut that he did not recall any conversation similar to that detailed above.Hisfurther testimony confirmed that lie had visited McLean's home in company withMitchell.His remembrance of what then happened was enfined to the statement, 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Well, we impressed, tried to impress . . . primarily for him to come back onthe job before the expiration of the 2 weeks," and stated further, "He promisedfaithfully to come back; but I don't think he did."He stated that he could notrecall whether Mitchell made the remarks quoted from McLean's testimony andstated in cross-examination that lie did not listen to what Mitchell said.Mitchellwas not called as a witness.No showing was made of his unavailability. In thisstate of the record the undersigned credits McLean's testimony.H. Williams testified that Ray Smith, a supervisor in the rolling mill, and hisforeman, "Danny" [Kerwin Daniels] came to his house after the work stoppageand warned him that unless lie returned to the plant within 10 days he would beterminated.Williams' testimony regarding this incident reads as follows :Ray Smith and Danny both say the same thing: "In 10 days you knowyou lose your seniority, and, Henry, do you know you have a good job upthere.You should come on back, and if they see you going back-you workedthere a long time-everybody will follow you back."I told him . . . just like I was a good Winchester man I am also a goodunion man. I say, "If I go back I have to work with them fellows. I knowAll of them personally. If I met them on the street, I don't know how to feel.If I go back, they don't go back, I can't live-I came out with all of them.I will go back with all of them ; since I was locked out, I would "stay out."And he says, "Oh, forget about that incident.The gate was only lockedfor a couple of days." [I said] "Went to work Monday back on schedule, butyou locked us out on Sunday.Who is going to pay for them days'?"Hesaid, "Come back, we will straighten out everything."Concluding findingsThis record clearly establishes that officials in Respondent's personnel depart-ment, includingWillers, Sullivan, Goin, and Pettyjohn questioned employeesregarding their union affiliations and concerted activities and solicited employeesto bring them information regarding such affiliations and activites.The Boardhas repeatedly and consistently ruled that such questioning of employees isper seviolative of the Act.13Further, as set forth above in detail, the Respondent engaged in a comprehen-sive campaign to induce the employees to abandon their concerted activitiesfor the Union and return to their employment. This is expressly admitted.Although the Respondent based its action on its rule which terminated employeesafter 2 weeks of unexcused absence from their employment, this can not serve asa defense since the Act expressly provides that employees "whose work has ceasedas a consequence of, or in connection with, any current labor dispute or becauseof any unfair labor practice" remain employees. In the prosecution of its cam-paign to induce the employees to abandon their concerted activities, the Respond-ent always impliedly, and frequently expressly, threatened loss of employment.This threat, as the record shows, became an actuality after the expiration of the2-week period. '].'here was also promise of benefit freely made by the sameRespondent officials during these activities.Goin admitted soliciting employeesat the picket line and stated that he had successfully solicited the return of one128SeeMatterof MorrisonTurningCo.,Inc., 77 N. L. R. B. 670 ;flatter ofSohio PipeLineCo., 75 N. L. It. B. 858 ;Matter ofSewellManufacturiugCo., 72 N. L. R. B.85, andfurther citations therein. OLIN INDUSTRIES, INC.273employee while he was on duty as a picket. These activities of the Respondentare found to be derogation of the right to engage in concerted activities guaranteedto employees by Section 7 of the Act.129The undersigned further finds that the Respondent by its persistent inter-ference with the concerted activities of the employees evidenced by efforts of its'agents to induce the colored employees to withdraw from association with whiteemployees has violated the Act.As set forth above the Respondent offeredinducement of continued employment and advancement. It also threatened loss,of employment, and later transferred this threat into reality, if these coloredemployees persisted in their concerted activities in association with the whiteemployees.Such action is found to constitute interference, restraint, and coer-cion within the meaning of Section 8 (1) of the Act and of Section 8 (a) (1)of the amended Act.The undersigned finds that by the acts and statements of Respondent officialsand agents discussed in this section ; by the discharge of Mumford, Bucci, and'Gordon in August 1942; by the discharge of Bonito, Baldino, and Destadio onSeptember 21, 1946; by the discharge of the 13 employees listed in Appendix Con or about that date, and by its failure and refusal to reinstate these employeesand those named in Appendix D, the Respondent has interferred with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring in-connection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices affecting commerce, the undersigned will recommend that it cease and desisttherefrom and take certain affirmative action found necessary to effectuate thepolicies of the Acts.It has been found that the Respondent discharged Nora B. Mumford onAugust 8, 1942, Ruth H. Bucei on August 15, 1942; and Harry H. Gordon onAugust 19, 1942; Benjamin Bonito, Frederick J. Baldino and Frederick Destadioon September 21, 1946, and the 13 employees listed in Appendix C on or aboutSeptember 21, 1°46, and thereafter failed or refused to reinstate them becauseof their union and/or concerted activities, thus unlawfully discriminating inregard to the hire and tenure of their employment and the terms and conditionsof their employment. It will be recommended that the Respondent be orderedto offer them immediate and full reinstatement to their former or substantiallyequivalent position 126 without prejudice to their seniority and other rights and124SeeMatter of Peoples Motor Express Inc.,74 N. L. R. B. 1597. The Board said, "Weare of the opinion, and further find, that by offering inducements to its employees toabandon the Union, the Respondent also interfered with, restrained and coerced its em-ployees in the exercise of the rights guaranteed under Section 7 of the Act, in violation ofSection S (1) thereof."126 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longer in existence, then to a substantiallyequivalent position."SeeMatter of Chase National Bank of the City of New York, SanJuan, Puerto Rico, Branch,65 N. L. R. B. 827.867351-50-vol. 86-18 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges.Itwill be further recommended that the Respondent make themwhole for any loss of pay they may have suffered by reason of the Respondent'sdiscriminatory action, by payment to them of a sum of money equal to the amountthey normally would have earned as wages from the date of their respective dis-charges to the date of Respondent's offer of reinstatement, less their net earningsduring said period."The undersigned has further found that the employees listed in Appendix D,with exceptions noted, were locked out from September 21, 1946, until September29, 1946.At the latter date they concertedly went on strike until October 21,1946, when they made an unconditional offer to return to their employment.Asindicated in Appendix D, there are exceptions to this concerted offer to returnin the case of employees then on compensation whose return dates, as indicated,are as of the close of their compensation periods.Since, as has been found above,the Respondent locked out these employees from September 21 to 29, 1946, andits Unfair labor practices induced the strike beginning on the later date and theRespondent on October 21 and 22, 1946, and thereafter refused to reemploy theemployees listed in Appendix D, it will be recommended that the Respondent beordered to offer them immediate and full reinstatement to their former or sub-stantially equivalent positions 12' without prejudice to their seniority or otherrights and privileges, dismissing, if necessary to provide employment for thoseto be offered reinstatement, all persons hired since September 21, 1946, for workwhich they are qualified to perform. It will be further recommended that theRespondent make these employees whole for any loss of pay they may havesuffered by reason of the Respondent's discriminatory action, by payment to eachof them of a sum of money equal to the amount they normally would have earnedwages during the period of the lock-out and from the date of their uncondi-istional offer to return to their employment, October 21, 1946, except in the case ofcompensation cases the date of their release from medical care as stated inAppendix D, to the date of the Respondent's offer of reinstatement, less theirnet earnings during these periods.The record discloses that the Respondent's hostility to the efforts of theemployees to organize or to engage in concerted activities has been consistentand long continued, indicating an intent to interfere generally with rights of itsemployees which are guaranteed by the Act. In order, therefore, to makeeffective the interdepartment guarantees of Section 7 of the Act, the undersignedwill recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon the rights of employees which are protected by the Act."'Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio andMachine Workers ofAmerica, affiliated withthe Congress of Industrial Organizations,and its Local No. 282 are labor organi-zations withinthe meaning of Section 2 (5) ofthe Act.2.The work stoppages on September21, 1946, onthe first and the second shiftwere legitimate concerted activities and the employees involved therein areentitled to receive the protectionof the Act.1226Matter of Crossett Lumber Co., 8N. L. R. B. 497-498.127 See footnote 125, above.121 SeeMay DepartmentStoresv.N. L. It. B.,326 U. S. 376, aff'g as modified 146 F. 2d66 (C. C. A. 8), enf'g 53 N. L. R. B. 1366. OLIN INDUSTRIES, INC.2753.By discriminating in regard to the hire and tenure of employment of RuthBucci,Harry H. Gordon, Nora B. Alumford, Benjamin Bonito, Frederick J.Baldino, Frederick Destadio, the 13 employees listed in Appendix C and the 87employees included in Appendix D, thereby discouraging membership in a labororganization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act and Section 8 (a) (3) ofthe amended Act.4.By interfering with, restraining, or coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of theAct and Section 8 (a) (1) of the amended Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Oliu Industries, Inc.,WinchesterRepeating Arms Company Division, its officers, agents, successors, and assigns,shall:I.Cease and desist from(a)Discouraging membership in United Electrical, Radio and Machine Work-ers of America, C. I. 0., and its Local No. 282, or any other labor organization, bydiscriminatorily discharging and refusing to reinstate any of its employees, orin any other manner discriminating in regard to their hire and tenure of employ-ment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form labor organiza-tions, to join or assist United Electrical, Radio and Machine Workers of America,C. I. 0., and its Local No. 282, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act.(a)Offer Ruth H. Bocci, Harry H. Gordon, Nora B. Mumford, BenjaminBonito, Frederick J. Baldino, Frederick Destadio, the 13 -employees named inAppendix C and 87 included in Appendix D, immediate and full reinstatement totheir former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges :(b) flake whole those employees for any loss of earnings they may have suf-fered by reason of the discrimination against them by payment to them of a sumof money equal to the amount which they normally would have earned as wagesbut for the discrimination against them, in the manner set forth in this Inter-mediate Report in the Section entitled "The remedy" ;(c)Post at its plant at New Haven, Connecticut, copies of the notice attachedhereto marked "Appendix E." Copies of said notice, to be furnished by theRegional Director for the First Region, after being duly signed by the Respond-ent's representative shall be posted by the Respondent immediately upon thereceipt thereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are nut altered, defaced, or covered by any other material; .276DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the First Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the Respondenthas taken to comply therewith.It is further recommended that unless on or before ten (10) days from thedate of this receipt of the Intermediate Report the Respondent shall notify saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor 1.1elations Board-Series 5, as amended August IS, 1945, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediately uponthe filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if inimeo--graphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.35.As further provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,.and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 24th day of November 1948.CHARLES E. PrRsoNs.Trial Examiner.APPENDIX AAdams, OtisCarr, JamesFunderburg, OthaAranjo, JosephCarter, Gade L.Gianelli, AustinArter, BenjaminCiccarelli, AlfredGooding, OzellBaldino, LouisConsidine, PatrickGrant, JohnBallard, HaroldConte, AngeloGray, JohnBeal, Wellington C.Curtin, FrankGreene, JacobBellini, AngeloDaniels, RobertGreer, Jimmie W.Best, JohnnieDelStritto, PaulGunn, FrankBirdo, LawrenceDeMatteo, VirgilioHaley, JamesBrown, Allen L.Douglas, James H.Heath, Rudolph V.Brown, MosesEvans, James T.Higgs,WilliamBrown, Richard W.Fisher, Ernest L.Hilliard, OutingCalderoni, UgoFord, John T., Jr.Hugie, William OLIN INDUSTRIES, INC.277Jarvis, JosephMoye, TheodoreShepard, Robert A.Jefferies, AlvinMuir, William S.Shere, MarlinJohnson, DeweyMurphy, EddieSmith, Percy E.Johnson, OtisMurphy, WilliamStanford, Louis R.Jones, James J.Myles, JamesTaragowski, JosephKaiser, RubenNewton, JamesTardie, JosephKing, William S.O'Connell, James P.Tolbert, Lambert J.LaPan, LawrenceOglesby, RichardTreadwell, LawrenceLaPorte, PaulOronzo, LuigiWalker, LemuelLipsitt, ThomasPalmisano, PasqualeWashington, SimpsonLonergan, FrankPerry, Percy E.Watson, GeorgeLos, JosephPersico, FredWayert, John J.Manning, MintonPolden, FredWeaver, WilliamMartindale, WilliamRadcliffe, WilliamWilenski, WilliamMcElya, WestleyRaffone, John J.Williams, HenryMcLean, Neal A.Ragozzino, FrankWilliams, Raymond G.Milner, AlexReid, JerryWilson, FrankMonroe, JohnRobinson, William F.Woods, RaymondMorgan, ReginaldRobinson, William H.Wormley, LivingstonMorton, Louis R.Russell, Carl W.Moye, HudieSamuels, RobertAPPENDIX B1.Notionfor Disqualification of Trial ExaminerNow comes the Company in the above-entitled matter in accordance with theRules and Regulations of the Board as provided, to wit, Section 203.37, andmoves that the Trial Examiner Persons, designated as trial examiner and hear-ing officer in the above matter now in process of hearing, withdraw on groundsof personal bias and disqualify himself from further participating in theseproceedings, and assigns as its reasons therefor, the following :The Respondent's 10 allegations following here are quoted in full in theTrial Examiner's statement. In order to prevent unnecessary duplicationthey are omitted.Wherefore the Company contends that it will be unable to secure a fair andImpartial hearing in Case No. 1-C-3107 so long as the hearing is conducted byTrial Examiner Persons.Respectfully submitted,(S)ALLANSESERMAN,OLIN INDUSTRIES, INC.,Winchester Repeating Arms Company,Division Counsel.II.Trial Examiner PersonsThe first business this morning is handling a motion for disqualification ofthe Trial Examiner presented by Respondent.This is an affidavit submitted byMr. Seserman and attested by a notary public, and is submitted in accordancewith certain regulations in the Administrative Procedure Act, and in the Board'sRules and Regulations which I will read :First, in the Administrative Procedure Act, Section 7 (a). I will read thesignificant part which is the last sentence, and it says : ["The examiner] may867351-50--vol. 86-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDat any time withdraw if he deems himself disqualified; and upon the filing ingood faith of a timely and sufficient affidavit of personal bias or disqualificationof any such officer the agency shall determine the matter as a part of the recordand decision in the case."Out of that arises the Board's Regulation, which is Section 203.37,Disqualifica-tion of Trial Examiners:"A Trial Examiner may withdraw from a proceedingwhenever he deems himself disqualified.Any party may request the TrialExaminer, at any time following his designation by the Chief Trial Examinerand before filing of his intermediate report, to withdraw on grounds of personalbias or disqualification, by filing with him promptly upon the discovery of thealleged facts a timely affidavit setting forth in detail the matters alleged toconstitute grounds for disqualification. If, in the opinion of the Trial Examiner,such affidavit is filed with due diligence and is sufficient on its face, lie shallforthwith disqualify himself and withdraw from the proceeding. If the TrialExaminer does not disqualify himself and withdraw from the proceeding, heshall so rule upon the record, stating the grounds for his ruling and proceed withthe hearing, or if the hearing has closed-[which, of course, has no bearinghere. ]The Trial Examiner, in accordance with the Board's Rules, will rule that themotion was filed with due diligence upon discovery of alleged facts, and acceptthe statements, the detailed statements, as they are stated unless there is in therecord-unhappily not yet available to us-anything to the contrary.Iwill rule upon each of the ten detailed statements and as. directed by theBoard's Rules state the grounds for my ruling: that I will not under this indict-ment withdraw from this hearing.No. 1. "That the Trial Examiner has had no experience with the rulesgoverning the admissibility of evidence in the Federal District Courts."Now I can find no grounds in that statement for alleging that the TrialExaminerhas been guilty of bias and prejudice and should be disqualified. Ifthere be any ruling that I should make, I would say that you might refer to theBoard.No. 2. "That he has shown bias to the Respondent by refusal to permit a recessfor the purpose of making a telephone call, while he has permitted recesses toothers participating in the hearing for the same reason."Now, the record will show that while we didn't technically take a recess, wedid say to Mr. Seserman that we would sit and wait while he took his call, that'scorrect, isn't it?Mr. SFSERMAN. I am not referring to that, sir.The record will also indicatethat you permitted the reporter to make a call to her office, and whenI requestedthe same thing youdenied Diethat request.Trial Examiner PERSONS. I will state What the record may aiot show, that I didnot permit the stenographer to make her call to her office.She did so, and asshe stated to me later, she was delayed by the annoyances to which telephonesare prone and she returned late to the hearing room.The record will show that the Trial Examiner reproved her by noting thefact on the record that we had been delayed by her absence.Mr. SESERMAN. You will also note that the record will indicate no doubt thatI requested permission to recess the hearing for the purpose of making a callto the Board in Washington and you refused me that permission.Trial Examiner PERSO\ s. I may state further that we instructed the stenogra-pher to call her office and she ought to have her clay in court, that she expressed OLIN INDUSTRIES, INC.279contrition and apologized and I accepted her apology, and I felt the admonitionimposed sufficient penalty.Mr. SESERMAN. I don't recall that the record will indicate any admonition.Trial Examiner PERSONS. You will find it in the record immediately when thesession opened after that recess. I am prepared to follow the same procedurein the case of any other person participating in this proceeding, and that beingtrue there can be no bias or prejudice shown.No. 3. The Trial Examiner "has berated counsel for the Respondent indicatingthat counsel for the Respondent was incompetent and that the actions ofcounsel were contemptuous, all this as a result of the refusal of the Trial Exam-iner to permit a recess for the purpose, as stated by counsel for the Company,of keeping an appointment with the presiding justices of the Federal DistrictCourt for the District of Connecticut, located in the same building in whichthese proceedings are held.The appointment was kept and the Trial Examinerproceeded ex parte without the Respondent being present."Iwill state that the first intimation the Trial Examiner had of such anappointment and that the recess would be requested was about 11 o'clock.The statement was then made that we take the usual recess, but we expectMr. Seserman to return and if he did not return the proceeding would go on.If the request had been timely made, for that reason stated, it would havebeen granted; but, I cannot permit any party to the proceedings to take untohimself control of the hearing-room time.Any party who attempts to do thatwill be similarly treated to the treatment accorded [the Respondent] withoutbias or prejudice to any party.No. 4. "That notwithstanding the fact that counsel for the Respondent wasdiscussingmatters with the Trial Examiner and raising objections to saidaction taken by the Trial Examiner the said Trial Examiner closed the record,refused to open same and stated that he would be in full control of the openingand closing of the record without regard to the objections of the Respondent."In answer to that, I have no clear recollection, but accepting the statementon its face : control of the record is in the hands of the Trial Examiner, andall parties will be expected at all times to respect his rulings in that regard.There will be no bias or prejudice shown. The rulings will be made similarlyagainst all parties.Hence, I find no ground for disqualifying myself on thatstatement.No. 5. "That he has arbitrarily cut off the Respondent from cross-examininga witness during the process of the examination, said witness being the firstwitness in the case on behalf of the Board.The Respondent alleges the personalbias in this instance and prejudice shown against the Respondent is recordedin the record wherein the Trial Examiner on asking for an estimate from theCompany's counsel as to the length of the cross-examination, and counsel forthe Company having estimated that it might take as much as three days sincethe Trial Examiner permitted the witness to testify in the main on hearsayevidence which would otherwise be excluded, the Trial Examiner announced that.the cross-examination would not take that long and he would so guarantee.The Respondent now contends that the Trial Examiner has lived up to thatguarantee by arbitrarily stopping the examination of the witness and refusingto permit counsel for the Company to continue his examination of said witness." 280.DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the interest of brevity, I will take certain language from the Federal Rulesof Civil Procedure.Rule 1-at the top of the rules it says that they shall govern,and then it says:"They shall be construed to secure the just, speedy, and inexpensive determina-tion of every action."And, again, in Rule 30, talking about the taking of depositions :"At any time during the taking of the deposition, on motion of any partyor of the deponent and upon a showing that the examination is being conductedin bad faith or in such manner as unreasonably to annoy, embarrass, or oppressthe deponent or party, the court in which the action is pending or the courtwhere the deposition is being taken may order the officer conducting the examina-tion to cease forthwith from taking the deposition, or may limit the scope andmanner of the taking of the deposition as provided in subdivision (b)."Of course it follows, and all of us must agree, that what a court may do in thecase of a taking of deposition a responsible hearing officer must do when the pro-ceeding is before him.No examiner has any right, by this language, to so con-duct his examination as to unreasonably annoy, embarrass, or oppress a witnesson the stand.I will read also, from the Administrative Procedure Act, Section 7 (c), talkingabout the rights of the parties. I will only read the section which I require.Parties shall have the rights, among other things, "to conduct such cross-ex-amination as may be required for a full and true disclosure of the facts."Now, as was stated here, the limits of cross-examination are wide, but thereare limits, and these sections that I read indicate the nature of the limits uponthe cross examination.Further than that, I want to say that when I asked counsel. for the Respondenthow long he estimated his cross-examination would furthei take, he stated in thepresence of the witness and of another witness in the hearing room that hethought he would not conclude within three days.Well, now, on authority quoted, the Trial Examiner with these passages inmind stated on the record that he would guarantee that that would not be true.He did that in order that these witnesses might be assured of their rights, andthat they might not be under that threat which constituted palpable intimidation,of the Board's witnesses.For that no apologies are offered, and that will be the rule applied to all partiesin this proceeding without bias or prejudice to anybody's right.No witness onthis Federal stand will be permitted to be annoyed, embarrassed, or oppressedunreasonably, and this hearing. officer will guarantee that fact when and if heis here present, at all times for all purposes, and that is not bias or prejudice inhis opinion.No. 6. "The Trial Examiner has further shown reason for disqualification byhis bias in the instance where the Witness Romeo threatened counsel for theCompany from the witness stand and the action of the Trial Examiner in notwarning the witness against such outburst but instead he stepped down fromthe bench,patted the witness on the back,and in a very soft tone appeased andpleaded with the witness to continue his testimony stating the witness to be agood one."The Trial Examiner did step down and interpose his aged body between theRespondent's attorney and the witness fully expecting to receive the blows in-tended for the Respondent's attorney.He took such action as seemed to bedesirable to permit the hearing to go on and the testimony of the witness to be OLIN INDUSTRIES, INC.281concluded.For that he has no apologies to offer, and that will be his standardof conduct if and when any similar occasion arises in the proceedings.No. 7. "That the Trial Examiner set up an unreasonable schedule for the ses-sions to be held, refusing to give consideration to the prior commitments of theRespondent's counsel, or the fact that counsel for Respondent must have sometime off to get back to his office 140 miles away to conclude pending matters, etc."In the opinion of this Trial Examiner there was no unreasonable scheduleset up, and the ruling as made, since it applies to all parties, does not show biasand prejudice.Harking back to Rule 1 of the Civil Procedure that it is the dutyof the hearing examiner to insure speedy and inexpensive and just determina-tion of every action, and considering that the Trial Examiner has heard whatto him are quite startling statements of the length of time that this comparativelysimple proceeding is expected to consume, I will rule as to these grounds for myfailure to disqualify myself, that extension of the hearing time was plainly calledfor.It applied to all parties, and the Respondent's counsel while this hearing isgoing on must Expect to so arrange his affairs that this proceeding may continueon a reasonable basis with consideration not only of the Respondent and Re-spondents' counsel's obligations, but of the other interests represented here.Todo less than that, to require less than that, would plainly stamp this TrialExaminer as guilty of bias and prejudice against the other parties here repre-sented.That will not be done.oaaaesNo. S. "That notwithstanding the request of the Respondent for a shorterschedule the Trial Examiner lengthened the schedule to include sittings onSaturdays, without regard to the statement of counsel for the Respondent Com-pany that Saturday was his Sabbath and he did not conduct any work onSaturdays."The Saturday sitting was not held, instead the Respondent was granted Fridayand Monday recess.No. 9. "That the Trial Examiner had admitted that he has acted in an ex-traordinary manner in the conduct of this hearing therefore"-I don't understandthe "therefore"-"and has never acted in any such manner prior hereto."The answer is: True ; and the answer is that extraordinary circumstancesrequire extraordinary remedies.And the same action, same extraordinary ac-tion, will be applied to all parties impartially should similar circumstances arise.Hence, in the opinion of this Trial Examiner, no bias or prejudice is thus shown.No. 10. Notwithstanding the fact that Trial Examiner is not a lawyer, henevertheless insists that the motion for dismissal of the Complaint filed by theRespondent was silly, ludicrous and without any legal import."Under this challenge I will quote legal authority.The old "Federal commonlaw rule applicable to both civil and criminal cases was that any amendmentof a statute worked a repeal of the prior statute unless the amendment containeda savings clause and upon such a repeal all offences under the former law wereforgiven.""In 1871 Congress changed this rule. In an Act entitled 'An Act prescribingthe Form of the enacting and resolving Clauses of Acts and Resolutions of Con-gress, and rules for the construction thereof,' Congress expressly provided : `Therepeal of any statute shall not have the effect to release or extinguish any penalty,forfeiture or liability incurred under such statute, unless the repealing Act shallso expressly provide, and such statute shall be treated as still remaining in forcefor the purpose of sustaining any proper action or prosecution for the enforce-ment of such penalty, forfeiture, or liability: " 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell, now, I'll go a bit further and Iwill readlanguage much better, I confess,than I could put together from a decision inUnited States v. Chicago,St.P.,M. & O. Ry.Co., 151F. 84, aff'd 162 F. 835, cert.den. 212 U.S. 579.The courtstated on Pages 93 and 94-and I may interject that yesterday in the libraryI verified this quotation :"They(Congress) knew that in the hurry and confusion of amending andenacting statutes,in the pressure upon members of Congress,not only by reasonof their having to consider all the various matters of legislation for a greatnation, but also by reason of the exactions upon their time and attention as tomany things not really pertaining to their legislative duties(and of this fewwho have not themselves been members of Congress can have any adequate appre-ciation)words and phrases might inadvertently,or by mistake or possibly bydesign of those in and out of Congress having an interest in the particular matterlegislated upon, find their way into acts repealing penal statutes which might bythe application of the accepted and common-law rules of construction releasefrom penalty those who had violated repealed acts; and it was for this reasonthey originally passed andhaveever since recognized and kept upon the statutebookssection 13as a part of the generalbody of thelaw binding upon thecourts.Theyshowed their wisdom in recognizing that they might make mistakes, or becareless or inadvertent,and thusproduce mischievous results.They said tothe courts,as plainly as words could say : `You shall not, by implying fromwords that we do use words that we do not use,remove that sentinel.'Theysaid, as plain as they could say, to the courts :`Whenyou come to a repealingstatute of this kind you need not-indeed, you shall not-use those keys you havebeen accustomed to use to unlock the doors of our minds and ascertain our inten-tion as to the release from penalty of those who have violated a repealed law.It will not be necessary for you to consider the niceties of grammatical construc-tion as to whether a word is in the preterit or past tense,a participle,a connec-tive, or a verbal adjective,in order to ascertain whether or not we intend torelease violators of the repealed law. If we wish or intend to release such vio-lators we will say so in express words,and not leave it to be implied or inferred.If we insert clauses which we might have left out, or which we should have leftout, you shall not from that infer that we intended to put in clauses that we didnot put in,and thus release violators of the law.'"APPENDIX CBaldino, LouisGianelli, AustinTardie, Joseph L.Ballard, HaroldJohnson, OtisWayert, John J.Beal, WellingtonLos, Joseph P.Weaver, WilliamConte, AngeloMorton, LouisWoods, RaymondEvans, James T.APPENDIX DAdams, OtisBrown, Allen L.Ciccarelli, AlfredAranjo, JosephBrown, Moses 1Considine, Patrick 2Arter, BenjaminBrown, Richard W.Curtin, FrankBellini, AngeloCalderon!, UgoDaniels, RobertBest, JohnnieCarr, JamesDel Stritto, PaulaBirdo, LawrenceCarter, Gade L.DeMatteo, Virgilio1Not locked out.Refused to work September 26, 1946.2Not locked out.Refused to work after September 26, 1946.3Compensation discontinued October 4, 1946. OLIN INDUSTRIES, INC.283Douglas, James H.Lipsitt, ThomasRadcliffe, WilliamFisher, Ernest L.Lonergan, Frank'Raffone, John J.°Ford, John T., Jr.Manning, MintonRagozzino, FrankFunderburg, OthaMartindale, William'Reid, JerryGooding, OzellMcElya, WestleyRobinson, William F.Grant, JohnMcLean, Neal A.Robinson, William H.Gray, JohnMilner, AlexRussell, Carl W.Greene, JacobMonroe, JohnSamuels, RobertGreer, Jimmie W.Morgan, ReginaldShepard, Robert A.Gunn, FrankMoye, IIudieShore, MarlinHaley, JamesMoye, TheodoreSmith, Percy W.Heath, Rudolph V.Muir, William S.8Stanford, Louis R.8Higgs, WilliamMurphy, EddieTaragowski, JosephHilliard, OutingMurphy, WilliamTolbert, Lambert J.Hugie, WilliamMyles, JamesTreadwell, LawrenceJarvis, JosephNewton, JamesWalker, LemuelJefferies, AlvinO'Connell, James P.7Washington, SimpsonJohnson, DeweyOglesby, RichardWatson, GeorgeJones, James J.Oronzo, LuigiWilenski, WilliamKaiser, RubenPalmisano, PasqualeWilliams, HenryKing, William S.Perry, Percy E.Williams, Raymond G.LaPan, LawrencePersico, FredWilson, Frank 9LaPorte, PaulPolden, FredWormley, LivingstonAPPENDIX ENOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist United Electrical Radio and Machine Workersof America, CIO and its Local No. 282, or any other labororganization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collectivebargaining orother mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.Nora B. MumfordBenjamin BonitoRuth H. BucciFrederick J. BaldinoHarry H. GordonFrederick DestadioNot locked ,>ut.Refused to work after September 22, 1946.Subject to limited services as of September 21, 1946."Compensation discontinued November 18, 1946.7 Compensation discontinued November 17, 1946.8Compensation discontinued November 25, 1946.8Not locked out.Refused to work on and after September 22, 1946. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdams, OtisHaley, JamesOronzo, LuigiAranjo, JosephHeath, Rudolph V.Palmisano, PasqualeArter, BenjaminHiggs, WilliamPerry, Percy E.Baldino, LouisHilliard, OutingPersico, FredBallard, HaroldHugie, WilliamPolden, FredBeal, Wellington C.Jarvis, JosephRadcliffe,WilliamBellini, AngeloJefferies, AlvinRaffone, John J.Best, JohnnieJohnson, DeweyRagozzino, FrankBirdo, LawrenceJohnson, OtisReid, JerryBrown, Allen L.Jones, James J.Robinson, William F.Brown, MosesKaiser, RubenRobinson, William H.Brown, Richard W.King, William S.Russell, Carl W.Calderoni, UgoLaPan, LawrenceSamuels, RobertCarr, JamesLaPorte, PaulShepard, Robert A.Carter, Gade L.Lipsit, ThomasShore, MarlinCiccarelli, AlfredLonergan, FrankSmith, Percy E.Considine, PatrickLos, JosephStanford, Louis R.Conte, AngeloManning, MintonTaragowski, JosephCurtin, FrankMartindale, WilliamTardie, JosephDaniels, RobertMcElya, WestleyTolbert, Lambert J.DelStritto, PaulMcLean, Neal A.Treadwell, LawrenceDeMatteo, VirgilioMilner, AlexWalker, LemuelDouglas, James H.Monroe, JohnWashington, SimpsonEvans, James T.Morgan, ReginaldWatson, GeorgeFisher, Ernest L.Morton, Louis R.Wayert, John J.Ford, John T., Jr.Moye, HudieWeaver, WilliamFunderburg, OthaMoye, TheodoreWilenski, WilliamGianelli, AustinMuir, William S.Williams, HenryGooding, OzellMurphy, EddieWilliams, Raymond G.Grant, JohnMurphy, WilliamWilson, FrankGray, JohnMyles, JamesWoods, RaymondGreene, JacobNewton, JamesWormleq, LivingstonGreer, Jimmie W.O'Connell, James P.Gunn, FrankOglesby, RichardAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employmentagainstany employee because of membership in or activity on behalf of any such labororganization.OLIN INDUSTRIES, INC.WINCHESTER REPEATING ARMS COMPANY DIvISION,Employer.Dated---------By -----------------------------------------------------(Itepresentative)(Title)NOTE.--Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatment upon applicationin accord-ance with the Selective Service Act after discharge from the armed forces.This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.